
	
		II
		110th CONGRESS
		1st Session
		S. 1783
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2007
			Mr. Enzi introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide 10 steps to transform health care in
		  America.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Ten Steps to Transform Health
			 Care in America Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					TITLE I—Affordable health insurance coverage
					Subtitle A—Individual coverage responsibility and availability
				of core plan options
					Sec. 101. Coverage responsibility.
					Sec. 102. Qualified core plans.
					Sec. 103. Qualified core compatible plans.
					Sec. 104. Certification.
					Sec. 105. State-based risk adjustments.
					Sec. 106. Relation to self-insured plans.
					Sec. 107. State flexibility and enforcement.
					Subtitle B—Standard deduction for health insurance and related
				provisions
					Sec. 121. Amendment of 1986 Code.
					Sec. 122. Standard deduction for health insurance.
					Sec. 123. Changes to existing tax preferences for medical
				coverage and costs for individuals eligible for standard deduction for health
				insurance.
					Sec. 124. Exclusion of standard deduction for health insurance
				from employment taxes.
					Sec. 125. Information reporting.
					Sec. 126. Reduction of phaseout for earned income
				credit.
					Subtitle C—Health insurance tax credit for the purchase of
				health insurance
					Part I—Refundable health insurance tax credit
					Sec. 131. Refundable credit for health insurance
				coverage.
					Sec. 132. Advance payment of credit for purchasers of qualified
				health insurance.
					Sec. 133. Designation of health insurance status required by
				individuals on Federal income tax returns.
					Subtitle D—Education and outreach
					Sec. 141. Notice to taxpayers of availability of standard
				deduction for health insurance and refundable health insurance
				credit.
					Sec. 142. Optional enrollment and outreach.
					TITLE II—Increasing insurance market portability and
				Affordability
					Subtitle A—Merging and improving insurance markets
					Sec. 201. Development of merged and improved State insurance
				market standards.
					Sec. 202. Modifications relating to self-funded group health
				plans.
					Sec. 203. Legislative proposals.
					Sec. 204. Enforcement.
					Subtitle B—Reduction in premium variation and health status
				discrimination
					Sec. 211. Development of standards for reduction in premium
				variation and health status discrimination among enrollees.
					Sec. 212. Enforcement.
					Subtitle C—Enhanced marketplace pooling and related market
				rating
					Part I—Enhanced marketplace pools
					Sec. 245. Rules governing enhanced marketplace
				pools.
					Sec. 246. Cooperation between Federal and State
				authorities.
					Sec. 247. Effective date and transitional and other
				rules.
					Part II—Market relief
					Sec. 251. Market relief.
					Part III—Harmonization of health insurance standards
					Sec. 261. Health Insurance Standards Harmonization.
					TITLE III—Affordable Access to Health Care for All
				Americans
					Subtitle A—Improving the Quality of Health Care by More
				Effectively Using Health Information Technology
					Sec. 300. Short title.
					Part I—Health information technology
					SUBPART A—Improving the interoperability of health information
				technology
					Sec. 301. Improving health care quality, safety, and
				efficiency.
					SUBPART B—Facilitating the widespread adoption of interoperable
				health information technology
					Sec. 305. Facilitating the widespread adoption of interoperable
				health information technology.
					SUBPART C—Improving the quality of health care
					Sec. 311. Consensus process for the adoption of quality
				measures for use in the nationwide interoperable health information technology
				infrastructure.
					SUBPART D—Privacy and security
					Sec. 321. Privacy and security.
					SUBPART E—Miscellaneous provisions
					Sec. 331. GAO study.
					Sec. 332. Health information technology resource
				center.
					Sec. 333. Facilitating the provision of telehealth services
				across State lines.
					Part II—Making health care more accessible for all
				Americans
					Sec. 341. Reauthorization of certain telehealth
				programs.
					Sec. 342. Quality improvement activities.
					Sec. 343. Sense of the senate regarding physician payments
				under medicare.
					Subtitle B—Increasing Access to Physicians and Nurses
				
					Sec. 351. Reauthorization of programs and miscellaneous
				amendments.
					Sec. 352. Nurse workforce enhancement.
					Sec. 353. Visas for registered nurses.
					Sec. 354. MedPAC study and report on the impact of payment caps
				for IME and GME.
					Subtitle C—Increasing Access to Primary Care 
					Sec. 361. Reauthorization of the community health center
				programs.
					Sec. 362. Reauthorization of loan repayment programs of the
				National Health Service Corps.
					Sec. 363. Clarification of authority for convenient care
				clinics to participate in Medicaid and SCHIP.
					Subtitle D—Rural health care
					Sec. 371. Reathorization of rural health care
				programs.
					Subtitle E—Long term care
					Sec. 381. Sense of the Senate.
					Sec. 382. Living wills.
					Sec. 383. Increasing Senior Choice and Access to
				Community-Based Long Term Care.
					Subtitle F—Fair and Reliable Medical Justice
					Sec. 391. Short title.
					Sec. 392. Purposes.
					Sec. 393. State demonstration programs to evaluate alternatives
				to current medical tort litigation.
				
			2.PurposesIt is the purpose of this Act to—
			(1)eliminate unfair
			 tax treatment of health insurance thereby expanding choices, coverage, and
			 control over health care for all Americans;
			(2)increase
			 affordable options for working families to purchase health insurance through a
			 standard tax deduction;
			(3)ensure that
			 affordable health insurance is available to low-income individuals through the
			 provision of a refundable, advanceable, assignable tax-based subsidy;
			(4)provide
			 cross-State pooling to reduce health care costs and increase accessibility for
			 small business owners, unions, associations, and their workers, members, and
			 families;
			(5)blend the
			 individual and group health insurance markets to extend important Health
			 Insurance Portability and Accountability Act portability protections to the
			 individual market so that insurance security can better move with an individual
			 from job to job;
			(6)emphasize
			 preventive health care and help individuals with chronic diseases better manage
			 their health so America will finally have health care and not sick care;
			(7)give individuals
			 the choice to convert the value of Medicaid and SCHIP program benefits into
			 private health insurance, putting Americans in control of their health care,
			 not the Federal government;
			(8)save lives and
			 money by better coordinating health information technology to improve health
			 care delivery;
			(9)increase access
			 to primary care in rural and frontier areas by helping future providers and
			 nurses pay for their education, and giving seniors more options to receive care
			 in their homes and communities; and
			(10)decrease the
			 sky-rocketing cost of health care by restoring reliability in our medical
			 justice system through State-based solutions.
			3.DefinitionsExcept as otherwise provided, in this
			 Act:
			(1)Adult individualThe term adult individual
			 means an individual who—
				(A)is—
					(i)age 19 or older;
					(ii)a resident of a State;
					(iii)(I)a United States citizen; or
						(II)an alien with permanent residence;
			 and
						(iv)not a dependent child; and
					(B)in the case of an incarcerated individual,
			 such an individual who is incarcerated for less than 1 month.
				(2)Alien with permanent
			 residenceThe term
			 alien with permanent residence has the meaning given the term
			 qualified alien in section 431 of the Personal Responsibility and
			 Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641).
			(3)Applicable
			 State lawThe term
			 applicable State law means the health insurance and related laws
			 and regulations of a State.
			(4)Dependent childThe term dependent child has
			 the meaning given the term qualifying child in section 152(c) of
			 the Internal Revenue Code of 1986.
			(5)Health insurance issuerThe term health insurance
			 issuer means an insurance company, insurance service, or insurance
			 organization (including a health maintenance organization, as defined in
			 paragraph (6)) which is licensed to engage in the business of insurance in a
			 State and which is subject to State law which regulates insurance (within the
			 meaning of section 514(b)(2) of the Employee Retirement Income Security Act of
			 1974).
			(6)Health maintenance
			 organizationThe term
			 health maintenance organization means—
				(A)a federally qualified health maintenance
			 organization (as defined in section 1301(a) of the Public Health Service
			 Act);
				(B)an organization recognized under State law
			 as a health maintenance organization; or
				(C)a similar organization regulated under
			 State law for solvency in the same manner and to the same extent as such a
			 health maintenance organization.
				(7)Qualified core
			 compatible planThe term
			 qualified core compatible plan means a compatible qualified core
			 plan that meets the requirements of section 103.
			(8)Qualified core planThe term qualified core plan
			 means a qualified core plan described under section 102.
			(9)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services, unless expressly provided for otherwise
			 in this Act.
			(10)StateThe term State means each of
			 the several States of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Virgin Islands, American Samoa, Guam, the
			 Commonwealth of the Northern Mariana Islands, and other territories of the
			 United States.
			(11)State of residenceThe term State of residence,
			 with respect to an individual, means the State in which the individual has
			 primary residence.
			IAffordable health
			 insurance coverage
			AIndividual
			 coverage responsibility and availability of core plan options
				101.Coverage
			 responsibility
					(a)Individual responsibility
						(1)Adult individualsNot later than 3 years after the date of
			 enactment of this Act, each adult individual shall be encouraged to enroll in a
			 qualified health plan that meets at least the requirements applied under
			 section 224(d)(2) of the Internal Revenue Code of 1986.
						(2)Dependent childrenEach adult individual enrolled in a health
			 plan described in paragraph (1) shall have the responsibility to enroll (or
			 provide evidence of enrollment of) each dependent child of the adult individual
			 in such a health plan, or in a Federal or State governmental health coverage
			 program for which such dependent child is eligible and which does not otherwise
			 qualify as a health plan for purposes of paragraph (1).
						(3)Determinations
			 of enrollmentAn individual may demonstrate compliance with this
			 subsection through—
							(A)proof of
			 enrollment of such individual and dependent children of such individual (if
			 any) provided on the individual Federal tax return of the individual pursuant
			 to regulations developed by the Secretary of the Treasury; or
							(B)proof of such
			 enrollment obtained pursuant to automatic enrollment as provided for in
			 subsection (d).
							(b)Eligibility for
			 health insurance assistanceSubject to this subsection and subsection
			 (c), an individual and such dependent children of such individual who is
			 enrolled in a health plan described in subsection (a)(1) shall be eligible to
			 elect to receive—
						(1)a standard Federal income tax deduction for
			 health insurance; or
						(2)an income-based tax credit subsidy.
						(c)EncouragementEach State shall determine appropriate
			 mechanisms, which may not include revocation or ineligibility for coverage
			 under a qualified core plan or qualified core compatible plan, to encourage
			 each adult individual to demonstrate coverage under a health plan described in
			 subsection (a)(1) for such individual and compliance by such individual with
			 the terms of paragraph (2) with respect to any dependent children of such
			 individual.
					(d)Automatic
			 enrollment
						(1)In
			 generalEach State shall
			 implement mechanisms to automatically enroll an uninsured individual for health
			 coverage if—
							(A)such individual presents for treatment to a
			 licensed health care facility or provider without health coverage under a
			 health plan described in subsection (a)(1) or otherwise under a Federal or
			 State government health coverage program; or
							(B)such individual designates the lack of such
			 coverage on the Federal tax return filed by such individual.
							(2)Type of
			 planThe mechanisms implemented under paragraph (1) shall ensure
			 that an individual is automatically enrolled, on a randomized basis, in a
			 qualified core plan offered in the State of residence of the individual, or in
			 any Federal or State government health program if the individual is eligible
			 for such enrollment.
						(3)CoordinationThe
			 Secretary shall coordinate with the Secretary of the Treasury and the State
			 insurance commissioners to develop procedures for providing notification to
			 relevant entities regarding individuals who have indicated a lack of health
			 coverage on Federal tax returns, or who have presented to a licensed healthcare
			 entity or provider as provided for in paragraph (1)(A).
						102.Qualified core
			 plans
					(a)Offering of
			 coverageEach health
			 insurance issuer offering health insurance coverage in a State shall offer at
			 least one certified qualified core plan to individuals residing in that State
			 and shall market such plans in a manner that is substantially similar to the
			 manner in which such issuer markets coverage or other health insurance plans
			 such issuer offers in the State. If a State determines that a health insurance
			 issuer is failing to offer (or market) such coverage in the State as provided
			 for in this subsection, the State shall not license such issuer to offer health
			 insurance coverage in such State (or revoke any existing license of such issuer
			 effective upon the expiration of the subsequent plan year).
					(b)CertificationEach State shall certify a plan as a
			 qualified core plan if the plan meets the requirements of subsection
			 (c).
					(c)Requirements
						(1)In
			 generalTo be certified as a qualified core plan, the plan
			 shall—
							(A)provide coverage
			 for benefits, items, or services as required by the State;
							(B)provide coverage
			 for basic preventive items or services, as the State may define such items or
			 services, in accordance with paragraph (2);
							(C)provide coverage
			 for medical self-management and for items or services needed for such
			 self-management, as the State may define such items or services;
							(D)require payment
			 of the applicable standard premium for coverage under the plan (as determined
			 in accordance with subsection (d));
							(E)adhere to the
			 cost sharing limitations prescribed under subsection (e);
							(F)provide for the
			 submission of data as required under subsection (f); and
							(G)comply with any
			 other requirements applicable under State law.
							(2)Basic
			 preventive items or servicesThe basic preventive items or
			 services for which coverage shall be provided under a qualified core plan shall
			 be determined—
							(A)pursuant to
			 applicable State law; or
							(B)if no such State
			 law is in effect, based on standards and guidelines issued by the Secretary (in
			 consultation with the National Association of Insurance Commissioners).
							(d)Standard
			 premium amount
						(1)In
			 generalExcept as provided for in this subsection, the standard
			 premium for coverage under a qualified core plan for the initial plan year
			 following the date on which the requirement under section 101(a) applies shall
			 be—
							(A)$2,500 for
			 individual coverage; and
							(B)$5,000 for family
			 coverage.
							(2)CPI
			 AdjustmentEach of the amounts provided for under paragraph (1)
			 shall be annually increased, beginning in the second plan year following the
			 date on which the requirement under section 101(a) applies, by the percentage
			 increase in the Consumer Price Index for the previous plan year. As used in the
			 preceding sentence, the term Consumer Price Index means the last
			 Consumer Price Index for all-urban consumers published by the Department of
			 Labor.
						(e)Cost sharing
			 limitations
						(1)In
			 generalA qualified core plan shall comply with the following
			 cost sharing limitations:
							(A)DeductiblesThe
			 amount of any deductible shall not exceed $2,500 for a plan year.
							(B)CopaymentsThe
			 amount of any copayments shall not exceed 20 percent.
							(C)Annual
			 limitsThe annual limit on cost sharing payment shall not exceed
			 $5,000.
							(2)Adjustment for
			 inflationEach of the amounts provided for under paragraph (1)
			 shall be annually increased, beginning in the second plan year following the
			 date on which the requirement under section 101(a) applies, by the percentage
			 increase in the Consumer Price Index for the previous plan year. As used in the
			 preceding sentence, the term Consumer Price Index means the last
			 Consumer Price Index for all-urban consumers published by the Department of
			 Labor.
						(3)No application
			 of cost sharing for prevention and medical self-managementA
			 qualified core plan may not impose cost sharing requirements on—
							(A)basic preventive
			 items or services; or
							(B)medical
			 self-management items or services.
							(4)DecertificationA
			 State shall suspend or revoke the certification of any qualified core plan if
			 the State determines that any policy or procedure implemented with respect to
			 the plan has the effect, or likely effect, of materially altering the overall
			 level of cost sharing obligations that may be required of enrollees under the
			 plan. Notwithstanding the previous sentence, an individual covered under such a
			 plan may continue coverage under such plan through the expiration of the
			 current plan year, or if such expiration date is less than 6 months from the
			 date of decertification, for an additional plan year.
						(f)Actuarial value
			 data and application
						(1)In
			 generalA health insurance issuer shall annually submit to the
			 State insurance commissioner and the Secretary a determination as to the
			 aggregate actuarial value of each qualified core plan and qualified core
			 compatible plan offered by the issuer in the State. In developing and
			 submitting such data, the issuer shall utilize actuarial standards established
			 by the National Association of Insurance Commissioners.
						(2)Publication and
			 submission to SecretaryA State insurance commissioner
			 shall—
							(A)compile all data
			 received under paragraph (1) with respect to the State;
							(B)publish such data
			 in a manner that enables individuals in the State to use such data in making
			 health insurance decisions; and
							(C)submit such data
			 in report form to the Secretary.
							(3)Use of
			 data
							(A)In
			 generalThe Secretary shall, using the data provided under
			 paragraph (2)(C), annually publish a national standard qualified core plan
			 actuarial value (referred to as the National actuarial
			 value).
							(B)Qualified core
			 compatible plansFor provisions relating to the use of the
			 National actuarial value with respect to qualified core compatible plans, see
			 section 103(c)(1)(D).
							(4)Suspension or
			 revocation of certificationThe State shall suspend or revoke the
			 certification of any qualified core plan or qualified core compatible plan,
			 upon the expiration of the subsequent plan year, for which a health insurance
			 issuer has failed to submit data as required under paragraph (1).
						(g)Application to
			 State lawUnless provided otherwise in this Act, nothing in this
			 Act shall be construed to preempt State laws relating to health insurance,
			 including State benefit mandate laws, consumer protection requirements,
			 solvency and related fiscal requirements for qualified core plans.
					(h)Market
			 availability study
						(1)AssessmentPrior
			 to the implementation of regulations relating to the certification of qualified
			 core plans under this Act, the Secretary, in consultation with the National
			 Association of Insurance Commissioners, shall conduct an assessment of the
			 effect of the application of the National actuarial value as a requirement for
			 certification of qualified core compatible plans under section103(c)(1)(D),
			 including the effect of such application on the affordability of qualified core
			 compatible plans, the entry of health insurance issuers into the qualified core
			 plan and qualified core compatible plan market, and on health insurance market
			 access, affordability, and competition.
						(2)ReportThe
			 Secretary shall submit to Congress a report concerning the results of the
			 assessment conducted under paragraph (1).
						103.Qualified core
			 compatible plans
					(a)Offering of
			 coverageA health insurance issuer offering health insurance
			 coverage in a State may offer one or more certified qualified core compatible
			 plans to individuals residing in that State.
					(b)CertificationEach State shall certify a plan as a
			 qualified core compatible plan if the plan meets the requirements of subsection
			 (c).
					(c)Requirements
						(1)In
			 generalTo be certified as a qualified core compatible plan, the
			 plan shall—
							(A)provide coverage
			 for benefits, items, or services as required by the State;
							(B)provide coverage
			 for basic preventive items or services;
							(C)provide coverage
			 for medical self-management and for items or services needed for such
			 self-management, as the State may define such items or services;
							(D)have an actuarial
			 value that is not less than the national standard actuarial value determined
			 under section 102(f)(3)(A); and
							(E)comply with any
			 other requirements imposed by the State.
							(2)Basic
			 preventive items or servicesThe basic preventive items or
			 services for which coverage shall be provided under a qualified core compatible
			 plan shall be determined is the same manner as provided for under section
			 102(c)(2).
						(3)Premiums and
			 cost sharingExcept as provided in this Act, premium and cost
			 sharing requirements applicable to qualified core compatible plans shall be
			 determined in accordance with applicable State law.
						(d)Application of
			 State lawUnless specifically provided otherwise in this Act,
			 nothing in this Act shall be construed to preempt State laws relating to health
			 insurance, including State benefit mandate laws, consumer protection
			 requirements, and solvency and related fiscal requirements for qualified core
			 compatible plans.
					104.Certification
					(a)In
			 generalA health insurance issuer shall submit an application to
			 the State insurance commissioner for the certification of a health plan as a
			 qualified core plan or a qualified core compatible plan for purposes of
			 offering coverage under such plan in the State.
					(b)RegulationsThe
			 Secretary, in consultation with the National Association of Insurance
			 Commissioners, shall promulgate regulations that provide standards and
			 procedures for the certification, and suspension or revocation of the
			 certification, of qualified core plans and qualified core compatible plans to
			 ensure that such plans comply, and maintain such compliance, with the
			 requirements and standards applicable to such plans under this title.
					105.State-based
			 risk adjustments
					(a)In
			 generalThe State shall seek to lessen such material risk
			 selection as may occur among qualified core plans, qualified compatible core
			 plans, and other licensed health insurance products (not including self-insured
			 plans) through the application of State risk adjustment requirements that are
			 certified by the Secretary as meeting standards established by the Secretary
			 (in consultation with the National Association of Insurance
			 Commissioners).
					(b)Assessment and
			 report
						(1)In
			 generalPrior to the development of standards under subsection
			 (a), the Secretary, in consultation with the National Association of Insurance
			 Commissioners, shall conduct an assessment of—
							(A)the degree of the
			 actual or actuarially anticipated material adverse selection among qualified
			 core plans, qualified core compatible plans, and other insured health plans;
			 and
							(B)the comparative
			 efficiency of State risk adjustment requirement options to minimize such
			 hazards.
							(2)ReportThe
			 Secretary shall submit a report to Congress concerning the results of the
			 assessment conducted under paragraph (1). Such report shall include such
			 recommendations as the Secretary may include for additional or future
			 legislation to adjust the standards developed under subsection (a) if the
			 Secretary determines that such legislation is reasonably necessary to provide
			 for the effective application of the requirements of subsection (a).
						106.Relation to
			 self-insured plans
					(a)In
			 generalAn individual who is enrolled in health care coverage
			 under a self-insured health plan (as defined for purposes of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1001 et seq.)) shall be
			 deemed to be in compliance with the requirements of section 101(a), and other
			 than as expressly provided for otherwise in this Act, current law with respect
			 to such plans shall remain in effect.
					(b)Demonstration
			 of actuarial valueThe health insurance issuer of a plan
			 described in subsection (a), shall submit to the Secretary of Labor evidence
			 demonstrating that the coverage alternative involved meets the requirements of
			 such subsection.
					(c)Certification
			 processCertification, or suspension or revocation of
			 certification, of health plans under this section shall be administered by the
			 Secretary of Labor in consultation with the State insurance
			 commissioner.
					107.State flexibility and enforcement
					(a)In
			 general
						(1)State
			 authoritySubject to subsection (d), each State shall require
			 that health insurance issuers that issue, sell, renew, or offer health
			 insurance coverage in the State meet the requirements established under this
			 subtitle with respect to such issuers and with respect to qualified core plans
			 and qualified core compatible plans.
						(2)Failure to
			 implement requirementsIn the case of a State that fails to
			 substantially implement and enforce the requirements set forth in this subtitle
			 with respect to health insurance issuers in the State, the Secretary shall
			 implement and enforce the requirements of this subtitle under subsection (c)
			 insofar as they relate to the issuance, sale, renewal, and offering of
			 qualified core plans and qualified core compatible plans in such State.
						(b)Procedure
						(1)Presumption
							(A)In
			 generalSubject to the succeeding provisions of this subsection,
			 a State is presumed to be implementing and enforcing this subtitle if, by not
			 later than the date that is 6 months after the date of enactment of this Act,
			 the chief executive officer of the State—
								(i)notifies the
			 Secretary that the State has enacted or intends to enact (by not later than
			 January 1, 2009, or July 1, 2009 in the case of a State described in
			 subparagraph (B)(ii)) any necessary legislation to provide for the
			 implementation and enforcement of such subtitle; and
								(ii)provides the
			 Secretary with such information as the Secretary may require to review the
			 legislation and its implementation (or proposed implementation) under this
			 subsection.
								(B)Delay permitted
			 for certain States
								(i)Effect of
			 delayIn the case of a State described in clause (ii) that
			 provides notice under subparagraph (A)(i), for the presumption to continue on
			 and after July 1, 2009, the chief executive officer of the State by April 1,
			 2009—
									(I)must notify the
			 Secretary that the State has enacted any necessary legislation to provide for
			 the implementation and enforcement of this subtitle as of July 1, 2009;
			 and
									(II)must provide the
			 Secretary with such information as the Secretary may require to review the
			 legislation and its implementation (or proposed implementation) under this
			 subsection.
									(ii)States
			 describedA State described in this clause is a State that has a
			 legislature that does not meet within the 12-month period beginning on the date
			 of enactment of this Act.
								(C)Continued
			 applicationIn order for a State to continue to be presumed to be
			 implementing and enforcing the requirements of this subtitle, the State shall
			 provide the Secretary every 3 years with information described in subparagraph
			 (A)(ii) or (B)(i)(II) (as the case may be).
							(2)NoticeIf
			 the Secretary finds, after review of information provided under paragraph (1)
			 and in consultation with the chief executive officer of the State and the
			 insurance commissioner of the State, that the State is not implementing and
			 enforcing the requirements of this subtitle, the Secretary—
							(A)shall notify the
			 State of—
								(i)such preliminary
			 determination, and
								(ii)the consequences
			 under paragraph (3) of a failure to carry out such implementation and
			 enforcement; and
								(B)shall permit the
			 State a reasonable opportunity in which to modify State law in a manner so that
			 may be acceptable implementation and enforcement.
							(3)Final
			 determinationIf, after providing notice and opportunity under
			 paragraph (2), the Secretary finds that the State is not implementing or
			 enforcing the requirements of this subtitle, the Secretary shall notify the
			 State of such fact and that the Secretary shall be responsible for enforcing
			 such requirements in the State.
						(4)Future adoption
			 of mechanismsIf a State, after the Secretary makes a
			 notification described in paragraph (3), submits the notice and information
			 described in paragraph (1), unless the Secretary makes a finding described in
			 paragraph (3) within the 90-day period beginning on the date of submission of
			 the notice and information, the mechanism shall be considered to be an
			 acceptable alternative mechanism for purposes of this section, effective 90
			 days after the end of such period, subject to the second sentence of paragraph
			 (1).
						(c)Secretarial
			 enforcement authority
						(1)LimitationThe provisions of this subsection shall
			 apply with respect to the enforcement of a provision (or provisions) of this
			 subtitle only—
							(A)as provided under subsection (a)(2);
			 and
							(B)with respect to
			 health insurance issuers and qualified core plans and qualified core compatible
			 plans.
							(2)Imposition of penaltiesIn the cases described in paragraph
			 (1):
							(A)In
			 generalSubject to the succeeding provisions of this subsection,
			 any health insurance issuer that fails to comply with a provision of this
			 subtitle applicable to such issuer with respect to a qualified core plan or
			 qualified core compatible plan is subject to a civil money penalty under this
			 subsection.
							(B)Amount of
			 penalty
								(i)In
			 generalThe maximum amount of penalty imposed under this
			 paragraph is $100 for each day for each individual with respect to which such a
			 failure occurs.
								(ii)Considerations
			 in impositionIn determining the amount of any penalty to be
			 assessed under this paragraph, the Secretary shall take into account the
			 previous record of compliance of the issuer being assessed with the applicable
			 provisions of this subtitle and the gravity of the violation.
								(iii)Limitations
									(I)Penalty not to
			 apply where failure not discovered exercising reasonable
			 diligenceNo civil money penalty shall be imposed under this
			 paragraph on any failure during any period for which it is established to the
			 satisfaction of the Secretary that none of the entities against whom the
			 penalty would be imposed knew, or exercising reasonable diligence would have
			 known, that such failure existed.
									(II)Penalty not to
			 apply to failures corrected within 30 daysNo civil money penalty
			 shall be imposed under this paragraph on any failure if such failure was due to
			 reasonable cause and not to willful neglect, and such failure is corrected
			 during the 30-day period beginning on the first day any of the entities against
			 whom the penalty would be imposed knew, or exercising reasonable diligence
			 would have known, that such failure existed.
									(C)Administrative
			 review
								(i)Opportunity for
			 hearingThe entity assessed shall be afforded an opportunity for
			 hearing by the Secretary upon request made within 30 days after the date of the
			 issuance of a notice of assessment. In such hearing the decision shall be made
			 on the record pursuant to section 554 of title 5, United States Code. If no
			 hearing is requested, the assessment shall constitute a final and unappealable
			 order.
								(ii)Hearing
			 procedureIf a hearing is requested, the initial agency decision
			 shall be made by an administrative law judge, and such decision shall become
			 the final order unless the Secretary modifies or vacates the decision. Notice
			 of intent to modify or vacate the decision of the administrative law judge
			 shall be issued to the parties within 30 days after the date of the decision of
			 the judge. A final order which takes effect under this paragraph shall be
			 subject to review only as provided under subparagraph (D).
								(D)Judicial
			 review
								(i)Filing of
			 action for reviewAny entity against whom an order imposing a
			 civil money penalty has been entered after an agency hearing under this
			 paragraph may obtain review by the United States district court for any
			 district in which such entity is located or the United States District Court
			 for the District of Columbia by filing a notice of appeal in such court within
			 30 days from the date of such order, and simultaneously sending a copy of such
			 notice by registered mail to the Secretary.
								(ii)Certification
			 of administrative recordThe Secretary shall promptly certify and
			 file in such court the record upon which the penalty was imposed.
								(iii)Standard for
			 reviewThe findings of the Secretary shall be set aside only if
			 found to be unsupported by substantial evidence as provided by section
			 706(2)(E) of title 5, United States Code.
								(iv)AppealAny
			 final decision, order, or judgment of the district court concerning such review
			 shall be subject to appeal as provided in chapter 83 of title 28 of such
			 Code.
								(E)Failure to pay
			 assessment; maintenance of action
								(i)Failure to pay
			 assessmentIf any entity fails to pay an assessment after it has
			 become a final and unappealable order, or after the court has entered final
			 judgment in favor of the Secretary, the Secretary shall refer the matter to the
			 Attorney General who shall recover the amount assessed by action in the
			 appropriate United States district court.
								(ii)NonreviewabilityIn
			 such action the validity and appropriateness of the final order imposing the
			 penalty shall not be subject to review.
								(F)Payment of
			 penaltiesExcept as otherwise provided, penalties collected under
			 this paragraph shall be paid to the Secretary (or other officer) imposing the
			 penalty and shall be available without appropriation and until expended for the
			 purpose of enforcing the provisions with respect to which the penalty was
			 imposed.
							(d)Preemption
						(1)In
			 generalSubject to subsection (b), nothing in this subtitle shall
			 be construed to prevent a State from establishing, implementing, or continuing
			 in effect standards and requirements unless such standards and requirements
			 prevent the application of a requirement of this subtitle.
						(2)Rules of
			 constructionExcept as otherwise provided for in this Act,
			 nothing in this subtitle shall be construed to affect or modify the provisions
			 of section 514 of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1144).
						BStandard
			 deduction for health insurance and related provisions
				121.Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this subtitle an amendment or repeal is
			 expressed in terms of an amendment to, or repeal of, a section or other
			 provision, the reference shall be considered to be made to a section or other
			 provision of the Internal Revenue Code of 1986.
				122.Standard deduction
			 for health insurance
					(a)In
			 generalPart VII of subchapter B of chapter 1 (relating to
			 additional itemized deductions for individuals) is amended by redesignating
			 section 224 as section 225 and by inserting after section 223 the following new
			 section:
						
							224.Standard
				deduction for health insurance
								(a)Deduction
				allowedIn the case of an individual, there shall be allowed as a
				deduction to the taxpayer for the taxable year the standard deduction for
				health insurance.
								(b)Standard
				deduction for health insuranceFor purposes of this
				section—
									(1)In
				generalThe term
				standard deduction for health insurance means the sum of the
				amounts determined under paragraph (2) with respect to each individual for whom
				the taxpayer is allowed a deduction under section 151 (relating to allowance of
				deduction for personal exemptions) for the taxable year.
									(2)Allowance for
				each individualThe amount
				determined under this paragraph with respect to any individual is the sum of
				the monthly limitations for months during the taxable year that the individual
				is an eligible individual.
									(3)Monthly
				limitation
										(A)In
				generalThe monthly
				limitation for any month is 1/12 of $7,500.
										(B)Cost-of-living
				adjustment
											(i)In
				generalIn the case of taxable years beginning in calendar years
				after the first calendar year to which this section applies, the $7,500 amount
				under subparagraph (A) shall be increased by an amount equal to—
												(I)such dollar
				amount, multiplied by
												(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which such taxable year begins, determined by substituting the
				calendar year preceding the first calendar year to which section 224
				applies for calendar year 1992 in subparagraph (B)
				thereof.
												(ii)RoundingIf
				any increase under clause (i) is not a multiple of $50, such increase shall be
				rounded to the nearest multiple of $50.
											(c)Limitations and
				special rules relating to standard deductionFor purposes of this
				section—
									(1)Only 2 eligible
				individuals taken into accountA taxpayer shall not take into
				account more than 2 eligible individuals for any month in computing the
				standard deduction for health insurance for purposes of subsection (a).
									(2)Special rule for
				married individuals filing separatelyIn the case of a married individual who
				files a separate return for the taxable year, the deduction allowed under
				subsection (a) shall be equal to one-half of the amount which would otherwise
				be determined under subsection (a) if such individual filed a joint return for
				the taxable year.
									(3)Denial of deduction to
				dependentsNo deduction shall
				be allowed under this section to any individual with respect to whom a
				deduction under section 151 is allowable to another taxpayer for a taxable year
				beginning in the calendar year in which such individual’s taxable year
				begins.
									(4)Coordination
				with other health tax incentives
										(A)Denial of
				deduction if health insurance costs credit allowedNo deduction
				shall be allowed under this section to any taxpayer if a credit is allowed to
				the taxpayer under section 35 or 36 for the taxable year.
										(B)Reduction for
				insurance purchased with MSA or HSA fundsThe amount allowed as a
				deduction under subsection (a) for the taxable year shall be reduced by the
				aggregate amount—
											(i)paid during the taxable year from an Archer
				MSA to which section 220(d)(2)(B)(ii) (other than subclause (II) thereof)
				applies, and
											(ii)paid during the taxable year from a health
				savings account to which section 223(d)(2)(C) (other than clause (ii) thereof)
				applies.
											(5)Special rule for
				divorced parents, etcNotwithstanding subsection (b)(1), an
				individual who is a child may be taken into account on the return of the parent
				other than the parent for whom a deduction with respect to the child is allowed
				under section 151 for a taxable year beginning in a calendar year if—
										(A)the parent for
				whom the deduction under section 151 is allowed for a taxable year beginning in
				such calendar year signs a written declaration (in such manner and form as the
				Secretary may by regulations prescribe) that such parent will not claim the
				deduction allowable under this section with respect to the child for taxable
				years beginning in such calendar year, and
										(B)the parent for
				whom the deduction under section 151 is not allowed attaches such written
				declaration to the parent's return for the taxable year beginning in such
				calendar year.
										(d)Other
				definitionsFor purposes of this section—
									(1)Eligible
				individual
										(A)In
				generalThe term eligible individual means, with
				respect to any month, an individual who is covered under a qualified health
				plan as of the 1st day of such month.
										(B)Coverage under
				Medicare, Medicaid, or SCHIP and grandfathered employer coverageThe term eligible individual
				shall not include any individual who for any month is—
											(i)entitled to
				benefits under part A of title XVIII of the Social Security Act or enrolled
				under part B of such title,
											(ii)enrolled in the
				program under title XIX or XXI of such Act (other than under section 1928 of
				such Act), or
											(iii)receiving
				benefits (other than under continuation coverage under section 4980B) which
				constitute medical care from an employer—
												(I)from whom such
				individual is separated from service at the time of receipt of such benefits,
				and
												(II)after such
				separation, if such benefits began before January 1, 2010,
												unless
				such individual is also covered by a qualified health plan as of the 1st day of
				such month.(C)Identification
				requirementsThe term
				eligible individual shall not include any individual for any
				month unless the policy number associated with coverage under the qualified
				health plan and the TIN of each eligible individual covered under such coverage
				for such month is included on the return for the taxable year in which such
				month occurs.
										(2)Qualified health
				plan
										(A)In
				generalThe term
				qualified health plan means a health plan (within the meaning of
				section 223(c)(2), without regard to subparagraph (A)(i) thereof) which, under
				regulations prescribed by the Secretary, meets the following
				requirements:
											(i)The plan has a
				reasonable annual or lifetime benefit maximum.
											(ii)The plan has
				coverage for inpatient and outpatient care, emergency benefits, and physician
				care.
											(iii)No pre-existing condition limitations are
				imposed with respect to any eligible individual.
											(iv)The plan has
				coverage which meaningfully limits individual economic exposure to
				extraordinary medical expenses
											(B)Exclusion of
				certain plansThe term
				qualified health plan does not include—
											(i)a
				health plan if substantially all of its coverage is coverage described in
				section 223(c)(1)(B),
											(ii)any program or
				benefits referred to in clause (i), (ii), or (iii) of paragraph (1)(B),
				and
											(iii)a medicare
				supplemental policy (as defined in section 1882 of the Social Security
				Act).
											(e)RegulationsThe Secretary may prescribe such
				regulations as may be necessary to carry out this
				section.
								.
					(b)Deduction
			 allowed whether or not individual itemizes other
			 deductionsSubsection (a) of section 62 is amended by inserting
			 before the last sentence at the end the following new paragraph:
						
							(22)Standard
				deduction for health insuranceThe deduction allowed by section
				224.
							.
					(c)Election to
			 take health insurance costs creditSection 35(g) (relating to
			 special rules for credit for health insurance costs of eligible individuals) is
			 amended by redesignating paragraph (9) as paragraph (10) and by inserting after
			 paragraph (8) the following new paragraph:
						
							(9)Election not to claim creditThis section shall not apply to a taxpayer
				for any taxable year if such taxpayer elects to have this section not apply for
				such taxable
				year.
							.
					(d)Clerical
			 amendmentThe table of sections for part VII of subchapter B of
			 chapter 1 is amended by striking the item relating to section 224 and adding at
			 the end the following new items:
						
							
								Sec. 224. Standard deduction for health
				insurance.
								Sec. 225. Cross
				reference.
							
							.
					(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning on or after the first day of the first calendar year in which
			 occurs the first date on which the requirement of section 101(a) of this Act
			 applies.
					123.Changes to
			 existing tax preferences for medical coverage and costs for individuals
			 eligible for standard deduction for health insurance
					(a)Deduction for
			 medical, dental, etc., expensesSection 213 (relating to medical, dental,
			 etc., expenses) is amended by adding at the end the following new
			 subsection:
						
							(f)Termination of
				deduction for individuals not covered by Medicare, Medicaid, SCHIP, or
				grandfathered employer plans
								(1)In
				generalExcept as provided in paragraph (2), no deduction shall
				be allowed under subsection (a) for any taxable year with respect to which a
				deduction under section 224 is allowable.
								(2)Exception for
				individuals covered by Medicare, Medicaid, SCHIP, or grandfathered employer
				plansParagraph (1) shall not apply to an individual for any
				taxable year if such individual is not an eligible individual (as defined in
				section 224(d)(1)) for any month during such taxable year by reason of coverage
				described in section
				224(d)(1)(B).
								.
					(b)Exclusion for
			 contributions by employer to accident and health plans
						(1)In
			 generalSection 106 (relating to contributions by employer to
			 accident and health plans) is amended by adding at the end the following new
			 subsection:
							
								(f)Subsections
				(a) and (c)
				apply only to individuals covered by Medicare, Medicaid, SCHIP, or
				grandfathered employer plans
									(1)In
				generalExcept as provided in paragraph (2), subsections (a) and
				(c) shall not apply for any taxable year with respect to which a deduction
				under section 224 is allowable.
									(2)Exception for
				individuals covered by Medicare, Medicaid, SCHIP, or grandfathered employer
				plansParagraph (1) shall not apply to an individual for any
				taxable year if such individual is not an eligible individual (as defined in
				section 224(d)(1)) for any month during such taxable year by reason of coverage
				described in section
				224(d)(1)(B).
									.
						(2)Conforming
			 amendments
							(A)Section 106(b)(1) is amended—
								(i)by
			 inserting gross income does not include before amounts
			 contributed, and
								(ii)by striking shall be treated as
			 employer-provided coverage for medical expenses under an accident or health
			 plan.
								(B)Section 106(d)(1)
			 is amended—
								(i)by
			 inserting gross income does not include before amounts
			 contributed, and
								(ii)by
			 striking shall be treated as employer-provided coverage for medical
			 expenses under an accident or health plan.
								(c)Amounts received
			 under accident and health plans
						(1)In
			 generalSection 105 (relating
			 to amounts received under accident and health plans) is amended by adding at
			 the end the following new subsection:
							
								(j)Section only To
				apply to individuals covered by Medicare, Medicaid, SCHIP, or grandfathered
				employer plans
									(1)In
				generalExcept as provided in paragraph (2), subsection (b) shall
				not apply for any taxable year with respect to which a deduction under section
				224 is allowable.
									(2)Exception for
				individuals covered by Medicare, Medicaid, SCHIP, or grandfathered employer
				plansParagraph (1) shall not apply to an individual for any
				taxable year if such individual is not an eligible individual (as defined in
				section 224(d)(1)) for any month during such taxable year by reason of coverage
				described in section
				224(d)(1)(B).
									.
						(d)Termination of
			 deduction for health insurance costs of self-employed individualsSubsection (l) of section 162 (relating to
			 special rules for health insurance costs of self-employed individuals) is
			 amended by adding at the end the following new paragraph:
						
							(6)TerminationThis
				subsection shall not apply to taxable years with respect to which a deduction
				under section 224 is
				allowable.
							.
					(e)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning on or after the first day
			 of the first calendar year in which occurs the first date on which the
			 requirement of section 101(a) of this Act applies.
					124.Exclusion of
			 standard deduction for health insurance from employment taxes
					(a)In
			 generalChapter 25 (relating to general provisions relating to
			 employment taxes) is amended by adding at the end the following new
			 section:
						
							3511.Exclusion of
				standard deduction from employment taxes
								(a)In
				generalFor purposes of chapters 21, 22, and 23, each of the
				following amounts for any period (determined without regard to this section)
				shall be reduced by the portion of the standard deduction for health insurance
				(as defined in section 224) allocable to the period:
									(1)The amount of
				wages determined under section 3121(a).
									(2)The amount of
				compensation determined under section 3231(e).
									(3)The amount of
				wages determined under section 3306(b).
									(b)Determination
				of standard deduction allocable to a periodFor purposes of
				subsection (a)—
									(1)In
				generalThe determination of the portion of the standard
				deduction for health insurance allocable to a period shall be made on the basis
				of a qualified certificate of eligible coverage furnished by the employee to
				the employer.
									(2)Qualified
				certificate of eligible coverageThe term qualified
				certificate of eligible coverage means a statement of eligibility for
				the deduction allowable under section 224 which contains such information, is
				in such form, and is provided at such times, as the Secretary may
				prescribe.
									(3)Only 1 certificate in effect at a
				timeExcept as provided by
				the Secretary, an employee may have only 1 qualified certificate of eligible
				coverage in effect for any period.
									(4)ElectionAn employee may elect not to have this
				section apply for any period for purposes of chapter 21 or 22.
									(c)Reconciliation
				of erroneous payments To be made at employee level
									(1)In
				generalIf the application of
				this subsection results in an incorrect amount being treated as wages or
				compensation for purposes of chapter 21, 22, or 23, whichever is applicable,
				with respect to any employee for 1 or more periods ending within a taxable year
				of the employee—
										(A)in the case of an aggregate overpayment of
				the taxes imposed by any such chapter for all such periods, there shall be
				allowed as a credit against the tax imposed by chapter 1 for such taxable year
				on such employee an amount equal to the amount of such overpayment, and
										(B)in the case of an
				aggregate underpayment of the taxes imposed by any such chapter for all such
				periods, the employee shall be liable for payment of the entire amount of such
				underpayment.
										(2)Credits treated
				as refundableFor purposes of
				this title, any credit determined under paragraph (1)(A) or subsection (d)(2)
				shall be treated as if it were a credit allowed under subpart C of part IV of
				subchapter A of chapter 1.
									(3)Rules for
				reporting and collection of taxAny tax required to be paid by an
				employee under paragraph (1)(B) shall be included with the employee's return of
				Federal income tax for the taxable year.
									(4)Secretarial
				authorityThe Secretary shall prescribe such rules as may be
				necessary to carry out the provisions of this subsection.
									(d)Phase
				in
									(1)In
				generalIn the case of the first 3 calendar years to which this
				section applies, subsection (a) shall apply to wages and compensation of an
				employee only for purposes of section 3101, 3201, 3211, or 3301, whichever is
				applicable.
									(2)CreditIn the case of any taxable year beginning
				in a calendar year to which paragraph (1) applies, there shall be allowed as a
				credit against the tax imposed by chapter 1 for such taxable year on an
				employee an amount equal to the excess of—
										(A)the tax imposed
				under section 3111 or 3231, whichever is applicable, on the wages of the
				employee for the part of such calendar year in such taxable year, over
										(B)the tax which would have been imposed under
				section 3111 or 3231, whichever is applicable, on the wages of the employee for
				the part of such calendar year in such taxable year if subsection (a) had
				applied for purposes of section 3111 or
				3231.
										.
					(b)Self-employment
			 incomeSection 1402 (defining
			 net earnings from self-employment) is amended by adding at the end the
			 following:
						
							(l)Standard
				deduction for health insuranceFor purposes of this chapter—
								(1)In
				generalThe self-employment
				income of a taxpayer for any period (determined without regard to this
				subsection) shall be reduced by the excess (if any) of—
									(A)the portion of the standard deduction for
				health insurance (as defined in section 224) allocable to the period,
				over
									(B)the amount of any reduction in wages or
				compensation for such period under section 3511.
									(2)Determination
				of standard deduction allocable to a periodFor purposes of
				paragraph (1), the portion of the standard deduction allocable to any period
				shall be determined in a manner similar to the manner under section
				3511.
								.
					(c)Conforming
			 amendments
						(1)Section 3121(a)(2)
			 is amended by inserting which is excludable from gross income under
			 section 105 or 106 after such payment).
						(2)Subsection (a) of
			 section 209 of the Social Security Act (42 U.S.C. 409) is amended by striking
			 or at the end of paragraph (18), by striking the period at the
			 end of paragraph (19) and inserting ; or, and by inserting after
			 paragraph (19) the following new paragraph:
							
								(20)any amount excluded from wages under
				section 3511(a) of the Internal Revenue Code of 1986 (relating to exclusion of
				standard deduction from employment
				taxes).
								.
						(3)Section 1324(b)(2)
			 of title 31, United States Code, is amended by inserting , or the credit
			 under section 3511(c)(2) of such Code before the period at the
			 end.
						(4)Section 209(k)(2)
			 of the Social Security Act is amended by redesignating subparagraphs (C) and
			 (D) as subparagraphs (D) and (E), respectively, and by inserting after
			 subparagraph (B) the following new subparagraph:
							
								(C)by disregarding the exclusion from
				wages in subsection
				(a)(20),
								.
						(5)The table of
			 sections for chapter 25 is amended by adding at the end the following new
			 item:
							
								
									Sec. 3511. Exclusion of
				standard deduction from employment
				taxes.
								
								.
						(d)Effective
			 dates
						(1)In
			 generalExcept as provided in
			 paragraph (2), the amendments made by this section shall apply to remuneration
			 paid or accrued for periods on or after the first day of the first calendar
			 year in which occurs the first date on which the requirement of section 101(a)
			 of this Act applies.
						(2)Reconciliation
			 and self-employedSections 3511(c) and (d)(2) of the Internal
			 Revenue Code of 1986 (as added by subsection (a)), and the amendments made by
			 subsection (b), shall apply to taxable years beginning on or after the first
			 day described in paragraph (1).
						125.Information
			 reporting
					(a)Health plan
			 providersSubpart B of part III of subchapter A of chapter 61
			 (relating to information concerning transactions with other persons) is amended
			 by adding at the end the following new section:
						
							6050W.Coverage
				under qualified health plan
								(a)In
				generalEvery person
				providing coverage under a qualified health plan (as defined in section
				224(d)(2)) during a calendar year shall, on or before January 31 of the
				succeeding year, make a return described in subsection (b) with respect to each
				individual who is covered by such person under a qualified health plan for any
				month during the calendar year.
								(b)ReturnA return is described in this subsection if
				such return—
									(1)is in such form as the Secretary
				prescribes, and
									(2)contains—
										(A)the name of the
				person providing coverage under the qualified health plan,
										(B)the name, address, and TIN of the
				individual covered by the plan,
										(C)if such individual
				is the owner of the policy under which such plan is provided, the name,
				address, and TIN of each other individual covered by such policy and the
				relationship of each such individual to such owner, and
										(D)the specific months of the year for which
				each individual referred to in subparagraph (B) is, as of the first day of each
				such month, covered by such plan.
										(c)Statement To be
				furnished with respect to whom information is requiredEvery person required to make a return
				under subsection (a) shall furnish to each individual whose name is required to
				be set forth in such return under subsection (b)(2)(A) a written statement
				showing—
									(1)the name, address,
				and phone number of the information contact of the person required to make such
				return, and
									(2)the information
				described in subsection (b)(2).
									The
				written statement required under the preceding sentence shall be furnished on
				or before January 31 of the year following the calendar year for which the
				return under subsection (a) was required to be
				made..
					(b)EmployersSubsection
			 (a) of section 6051 (relating to requirement for employers to provide W-2
			 information) is amended by striking and at the end of paragraph
			 (12), by striking the period at the end of paragraph (13) and inserting
			 , and, and by inserting after paragraph (13) the following new
			 paragraph:
						
							(14)the value (determined under section
				4980B(f)(4)) of employer-provided coverage for each month under an accident or
				health plan and the category of such coverage for purposes of section
				6116.
							.
					(c)Application to
			 retireesSubsection (a) of section 6051 is amended by adding at
			 the end the following: In the case of a retiree, this section shall (to
			 the extent established by the Secretary by regulation) apply only with respect
			 to paragraph (14)..
					(d)Assessable penalties
						(1)Subparagraph (B) of section 6724(d)(1) of
			 such Code (relating to definitions) is amended by redesignating clauses (xv)
			 through (xx) as clauses (xvi) through (xxi), respectively, and by inserting
			 after clause (xi) the following new clause:
							
								(xv)section 6050W (relating to returns relating
				to payments for qualified health
				insurance),
								.
						(2)Paragraph (2) of section 6724(d) of such
			 Code is amended by striking the period at the end of subparagraph (CC) and
			 inserting , or and by adding at the end the following new
			 subparagraph:
							
								(DD)section 6050W(d) (relating to returns
				relating to payments for qualified health
				insurance).
								.
						(e)Clerical
			 amendmentThe table of sections for such subpart B is amended by
			 adding at the end the following new item:
						
							
								Sec. 6050W. Coverage under qualified health
				plan.
							
							.
					(f)Effective
			 dateThe amendments made by
			 this section shall apply to years beginning on or after the first day of the
			 first calendar year in which occurs the first date on which the requirement of
			 section 101(a) of this Act applies.
					126.Reduction of
			 phaseout for earned income credit
					(a)In
			 generalParagraph (1) of section 32(b) (relating to percentages)
			 is amended—
						(1)in subparagraph
			 (A)—
							(A)by striking
			 15.98 and inserting 15, and
							(B)by striking
			 21.06 and inserting 15,
							(2)in subparagraph (B)—
							(A)by striking
			 15.98 and inserting 15, and
							(B)by striking
			 20.22 and inserting 15, and
							(3)in subparagraph
			 (C)—
							(A)by striking 15.98 and
			 inserting 15, and
							(B)by striking
			 17.68 and inserting 15.
							(b)Effective
			 dateThe amendments made by subsection (a) shall apply to taxable
			 years beginning on or after the first day of the first calendar year in which
			 occurs the first date on which the requirement of section 101(a) of this Act
			 applies.
					CHealth insurance
			 tax credit for the purchase of health insurance
				IRefundable health
			 insurance tax credit
					131.Refundable credit for health insurance
			 coverage
						(a)In generalSubpart C of part IV of subchapter A of
			 chapter 1 of the Internal Revenue Code of 1986 (relating to refundable credits)
			 is amended by redesignating section 36 as section 37 and by inserting after
			 section 35 the following new section:
							
								36.Refundable credit for health insurance
				coverage
									(a)In generalIn the case of an individual, there shall
				be allowed as a credit against the tax imposed by this subtitle an amount equal
				to the health insurance credit amount of the taxpayer for the taxable
				year.
									(b)Health
				insurance credit amountFor purposes of this section—
										(1)In
				generalThe term health insurance credit amount
				means, with respect to any taxable year, the lesser of—
											(A)the sum of the
				amounts determined under paragraph (2) with respect to each individual for whom
				the taxpayer is allowed a deduction under section 151 (relating to allowance of
				deduction for personal exemptions) for the taxable year, or
											(B)an amount equal
				to twice the individual annual limit in effect for the taxable year under
				paragraph (3).
											(2)Allowance for
				each individualThe amount
				determined under this paragraph with respect to any individual is the sum of
				the monthly limitations for coverage months of the individual occurring during
				the taxable year.
										(3)Monthly
				limitation
											(A)In
				generalThe monthly
				limitation for any month is 1/12 of the individual annual limit for the taxable
				year.
											(B)Individual
				annual limitThe individual annual limit is $2,500.
											(C)Cost-of-living
				adjustment
												(i)In
				generalIn the case of taxable years beginning in calendar years
				after the first calendar year to which this section applies, the $2,500 amount
				under subparagraph (B) shall be increased by an amount equal to—
													(I)such dollar
				amount, multiplied by
													(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which such taxable year begins, determined by substituting the
				calendar year preceding the first calendar year to which section 36
				applies for calendar year 1992 in subparagraph (B)
				thereof.
													(ii)RoundingIf
				any increase under clause (i) is not a multiple of $50, such increase shall be
				rounded to the nearest multiple of $50.
												(4)Coverage
				monthFor purposes of this
				subsection—
											(A)In generalThe term coverage month means,
				with respect to an individual, any month if—
												(i)as of the first day of such month such
				individual is covered by qualified health insurance, and
												(ii)the premium for coverage under such
				insurance for such month is paid by the taxpayer.
												(B)Exception for
				employer-subsidized coverageIf an individual is eligible to
				participate for any month in any subsidized health plan maintained by any
				employer of the taxpayer or the taxpayer's spouse, such month shall not be
				treated as a coverage month with respect to the individual.
											(C)Exception for
				certain governmental coverageThe term coverage
				month shall not include any month with respect to an individual if for
				such month the individual is—
												(i)entitled to
				benefits under part A of title XVIII of the Social Security Act or enrolled
				under part B of such title,
												(ii)enrolled in the
				program under title XIX or XXI of such Act (other than under section 1928 of
				such Act), unless the individual has elected under such program to be enrolled
				for coverage under qualified health insurance for the month in lieu of coverage
				under such program, or
												(iii)is entitled to
				any benefit under—
													(I)chapter 55 of title 10, United States
				Code,
													(II)chapter 17 of title 38, United States Code,
				or
													(III)any medical care program under the
				Indian Health Care Improvement
				Act.
													(D)PrisonersThe term coverage month shall
				not include any month with respect to an individual if for such month the
				individual is imprisoned under Federal, State, or local authority for a period
				of at least 1 month.
											(E)Insufficient presence in United
				StatesThe term
				coverage month shall not include any month during a taxable year
				with respect to an individual if such individual is present in the United
				States on fewer than 183 days during such year (determined in accordance with
				section 7701(b)(7)).
											(c)Limitations
										(1)Phaseout of
				credit based on adjusted gross income
											(A)In
				generalIf the taxpayer's modified adjusted gross income exceeds
				the applicable threshold amount for any taxable year, the amount allowed as a
				credit under subsection (a) (determined without regard to this paragraph) shall
				be reduced (but not below zero) by the amount which bears the same ratio to
				such amount as such excess bears to an amount equal to the difference between
				the applicable threshold amount and 300 percent of the applicable threshold
				amount.
											(B)Applicable
				threshold amountFor purposes of subparagraph (A), the applicable
				threshold amount for a taxable year shall be determined in accordance with the
				following table:
												
													
														
															The applicable
															
															If the number of
						threshold
															
															 personal exemptions is:amount is:
															
														
														
															1$10,210
															
															2$13,690
															
															3$17,170
															
															4 or more$20,650.
															
														
													
												
											(C)Personal
				exemptionsFor purposes of subparagraph (B), the number of
				personal exemptions of a taxpayer is equal to the number of individuals for
				whom the taxpayer is allowed a deduction under section 151 (relating to
				allowance of deduction for personal exemptions) for the taxable year.
											(D)Cost-of-living
				adjustment
												(i)In
				generalIn the case of taxable years beginning in calendar years
				after the first calendar year to which this section applies, each of the dollar
				amounts in the table under subparagraph (B) shall be increased by an amount
				equal to—
													(I)such dollar
				amount, multiplied by
													(II)the
				cost-of-living adjustment determined under section 1(f)(3) for the calendar
				year in which such taxable year begins, determined by substituting the
				calendar year preceding the first calendar year to which section 36
				applies for calendar year 1992 in subparagraph (B)
				thereof.
													(ii)RoundingIf
				any increase under clause (i) is not a multiple of $50, such increase shall be
				rounded to the nearest multiple of $50.
												(E)Modified
				adjusted gross incomeThe
				term modified adjusted gross income means adjusted gross income
				determined—
												(i)without regard to sections 911, 931, and
				933, and
												(ii)after application of sections 86, 135, 137,
				219, 221, and 469.
												(2)Identification
				requirementsNo credit shall
				be allowed under subsection (a) for any coverage month with respect to an
				individual unless the policy number associated with coverage under the
				qualified health plan and the TIN of the individual covered under such coverage
				for such month is included on the return for the taxable year in which such
				month occurs.
										(d)Qualified health insuranceFor purposes of this section, the term
				qualified health insurance means coverage under—
										(1)a qualified core plan certified under
				section 102 of the Ten Steps to Transform Health Care in America Act ,
				and
										(2)any plan certified under section 103 of
				such Act as a qualified core compatible plan with respect to a qualified core
				plan.
										(e)Archer MSA and health savings account
				contributions
										(1)In generalIf a deduction would (but for paragraph
				(2)) be allowed under section 220 or 223 to the taxpayer for a payment for the
				taxable year to the Archer MSA or health savings account of an individual
				established in connection with qualified health insurance, subsection (a) shall
				be applied by treating such payment as a payment for qualified health insurance
				for such individual.
										(2)Denial of double benefitNo deduction shall be allowed under section
				220 or 223 for that portion of the payments otherwise allowable as a deduction
				under section 220 or 223 for the taxable year which is equal to the amount of
				credit allowed for such taxable year by reason of this subsection.
										(f)Special rulesFor purposes of this section—
										(1)Married couples must file joint
				returnIf the taxpayer is
				married at the close of the taxable year, the credit shall be allowed under
				subsection (a) only if the taxpayer and the taxpayer's spouse file a joint
				return for the taxable year.
										(2)Denial of credit to
				dependentsNo credit shall be
				allowed under this section to any individual with respect to whom a deduction
				under section 151 is allowable to another taxpayer for a taxable year beginning
				in the calendar year in which such individual’s taxable year begins.
										(3)Denial of double benefitNo credit shall be allowed under subsection
				(a) if the credit under section 35 is allowed and no credit shall be allowed
				under 35 if a credit is allowed under this section.
										(4)Special rule
				for divorced parents, etcA rule similar to the rule of section
				224(c)(5) shall apply for purposes of this section.
										(5)Election not to claim creditThis section shall not apply to a taxpayer
				for any taxable year if such taxpayer elects to have this section not apply for
				such taxable
				year.
										.
						(b)Conforming amendments
							(1)Paragraph (2) of section 1324(b) of title
			 31, United States Code, is amended by inserting before the period , or
			 from section 36 of such Code.
							(2)The table of sections for subpart C of part
			 IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by striking the last item and inserting the following new items:
								
									
										Sec. 36. Refundable credit for
				health insurance coverage.
										Sec. 37. Overpayments of
				tax.
									
									.
							(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning on or after the first day
			 of the first calendar year in which occurs the first date on which the
			 requirement of section 101(a) of this Act applies.
						132.Advance payment of credit for purchasers of
			 qualified health insurance
						(a)In generalChapter 77 of the Internal Revenue Code of
			 1986 (relating to miscellaneous provisions) is amended by adding at the end the
			 following new section:
							
								7529.Advance payment of credit for purchasers of
				qualified health insurance
									(a)General ruleIn the case of an eligible individual, the
				Secretary shall make payments to the provider of such individual’s qualified
				health insurance equal to such individual’s qualified health insurance credit
				advance amount with respect to such provider.
									(b)Eligible individualFor purposes of this section, the term
				eligible individual means any individual—
										(1)who purchases qualified health insurance
				(as defined in section 36(d)), and
										(2)for whom a qualified health insurance
				credit eligibility certificate is in effect.
										(c)Qualified health insurance credit
				eligibility certificateFor
				purposes of this section, a qualified health insurance credit eligibility
				certificate is a statement furnished by an individual to the Secretary
				which—
										(1)certifies that the individual will be
				eligible to receive the credit provided by section 36 for the taxable
				year,
										(2)estimates the amount of such credit for
				such taxable year, and
										(3)provides such other information as the
				Secretary may require for purposes of this section.
										(d)Qualified health insurance credit advance
				amountFor purposes of this
				section, the term qualified health insurance credit advance amount
				means, with respect to any provider of qualified health insurance, the lesser
				of—
										(1)the Secretary’s estimate of the amount of
				credit allowable under section 36 to the individual for the taxable year which
				is attributable to the insurance provided to the individual by such provider,
				or
										(2)the aggregate
				premiums with respect to such insurance for months occurring during such
				taxable year.
										(e)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary to carry out the purposes of this
				section.
									.
						(b)Clerical amendmentThe table of sections for chapter 77 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the following new
			 item:
							
								
									Sec. 7529. Advance payment of
				credit for purchasers of qualified health
				insurance.
								
								.
						(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning on or after the first day
			 of the first calendar year in which occurs the first date on which the
			 requirement of section 101(a) of this Act applies.
						133.Designation of
			 health insurance status required by individuals on Federal income tax
			 returns
						(a)In
			 generalSubchapter B of chapter 61 of the Internal Revenue Code
			 of 1986 (relating to miscellaneous provisions involving information and
			 returns) is amended by redesignating section 6116 as section 6117 and by
			 inserting after section 6115 the following new section:
							
								6116.Designation
				of health insurance status required by individuals on Federal income tax
				returns
									(a)General
				ruleIn the case of an individual, if a taxpayer is required to
				file a return of tax imposed by chapter 1 for such taxable year, the taxpayer
				shall include with such return the designation described in subsection (b) with
				respect to the taxpayer and the spouse or any dependent of the taxpayer with
				respect to whom a deduction under section 151 is allowed to the taxpayer for
				the taxable year.
									(b)Designation
										(1)In
				generalThe taxpayer shall designate with respect to each
				individual described in subsection (a) which of the following categories of
				health insurance coverage is applicable to the individual as of the close of
				the taxable year for which the return is being filed:
											(A)Coverage under a
				qualified health plan (as defined in section 224(d)(2).
											(B)Coverage under
				qualified health insurance (as defined in section 36(d)).
											(C)Coverage under an
				employer-sponsored health plan which is licensed and regulated by the State in
				which the individual resides.
											(D)Coverage under an
				employer-sponsored, self-insured health plan which meets the requirements of
				the Employee Retirement Income Security Act of 1974 and any other applicable
				law.
											(E)Coverage
				described in clause (i), (ii), or (iii) of section 224(d)(1)(B) (relating to
				coverage under medicare, medicaid, schip or grandfathered employer
				coverage).
											(F)Coverage not
				described in any of the preceding subparagraphs.
											(G)No
				coverage.
											(2)Form and
				mannerThe Secretary shall prescribe the form and manner of
				making the designation under this
				section.
										.
						(b)Conforming
			 amendmentsThe table of sections for subchapter B of chapter 61
			 of such Code is amended by striking the item relating to section 6116 and
			 inserting the following new items:
							
								
									Sec. 6116. Designation of
				health insurance status required by individuals on Federal income tax
				returns.
									Sec. 6117. Cross
				reference.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning in—
							(1)the calendar year
			 preceding the first calendar year in which occurs the first date on which the
			 requirement of section 101(a) of this Act applies, and
							(2)any calendar year
			 following the calendar year described in paragraph (1).
							DEducation and
			 outreach
				141.Notice to
			 taxpayers of availability of standard deduction for health insurance and
			 refundable health insurance creditThe Secretary of the Treasury or the
			 Secretary's delegate shall ensure that—
					(1)any instructions booklet accompanying an
			 individual Federal income tax return form (including forms 1040, 1040A, 1040EZ,
			 and any similar or successor forms) , and
					(2)any other
			 publication, announcement, or website that the Secretary or the Secretary's
			 delegate considers appropriate,
					shall include,
			 in clear language, in conspicuous print, and in a conspicuous place,
			 information with respect to the availability of the standard deduction for
			 health insurance or the health insurance tax credit for individuals enrolled in
			 qualified core health plans and qualified core compatible plans certified as
			 meeting the requirements of this Act. The requirement of this section shall
			 apply with respect to booklets, publications, announcements, or information on
			 websites made available on and after the date that is 1 year before the first
			 date on which the coverage requirement under section 101(a) of this Act becomes
			 effective.142.Optional
			 enrollment and outreach
					(a)Option for
			 Medicaid or SCHIP eligible individuals To enroll in a qualified core
			 planThe Secretary of Health and Human Services, in consultation
			 with the Secretary of the Treasury and the States, shall establish a process
			 for permitting an individual who is eligible for medical assistance under a
			 State plan or waiver under title XIX of the Social Security Act, or for child
			 health assistance or other health benefits coverage under a State child health
			 plan or waiver under title XXI of such Act, to elect to enroll (or in the case
			 of an individual who is a child under age 18, for the individual's family to
			 elect to be enrolled) in a qualified core plan offered in the State of
			 residence of the individual in lieu of being enrolled in such State plan or
			 waiver for the year. The process established pursuant to this subsection
			 shall—
						(1)allow for such an
			 election to be made on an annual basis;
						(2)require the State
			 of residence of the individual to notify the Secretary of Health and Human
			 Services and the Secretary of the Treasury of the actuarial value of the
			 benefits and cost-sharing protection that would have been provided to the
			 individual under the State plan or waiver under title XIX or XXI of the Social
			 Security Act for the year;
						(3)allow for an
			 increase in the refundable credit established under section 36 of the Internal
			 Revenue Code of 1986 for the year in an amount equal to the actuarial value
			 determined for purposes of paragraph (2); and
						(4)require, as a
			 condition of the continued approval of such State plans or waivers, for the
			 Secretary of Health and Human Services to reduce the amount to be paid to the
			 State of residence of the individual under section 1903(a) or 2105(a) of the
			 Social Security Act (as appropriate) for each calendar quarter occurring during
			 the year for which such credit applies by an amount equal to ¼ of the State
			 share of the amount described in paragraph (3).
						(b)Additional
			 outreach
						(1)Establishment
			 of outreach programNot later than 1 year after the date of
			 enactment of this Act. the Secretary of Health and Human Services, in
			 consultation with the Secretary of the Treasury, the States, and
			 representatives of community health centers, hospitals, and other health care
			 providers, shall establish a program under which the Secretary of Health and
			 Human Services shall provide access to informational materials regarding the
			 standard deduction for health insurance established under section 224 of the
			 Internal Revenue Code of 1986 and the refundable credit established under
			 section 36 of such Code, including State-specific contact information for more
			 detailed information and assistance, through health care providers and a
			 national Internet website that meets the requirements of paragraph (1).
						(2)Targeting of
			 health care providers that serve the uninsured and the under
			 insuredThe program established under paragraph (1) shall give
			 priority to disseminating such information through those health care providers
			 that primarily serve uninsured or under insured individuals.
						(3)National
			 information websiteFor purposes of paragraph (1), the
			 requirements of this subparagraph are that the Secretary of Health and Human
			 Services establishes a one-stop website that provides information on the
			 standard deduction for health insurance established under section 224 of the
			 Internal Revenue Code of 1986 and the health insurance tax credit established
			 under section 36 of Code. The website shall—
							(A)include
			 significant timelines for action, a general description of enrollment
			 processes, and links to State insurance commissioners’ sites, which approve
			 qualified core plans and shall provide a portal for comparison of such plans
			 with respect to each State; and
							(B)provide such
			 information in a manner that—
								(i)is
			 concise, clear, and easy to understand;
								(ii)allows the
			 information to be accessed in a downloadable format;
								(iii)provides
			 appropriate links or contacts for further information; and
								(iv)allows for use
			 by providers in order to inform consumers at the point of delivery of health
			 care items and services.
								IIIncreasing
			 insurance market portability and Affordability
			AMerging and
			 improving insurance markets
				201.Development of
			 merged and improved State insurance market standards
					(a)In
			 generalThe Secretary, in consultation with State insurance
			 commissioners and the National Association of Insurance Commissioners, shall
			 promulgate regulations providing for the establishment in each State of a
			 single market for all health plans (other than self-funded plans or Federal or
			 State governmental health coverage programs) offered in each State.
					(b)RequirementsThe
			 regulations promulgated under subsection (a) shall, with respect to each State,
			 require—
						(1)that State health
			 insurance laws applicable to the small group market in the State be modified,
			 except as provided for otherwise in this Act, to apply to all health plans
			 offered in the State regardless of whether such plans are being purchased for
			 the coverage of individuals or for groups;
						(2)that the
			 provisions of part A of title XXVII of the Public Health Service Act (42 U.S.C.
			 300gg et seq.) (relating to group market rules) shall apply to all health plans
			 offered in the State, subject to such modification as may be necessary to
			 clarify and effectuate the application of such rules to all such health
			 plans;
						(3)that the
			 provisions of part B of title XXVII of the Public Health Service Act (42 U.S.C.
			 300gg–41 et seq.) (relating to individual market rules), and any other
			 provisions or definitions within such title XXVII that apply independent
			 standards to individual insurance markets or that relate to the relationship
			 between such markets and group markets, shall be superseded by the provisions
			 of this Act and shall have no force or effect; and
						(4)that each health
			 plan offered in the State fully comply with all standards provided for in this
			 subsection, and that such standards, if not provided for otherwise in this Act,
			 shall include requirements that each health plan—
							(A)must accept for
			 enrollment under such plan every eligible individual who applies for enrollment
			 during the period in which the individual first becomes eligible to enroll in
			 such plan and may not place any restriction which is inconsistent with section
			 2702 or 2711 of the Public Health Service Act (42 U.S.C. 300gg–1 and 300gg–11)
			 on an eligible individual enrolling in such plan;
							(B)must renew or
			 continue in force coverage under such plan at the option of the enrollee in
			 accordance with section 2712 of such Act (42 U.S.C. 300gg–12);
							(C)must ensure that
			 there is no re-underwriting of such plan; and
							(D)must comply with
			 the portability requirements of section 2701 of such Act (42 U.S.C.
			 300gg);
							(5)that the State
			 comply with the regulations promulgated under section 211(d) with respect to
			 reducing the effect of such material risk selection as may occur among health
			 plans (including self-insured plans) through the establishment of State-based
			 risk adjustment requirements.
						202.Modifications
			 relating to self-funded group health plans
					(a)ERISASection 734 of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1191c) is amended—
						(1)by striking The Secretary
			 and inserting the following:
							
								(a)In
				generalThe Secretary
								;
				and
						(2)by adding at the
			 end the following:
							
								(b)Modification
				relating to the elimination of the individual markets
									(1)In
				generalThe Secretary shall promulgate regulations, or modify
				existing regulations, under this part as the Secretary determines necessary to
				reflect changes in State law pursuant to the Ten Steps to Transform Health Care in America
				Act (and the amendments made by that Act) with respect to the
				treatment of individual State health insurance markets and to ensure the
				continued application of this part to self-funded group health plans
				notwithstanding such changes.
									(2)ClarificationsThe
				regulations or modification promulgated under paragraph (1) shall not be
				construed as otherwise materially altering the provisions of this part as such
				provisions apply to self-funded group health plans. Nothing in this subsection
				shall be construed to preempt the application of State insurance laws with
				respect to State regulated health insurance
				products.
									.
						(b)Internal
			 Revenue CodeSection 9833 of the Internal Revenue Code of 1986 is
			 amended—
						(1)by striking The Secretary
			 and inserting the following:
							
								(a)In
				generalThe Secretary
								;
				and
						(2)by adding at the
			 end the following:
							
								(b)Modification
				relating to the elimination of the individual markets
									(1)In
				generalThe Secretary shall promulgate regulations, or modify
				existing regulations, under this chapter as the Secretary determines necessary
				to reflect changes in State law pursuant to the
				Ten Steps to Transform Health Care in America
				Act (and the amendments made by that Act) with respect to the
				treatment of individual State health insurance markets and to ensure the
				continued application of this part to self-funded group health plans
				notwithstanding such changes.
									(2)ClarificationsThe
				regulations or modification promulgated under paragraph (1) shall not be
				construed as otherwise materially altering the provisions of this part as such
				provisions apply to self-funded group health plans. Nothing in this subsection
				shall be construed to preempt the application of State insurance laws with
				respect to State regulated health insurance
				products.
									.
						203.Legislative
			 proposalsNot later than 1
			 year after the date of enactment of this Act, and every 3 years thereafter, the
			 Secretary of Health and Human Services, the Secretary of Labor, and the
			 Secretary or the Treasury, in consultation with the National Association of
			 Insurance Commissioners, shall jointly conduct a review of the effect of this
			 subtitle (and the regulations promulgated thereunder) on health insurance
			 access and affordability, particularly for individuals with chronic illness or
			 catastrophic medical expenses, and on market competition, and shall submit a
			 report concerning such review to the appropriate committees of Congress that
			 contains proposals for such amendments as each such Secretary may determine
			 would substantially improve the effectiveness and the implementation of this
			 subtitle.
				204.EnforcementThe provisions of section 106 shall apply
			 with respect to the implementation and enforcement of the requirements of this
			 subtitle in the same manner as such provisions apply to subtitle A of title
			 I.
				BReduction in
			 premium variation and health status discrimination
				211.Development of
			 standards for reduction in premium variation and health status discrimination
			 among enrollees
					(a)In
			 generalThe Secretary, in consultation with State insurance
			 commissioners and the National Association of Insurance Commissioners, shall
			 promulgate regulations providing for the application by each State in the
			 health insurance market of such State of improved standards regarding the range
			 of allowable premium variation for enrollees.
					(b)RequirementsThe
			 regulations promulgated under subsection (a) shall, with respect to each State,
			 require—
						(1)that for
			 qualified core plans offered in the State—
							(A)no premium
			 variation based on health status or any other factor shall be permitted;
			 and
							(B)the standard
			 premium amount shall be the same for all enrollees;
							(2)that for
			 compatible qualified core plans offered in the State—
							(A)no premium
			 variation based on health status shall be permitted; and
							(B)rating variation
			 based on enrollee age shall be the only permitted rating factor so long as the
			 total variation in premium rates charged by an issuer for coverage under such
			 plan shall not be greater than a factor of 2:1; and
							(3)that for all
			 other health insurance products offered in the State—
							(A)no premium
			 variation based on health status shall be permitted; and
							(B)except as
			 otherwise provided in this paragraph, premium variation shall be permitted as
			 determined by State law, subject to the application of small group market rules
			 to all insured health plan in a State pursuant to section 201(a) and
			 (b).
							(c)State rating
			 discretion otherwise permittedExcept as provided for in
			 subsection (b), nothing in this section shall be construed to preempt the State
			 application of such health insurance premium rating factors as a State may
			 determine appropriate.
					(d)State-based
			 risk adjustments
						(1)In
			 generalThe regulations promulgated under subsection (a) and
			 otherwise promulgated under this subtitle shall require the State to establish
			 risk adjustment requirements to reduce the effect of such material risk
			 selection as may occur among qualified core plans, qualified core compatible
			 plans, and other health plans in a State (not including self-insured plans)
			 through the application of State risk adjustment requirements that are
			 certified by the Secretary, pursuant to such regulations, as meeting standards
			 established by the Secretary (in consultation with the National Association of
			 Insurance Commissioners).
						(2)Assessment and
			 report on State-based risk adjustment
							(A)In
			 generalPrior to the promulgation of standards under paragraph
			 (1), the Secretary, in consultation with the National Association of Insurance
			 Commissioners, shall conduct an assessment of—
								(i)the degree of
			 significant actual or actuarially anticipated material adverse selection among
			 qualified core plans, qualified core compatible plans, and other insured health
			 plans in a State; and
								(ii)the comparative
			 effectiveness of State risk adjustment requirement options or mechanisms to
			 reduce the effect of such adverse selection.
								(B)ReportThe
			 Secretary shall submit a report to Congress concerning the results of the
			 assessment conducted under subparagraph (A). Such report may include
			 recommendations by the Secretary for additional or future legislation to adjust
			 the standards developed under paragraph (1) if the Secretary determines that
			 such legislation is reasonably necessary to materially improve the effective
			 application of State-based risk adjustment requirements pursuant to paragraph
			 (1).
							(e)Study and
			 report on premium rating
						(1)StudyThe
			 Secretary, in consultation with the National Association of Insurance
			 Commissioners, shall conduct ongoing reviews of the effect modification of
			 State health insurance premium rating rules under this section will have, or
			 has had, on health insurance affordability, access, and market competition in
			 the insurance market in the States and on a national basis.
						(2)ReportsNot
			 later than 1 year after the date of enactment of this Act, and every 2 years
			 thereafter, the Secretary shall submit to the appropriate committees of
			 Congress a report concerning the study conducted under paragraph (1), which
			 may, as the Secretary may determine, include recommendations concerning
			 proposed modifications and adjustments with respect to State premium rating
			 rules.
						212.EnforcementThe provisions of section 106 shall apply
			 with respect to the implementation and enforcement of the requirements of this
			 subtitle in the same manner as such provisions apply to subtitle A of title
			 I.
				CEnhanced
			 marketplace pooling and related market rating
				IEnhanced
			 marketplace pools
					245.Rules
			 governing enhanced marketplace pools
						(a)In
			 generalSubtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 is amended by adding after part 7 the following new
			 part:
							
								8Rules governing
				enhanced marketplace pools
									801.Small business
				health plans
										(a)In
				generalFor purposes of this part, the term small business
				health plan means a fully insured group health plan whose sponsor is (or
				is deemed under this part to be) described in subsection (b).
										(b)SponsorshipThe
				sponsor of a group health plan is described in this subsection if such
				sponsor—
											(1)is organized and
				maintained in good faith, with a constitution and bylaws specifically stating
				its purpose and providing for periodic meetings on at least an annual basis, as
				a bona fide trade association, a bona fide industry association (including a
				rural electric cooperative association or a rural telephone cooperative
				association), a bona fide professional association, or a bona fide chamber of
				commerce (or similar bona fide business association, including a corporation or
				similar organization that operates on a cooperative basis (within the meaning
				of section 1381 of the Internal Revenue Code of 1986)), for substantial
				purposes other than that of obtaining medical care;
											(2)is established as
				a permanent entity which receives the active support of its members and
				requires for membership payment on a periodic basis of dues or payments
				necessary to maintain eligibility for membership;
											(3)does not
				condition membership, such dues or payments, or coverage under the plan on the
				basis of health status-related factors with respect to the employees of its
				members (or affiliated members), or the dependents of such employees, and does
				not condition such dues or payments on the basis of group health plan
				participation; and
											(4)does not
				condition membership on the basis of a minimum group size.
											Any
				sponsor consisting of an association of entities which meet the requirements of
				paragraphs (1), (2), (3), and (4) shall be deemed to be a sponsor described in
				this subsection.802.Alternative
				Market Pooling Organizations
										(a)In
				generalThe Secretary, not later than 1 year after the date of
				enactment of this part, shall promulgate regulations that apply the rules and
				standards of this part, as necessary, to circumstances in which a pooling
				entity other (hereinafter Alternative Market Pooling
				Organizations) is not made up principally of employers and their
				employees, or not a professional organization or such small business health
				plan entity identified in section 801.
										(b)Adaption of
				standardsIn developing and promulgating regulations pursuant to
				subsection (a), the Secretary, in consultation with the Secretary of Health and
				Human Services, small business health plans, small and large employers, large
				and small insurance issuers, consumer representatives, and state insurance
				commissioners, shall—
											(1)adapt the
				standards of this part, to the maximum degree practicable, to assure balanced
				and comparable oversight standards for both small business health plans and
				alternative market pooling organizations;
											(2)permit the
				participation as alternative market pooling organizations unions, churches and
				other faith-based organizations, or other organizations composed of individuals
				and groups which may have little or no association with employment, provided
				however, that such alternative market pooling organizations meet, and continue
				meeting on an ongoing basis, to satisfy standards, rules, and requirements
				materially equivalent to those set forth in this part with respect to small
				business health plans;
											(3)conduct periodic
				verification of such compliance by alternative market pooling organizations, in
				consultation with the Secretary of Health and Human Services and the National
				Association of Insurance Commissioners, except that such periodic verification
				shall not materially impede market entry or participation as pooling entities
				comparable to that of small business health plans; and
											(4)assure that
				consistent, clear, and regularly monitored standards are applied with respect
				to alternative market pooling organizations to avert material risk-selection
				within or among the composition of such organizations;
											(5)the expedited and
				deemed certification procedures provided in section 805(d) shall not apply to
				alternative market pooling organizations until sooner of the promulgation of
				regulations under this subsection or the expiration of one year following
				enactment of this Act; and
											(6)make such other
				appropriate adjustments to the requirements of this part as the Secretary may
				reasonably deem appropriate to fit the circumstances of an individual
				alternative market pooling organization or category of such organization,
				including but not limited to the application of the membership payment
				requirements of section 801(b)(2) to alternative market pooling organizations
				composed primarily of church- or faith-based membership.
											803.Certification
				of small business health plans
										(a)In
				generalNot later than 6 months after the date of enactment of
				this part, the applicable authority shall prescribe by interim final rule a
				procedure under which the applicable authority shall certify small business
				health plans which apply for certification as meeting the requirements of this
				part.
										(b)Requirements
				applicable to certified plansA small business health plan with
				respect to which certification under this part is in effect shall meet the
				applicable requirements of this part, effective on the date of certification
				(or, if later, on the date on which the plan is to commence operations).
										(c)Requirements
				for continued certificationThe applicable authority may provide
				by regulation for continued certification of small business health plans under
				this part. Such regulation shall provide for the revocation of a certification
				if the applicable authority finds that the small business health plan involved
				is failing to comply with the requirements of this part.
										(d)Expedited and
				deemed certification
											(1)In
				generalIf the Secretary fails to act on an application for
				certification under this section within 90 days of receipt of such application,
				the applying small business health plan shall be deemed certified until such
				time as the Secretary may deny for cause the application for
				certification.
											(2)Civil
				penaltyThe Secretary may assess a civil penalty against the
				board of trustees and plan sponsor (jointly and severally) of a small business
				health plan that is deemed certified under paragraph (1) of up to $500,000 in
				the event the Secretary determines that the application for certification of
				such small business health plan was willfully or with gross negligence
				incomplete or inaccurate.
											804.Requirements
				relating to sponsors and boards of trustees
										(a)SponsorThe
				requirements of this subsection are met with respect to a small business health
				plan if the sponsor has met (or is deemed under this part to have met) the
				requirements of section 801(b) for a continuous period of not less than 3 years
				ending with the date of the application for certification under this
				part.
										(b)Board of
				trusteesThe requirements of this subsection are met with respect
				to a small business health plan if the following requirements are met:
											(1)Fiscal
				controlThe plan is operated, pursuant to a plan document, by a
				board of trustees which pursuant to a trust agreement has complete fiscal
				control over the plan and which is responsible for all operations of the
				plan.
											(2)Rules of
				operation and financial controlsThe board of trustees has in
				effect rules of operation and financial controls, based on a 3-year plan of
				operation, adequate to carry out the terms of the plan and to meet all
				requirements of this title applicable to the plan.
											(3)Rules governing
				relationship to participating employers and to contractors
												(A)Board
				membership
													(i)In
				generalExcept as provided in clauses (ii) and (iii), the members
				of the board of trustees are individuals selected from individuals who are the
				owners, officers, directors, or employees of the participating employers or who
				are partners in the participating employers and actively participate in the
				business.
													(ii)Limitation
														(I)General
				ruleExcept as provided in subclauses (II) and (III), no such
				member is an owner, officer, director, or employee of, or partner in, a
				contract administrator or other service provider to the plan.
														(II)Limited
				exception for providers of services solely on behalf of the
				sponsorOfficers or employees of a sponsor which is a service
				provider (other than a contract administrator) to the plan may be members of
				the board if they constitute not more than 25 percent of the membership of the
				board and they do not provide services to the plan other than on behalf of the
				sponsor.
														(III)Treatment of
				providers of medical careIn the case of a sponsor which is an
				association whose membership consists primarily of providers of medical care,
				subclause (I) shall not apply in the case of any service provider described in
				subclause (I) who is a provider of medical care under the plan.
														(iii)Certain plans
				excludedClause (i) shall not apply to a small business health
				plan which is in existence on the date of the enactment of the
				Health Insurance Marketplace Modernization
				and Affordability Act of 2007.
													(B)Sole
				authorityThe board has sole authority under the plan to approve
				applications for participation in the plan and to contract with
				insurers.
												(c)Treatment of
				franchisesIn the case of a group health plan which is
				established and maintained by a franchiser for a franchisor or for its
				franchisees—
											(1)the requirements
				of subsection (a) and section 801(a) shall be deemed met if such requirements
				would otherwise be met if the franchisor were deemed to be the sponsor referred
				to in section 801(b) and each franchisee were deemed to be a member (of the
				sponsor) referred to in section 801(b); and
											(2)the requirements
				of section 804(a)(1) shall be deemed met.
											For
				purposes of this subsection the terms franchisor and
				franchisee shall have the meanings given such terms for purposes
				of sections 436.2(a) through 436.2(c) of title 16, Code of Federal Regulations
				(including any such amendments to such regulation after the date of enactment
				of this part).805.Participation
				and coverage requirements
										(a)Covered
				employers and individualsThe requirements of this subsection are
				met with respect to a small business health plan if, under the terms of the
				plan—
											(1)each
				participating employer must be—
												(A)a member of the
				sponsor;
												(B)the sponsor;
				or
												(C)an affiliated
				member of the sponsor, except that, in the case of a sponsor which is a
				professional association or other individual-based association, if at least one
				of the officers, directors, or employees of an employer, or at least one of the
				individuals who are partners in an employer and who actively participates in
				the business, is a member or such an affiliated member of the sponsor,
				participating employers may also include such employer; and
												(2)all individuals
				commencing coverage under the plan after certification under this part must
				be—
												(A)active or retired
				owners (including self-employed individuals), officers, directors, or employees
				of, or partners in, participating employers; or
												(B)the dependents of
				individuals described in subparagraph (A).
												(b)Individual
				market unaffectedThe requirements of this subsection are met
				with respect to a small business health plan if, under the terms of the plan,
				no participating employer may provide health insurance coverage in the
				individual market for any employee not covered under the plan which is similar
				to the coverage contemporaneously provided to employees of the employer under
				the plan, if such exclusion of the employee from coverage under the plan is
				based on a health status-related factor with respect to the employee and such
				employee would, but for such exclusion on such basis, be eligible for coverage
				under the plan.
										(c)Prohibition of
				discrimination against employers and employees eligible To
				participateThe requirements of this subsection are met with
				respect to a small business health plan if—
											(1)under the terms
				of the plan, all employers meeting the preceding requirements of this section
				are eligible to qualify as participating employers for all geographically
				available coverage options, unless, in the case of any such employer,
				participation or contribution requirements of the type referred to in section
				2711 of the Public Health Service Act
				are not met;
											(2)information
				regarding all coverage options available under the plan is made readily
				available to any employer eligible to participate; and
											(3)the applicable
				requirements of sections 701, 702, and 703 are met with respect to the
				plan.
											806.Other
				requirements relating to plan documents, contribution rates, and benefit
				options
										(a)In
				generalThe requirements of this section are met with respect to
				a small business health plan if the following requirements are met:
											(1)Contents of
				governing instruments
												(A)In
				generalThe instruments governing the plan include a written
				instrument, meeting the requirements of an instrument required under section
				402(a)(1), which—
													(i)provides that the
				board of trustees serves as the named fiduciary required for plans under
				section 402(a)(1) and serves in the capacity of a plan administrator (referred
				to in section 3(16)(A)); and
													(ii)provides that
				the sponsor of the plan is to serve as plan sponsor (referred to in section
				3(16)(B)).
													(B)Description of
				material provisionsThe terms of the health insurance coverage
				(including the terms of any individual certificates that may be offered to
				individuals in connection with such coverage) describe the material benefit and
				rating, and other provisions set forth in this section and such material
				provisions are included in the summary plan description.
												(2)Contribution
				rates must be nondiscriminatory
												(A)In
				generalThe contribution rates for any participating small
				employer shall not vary on the basis of any health status-related factor in
				relation to employees of such employer or their beneficiaries and shall not
				vary on the basis of the type of business or industry in which such employer is
				engaged, subject to subparagraph (B) and the terms of this title.
												(B)Effect of
				titleNothing in this title or any other provision of law shall
				be construed to preclude a health insurance issuer offering health insurance
				coverage in connection with a small business health plan that meets the
				requirements of this part, and at the request of such small business health
				plan, from—
													(i)setting
				contribution rates for the small business health plan based on the claims
				experience of the small business health plan so long as any variation in such
				rates for participating small employers complies with the requirements of
				clause (ii), except that small business health plans shall not be subject, in
				non-adopting states, to subparagraphs (A)(ii) and (C) of section 2912(a)(2) of
				the Public Health Service Act, and in adopting states, to any State law that
				would have the effect of imposing requirements as outlined in such
				subparagraphs (A)(ii) and (C); or
													(ii)varying
				contribution rates for participating small employers in a small business health
				plan in a State to the extent that such rates could vary using the same
				methodology employed in such State for regulating small group premium rates,
				subject to the terms of part I of subtitle A of title XXIX of the Public Health
				Service Act (relating to rating requirements), as added by title II of the
				Health Insurance Marketplace Modernization
				and Affordability Act of 2007.
													(3)Exceptions
				regarding self-employed and large employers
												(A)Self
				employed
													(i)In
				generalSmall business health plans with participating employers
				who are self-employed individuals (and their dependents) shall enroll such
				self-employed participating employers in accordance with rating rules that do
				not violate the rating rules for self-employed individuals in the State in
				which such self-employed participating employers are located.
													(ii)Guarantee
				issueSmall business health plans with participating employers
				who are self-employed individuals (and their dependents) may decline to
				guarantee issue to such participating employers in States in which guarantee
				issue is not otherwise required for the self-employed in that State.
													(B)Large
				employersSmall business health plans with participating
				employers that are larger than small employers (as defined in section
				808(a)(10)) shall enroll such large participating employers in accordance with
				rating rules that do not violate the rating rules for large employers in the
				State in which such large participating employers are located.
												(4)Regulatory
				requirementsSuch other requirements as the applicable authority
				determines are necessary to carry out the purposes of this part, which shall be
				prescribed by the applicable authority by regulation.
											(b)Ability of
				small business health plans To design benefit optionsNothing in
				this part or any provision of State law (as defined in section 514(c)(1)) shall
				be construed to preclude a small business health plan or a health insurance
				issuer offering health insurance coverage in connection with a small business
				health plan from exercising its sole discretion in selecting the specific
				benefits and services consisting of medical care to be included as benefits
				under such plan or coverage, except that such benefits and services must meet
				the terms and specifications of part II of subtitle A of title XXIX of the
				Public Health Service Act (relating to lower cost plans), as added by title II
				of the Health Insurance Marketplace
				Modernization and Affordability Act of 2007.
										(c)Domicile and
				non-domicile States
											(1)Domicile
				stateCoverage shall be issued to a small business health plan in
				the State in which the sponsor's principal place of business is located.
											(2)Non-domicile
				statesWith respect to a State (other than the domicile State) in
				which participating employers of a small business health plan are located but
				in which the insurer of the small business health plan in the domicile State is
				not yet licensed, the following shall apply:
												(A)Temporary
				preemptionIf, upon the expiration of the 90-day period following
				the submission of a licensure application by such insurer (that includes a
				certified copy of an approved licensure application as submitted by such
				insurer in the domicile State) to such State, such State has not approved or
				denied such application, such State's health insurance licensure laws shall be
				temporarily preempted and the insurer shall be permitted to operate in such
				State, subject to the following terms:
													(i)Application of
				non-domicile State lawExcept with respect to licensure and with
				respect to the terms of subtitle A of title XXIX of the Public Health Service
				Act (relating to rating and benefits as added by the
				Health Insurance Marketplace Modernization
				and Affordability Act of 2007), the laws and authority of the
				non-domicile State shall remain in full force and effect.
													(ii)Revocation of
				preemptionThe preemption of a non-domicile State's health
				insurance licensure laws pursuant to this subparagraph, shall be terminated
				upon the occurrence of either of the following:
														(I)Approval or
				denial of applicationThe approval of denial of an insurer's
				licensure application, following the laws and regulations of the non-domicile
				State with respect to licensure.
														(II)Determination
				of material violationA determination by a non-domicile State
				that an insurer operating in a non-domicile State pursuant to the preemption
				provided for in this subparagraph is in material violation of the insurance
				laws (other than licensure and with respect to the terms of subtitle A of title
				XXIX of the Public Health Service Act (relating to rating and benefits added by
				the Health Insurance Marketplace
				Modernization and Affordability Act of 2007)) of such
				State.
														(B)No prohibition
				on promotionNothing in this paragraph shall be construed to
				prohibit a small business health plan or an insurer from promoting coverage
				prior to the expiration of the 90-day period provided for in subparagraph (A),
				except that no enrollment or collection of contributions shall occur before the
				expiration of such 90-day period.
												(C)licensureExcept
				with respect to the application of the temporary preemption provision of this
				paragraph, nothing in this part shall be construed to limit the requirement
				that insurers issuing coverage to small business health plans shall be licensed
				in each State in which the small business health plans operate.
												(D)Servicing by
				licensed insurersNotwithstanding subparagraph (C), the
				requirements of this subsection may also be satisfied if the participating
				employers of a small business health plan are serviced by a licensed insurer in
				that State, even where such insurer is not the insurer of such small business
				health plan in the State in which such small business health plan is
				domiciled.
												807.Requirements
				for application and related requirements
										(a)Filing
				feeUnder the procedure prescribed pursuant to section 802(a), a
				small business health plan shall pay to the applicable authority at the time of
				filing an application for certification under this part a filing fee in the
				amount of $5,000, which shall be available in the case of the Secretary, to the
				extent provided in appropriation Acts, for the sole purpose of administering
				the certification procedures applicable with respect to small business health
				plans.
										(b)Information To
				be included in application for certificationAn application for
				certification under this part meets the requirements of this section only if it
				includes, in a manner and form which shall be prescribed by the applicable
				authority by regulation, at least the following information:
											(1)Identifying
				informationThe names and addresses of—
												(A)the sponsor;
				and
												(B)the members of
				the board of trustees of the plan.
												(2)States in which
				plan intends to do businessThe States in which participants and
				beneficiaries under the plan are to be located and the number of them expected
				to be located in each such State.
											(3)Bonding
				requirementsEvidence provided by the board of trustees that the
				bonding requirements of section 412 will be met as of the date of the
				application or (if later) commencement of operations.
											(4)Plan
				documentsA copy of the documents governing the plan (including
				any bylaws and trust agreements), the summary plan description, and other
				material describing the benefits that will be provided to participants and
				beneficiaries under the plan.
											(5)Agreements with
				service providersA copy of any agreements between the plan,
				health insurance issuer, and contract administrators and other service
				providers.
											(c)Filing notice
				of certification with StatesA certification granted under this
				part to a small business health plan shall not be effective unless written
				notice of such certification is filed with the applicable State authority of
				each State in which the small business health plans operate.
										(d)Notice of
				material changesIn the case of any small business health plan
				certified under this part, descriptions of material changes in any information
				which was required to be submitted with the application for the certification
				under this part shall be filed in such form and manner as shall be prescribed
				by the applicable authority by regulation. The applicable authority may require
				by regulation prior notice of material changes with respect to specified
				matters which might serve as the basis for suspension or revocation of the
				certification.
										808.Notice
				requirements for voluntary terminationA small business health plan which is or has
				been certified under this part may terminate (upon or at any time after
				cessation of accruals in benefit liabilities) only if the board of trustees,
				not less than 60 days before the proposed termination date—
										(1)provides to the
				participants and beneficiaries a written notice of intent to terminate stating
				that such termination is intended and the proposed termination date;
										(2)develops a plan
				for winding up the affairs of the plan in connection with such termination in a
				manner which will result in timely payment of all benefits for which the plan
				is obligated; and
										(3)submits such plan
				in writing to the applicable authority.
										Actions required under this section
				shall be taken in such form and manner as may be prescribed by the applicable
				authority by regulation.809.Implementation
				and application authority by SecretaryThe Secretary shall, through promulgation
				and implementation of such regulations as the Secretary may reasonably
				determine necessary or appropriate, and in consultation with a balanced
				spectrum of effected entities and persons, modify the implementation and
				application of this part to accommodate with minimum disruption such changes to
				State or Federal law provided in this part and the
				Ten Steps to Transform Health Care in America
				Act (and the amendments made by such Act) or in regulations
				issued thereto.
									810.Definitions
				and rules of construction
										(a)DefinitionsFor
				purposes of this part—
											(1)Affiliated
				memberThe term affiliated member means, in
				connection with a sponsor—
												(A)a person who is
				otherwise eligible to be a member of the sponsor but who elects an affiliated
				status with the sponsor, or
												(B)in the case of a
				sponsor with members which consist of associations, a person who is a member or
				employee of any such association and elects an affiliated status with the
				sponsor.
												(2)Applicable
				authorityThe term applicable authority means the
				Secretary of Labor, except that, in connection with any exercise of the
				Secretary's authority with respect to which the Secretary is required under
				section 506(d) to consult with a State, such term means the Secretary, in
				consultation with such State.
											(3)Applicable
				State authorityThe term applicable State authority
				means, with respect to a health insurance issuer in a State, the State
				insurance commissioner or official or officials designated by the State to
				enforce the requirements of title XXVII of the Public Health Service Act for the State
				involved with respect to such issuer.
											(4)Group health
				planThe term group health plan has the meaning
				provided in section 733(a)(1) (after applying subsection (b) of this
				section).
											(5)Health
				insurance coverageThe term health insurance
				coverage has the meaning provided in section 733(b)(1), except that such
				term shall not include excepted benefits (as defined in section 733(c)).
											(6)Health
				insurance issuerThe term health insurance issuer
				has the meaning provided in section 733(b)(2).
											(7)Individual
				market
												(A)In
				generalThe term individual market means the market
				for health insurance coverage offered to individuals other than in connection
				with a group health plan.
												(B)Treatment of
				very small groups
													(i)In
				generalSubject to clause (ii), such term includes coverage
				offered in connection with a group health plan that has fewer than 2
				participants as current employees or participants described in section
				732(d)(3) on the first day of the plan year.
													(ii)State
				exceptionClause (i) shall not apply in the case of health
				insurance coverage offered in a State if such State regulates the coverage
				described in such clause in the same manner and to the same extent as coverage
				in the small group market (as defined in section 2791(e)(5) of the
				Public Health Service Act) is
				regulated by such State.
													(8)Medical
				careThe term medical care has the meaning provided
				in section 733(a)(2).
											(9)Participating
				employerThe term participating employer means, in
				connection with a small business health plan, any employer, if any individual
				who is an employee of such employer, a partner in such employer, or a
				self-employed individual who is such employer (or any dependent, as defined
				under the terms of the plan, of such individual) is or was covered under such
				plan in connection with the status of such individual as such an employee,
				partner, or self-employed individual in relation to the plan.
											(10)Small
				employerThe term small employer means, in
				connection with a group health plan with respect to a plan year, a small
				employer as defined in section 2791(e)(4).
											(11)Trade
				association and professional associationThe terms trade
				association and professional association mean an entity
				that meets the requirements of section 1.501(c)(6)–1 of title 26, Code of
				Federal Regulations (as in effect on the date of enactment of this Act).
											(b)Rule of
				constructionFor purposes of determining whether a plan, fund, or
				program is an employee welfare benefit plan which is a small business health
				plan, and for purposes of applying this title in connection with such plan,
				fund, or program so determined to be such an employee welfare benefit
				plan—
											(1)in the case of a
				partnership, the term employer (as defined in section 3(5))
				includes the partnership in relation to the partners, and the term
				employee (as defined in section 3(6)) includes any partner in
				relation to the partnership; and
											(2)in the case of a
				self-employed individual, the term employer (as defined in section
				3(5)) and the term employee (as defined in section 3(6)) shall
				include such individual.
											(c)RenewalNotwithstanding
				any provision of law to the contrary, a participating employer in a small
				business health plan shall not be deemed to be a plan sponsor in applying
				requirements relating to coverage renewal.
										(d)Health savings
				accountsNothing in this part
				shall be construed to create any mandates for coverage of benefits for
				HSA-qualified health plans that would require reimbursements in violation of
				section 223(c)(2) of the Internal Revenue Code of
				1986.
										.
						(b)Conforming
			 amendments to preemption rules
							(1)Section 514(b)(6)
			 of such Act (29 U.S.C. 1144(b)(6)) is amended by adding at the end the
			 following new subparagraph:
								
									(E)The preceding subparagraphs of this
				paragraph do not apply with respect to any State law in the case of a small
				business health plan which is certified under part
				8.
									.
							(2)Section 514 of
			 such Act (29 U.S.C. 1144) is amended—
								(A)in subsection
			 (b)(4), by striking Subsection (a) and inserting
			 Subsections (a) and (d);
								(B)in subsection
			 (b)(5), by striking subsection (a) in subparagraph (A) and
			 inserting subsection (a) of this section and subsections (a)(2)(B) and
			 (b) of section 805, and by striking subsection (a) in
			 subparagraph (B) and inserting subsection (a) of this section or
			 subsection (a)(2)(B) or (b) of section 805;
								(C)by redesignating
			 subsection (d) as subsection (e); and
								(D)by inserting
			 after subsection (c) the following new subsection:
									
										(d)(1)Except as provided in
				subsection (b)(4), the provisions of this title shall supersede any and all
				State laws insofar as they may now or hereafter preclude a health insurance
				issuer from offering health insurance coverage in connection with a small
				business health plan which is certified under part 8.
											(2)In any case in which health insurance
				coverage of any policy type is offered under a small business health plan
				certified under part 8 to a participating employer operating in such State, the
				provisions of this title shall supersede any and all laws of such State insofar
				as they may establish rating and benefit requirements that would otherwise
				apply to such coverage, provided the requirements of subtitle A of title XXIX
				of the Public Health Service Act (as added by title II of the Health Insurance
				Marketplace Modernization and Affordability Act of 2007) (concerning health
				plan rating and benefits) are
				met.
											.
								(c)Plan
			 sponsorSection 3(16)(B) of such Act (29 U.S.C. 102(16)(B)) is
			 amended by adding at the end the following new sentence: Such term also
			 includes a person serving as the sponsor of a small business health plan under
			 part 8..
						(d)Savings
			 clauseSection 731(c) of such Act is amended by inserting
			 or part 8 after this part.
						(e)Clerical
			 amendmentThe table of contents in section 1 of the
			 Employee Retirement Income Security Act of
			 1974 is amended by inserting after the item relating to section 734
			 the following new items:
							
								
									Part 8—Rules governing small business health
				plans
									801. Small business health
				plans.
									802. Alternative market pooling
				organizations.
									803. Certification of small business
				health plans.
									804. Requirements relating to sponsors and
				boards of trustees.
									805. Participation and coverage
				requirements.
									806. Other requirements relating to plan
				documents, contribution rates, and benefit options.
									807. Requirements for application and
				related requirements.
									808. Notice requirements for voluntary
				termination.
									809. Implementation and
				application authority by Secretary.
									810. Definitions and rules of
				construction.
								
								.
						246.Cooperation
			 between Federal and State authoritiesSection 506 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1136) is amended by adding at the end the following
			 new subsection:
						
							(d)Consultation
				with States with respect to small business health plans
								(1)Agreements with
				StatesThe Secretary shall consult with the State recognized
				under paragraph (2) with respect to a small business health plan regarding the
				exercise of—
									(A)the Secretary’s
				authority under sections 502 and 504 to enforce the requirements for
				certification under part 8; and
									(B)the Secretary’s
				authority to certify small business health plans under part 8 in accordance
				with regulations of the Secretary applicable to certification under part
				8.
									(2)Recognition of
				domicile StateIn carrying out paragraph (1), the Secretary shall
				ensure that only one State will be recognized, with respect to any particular
				small business health plan, as the State with which consultation is required.
				In carrying out this paragraph such State shall be the domicile State, as
				defined in section
				805(c).
								.
					247.Effective date
			 and transitional and other rules
						(a)Effective
			 dateThe amendments made by this subtitle shall take effect 12
			 months after the date of the enactment of this Act. The Secretary of Labor
			 shall first issue all regulations necessary to carry out the amendments made by
			 this subtitle within 6 months after the date of the enactment of this
			 Act.
						(b)Treatment of
			 certain existing health benefits programs
							(1)In
			 generalIn any case in which, as of the date of the enactment of
			 this Act, an arrangement is maintained in a State for the purpose of providing
			 benefits consisting of medical care for the employees and beneficiaries of its
			 participating employers, at least 200 participating employers make
			 contributions to such arrangement, such arrangement has been in existence for
			 at least 10 years, and such arrangement is licensed under the laws of one or
			 more States to provide such benefits to its participating employers, upon the
			 filing with the applicable authority (as defined in section 808(a)(2) of the
			 Employee Retirement Income Security Act of
			 1974 (as amended by this subtitle)) by the arrangement of an
			 application for certification of the arrangement under part 8 of subtitle B of
			 title I of such Act—
								(A)such arrangement
			 shall be deemed to be a group health plan for purposes of title I of such
			 Act;
								(B)the requirements
			 of sections 801(a) and 803(a) of the Employee
			 Retirement Income Security Act of 1974 shall be deemed met with
			 respect to such arrangement;
								(C)the requirements
			 of section 803(b) of such Act shall be deemed met, if the arrangement is
			 operated by a board of trustees which has control over the arrangement;
								(D)the requirements
			 of section 804(a) of such Act shall be deemed met with respect to such
			 arrangement; and
								(E)the arrangement
			 may be certified by any applicable authority with respect to its operations in
			 any State only if it operates in such State on the date of
			 certification.
								The
			 provisions of this subsection shall cease to apply with respect to any such
			 arrangement at such time after the date of the enactment of this Act as the
			 applicable requirements of this subsection are not met with respect to such
			 arrangement or at such time that the arrangement provides coverage to
			 participants and beneficiaries in any State other than the States in which
			 coverage is provided on such date of enactment.(2)DefinitionsFor
			 purposes of this subsection, the terms group health plan,
			 medical care, and participating employer shall have
			 the meanings provided in section 808 of the Employee Retirement Income Security Act of
			 1974, except that the reference in paragraph (7) of such section to
			 an small business health plan shall be deemed a reference to an
			 arrangement referred to in this subsection.
							IIMarket
			 relief
					251.Market
			 reliefThe Public Health
			 Service Act (42 U.S.C. 201 et seq.) is amended by adding at the end the
			 following:
						
							XXIXHealth care
				insurance marketplace modernization
								2901.General
				insurance definitionsIn this
				title, the terms health insurance coverage, health insurance
				issuer, group health plan, and individual health
				insurance shall have the meanings given such terms in section
				2791.
								2902.Implementation
				and application authority by SecretaryThe Secretary shall, through promulgation
				and implementation of such regulations as the Secretary may reasonably
				determine necessary or appropriate, and in consultation with a balanced
				spectrum of effected entities and persons, modify the implementation and
				application of this title to accommodate with minimum disruption such changes
				to State or Federal law provided in this title and the
				Ten Steps to Transform Health Care in America
				Act (and the amendments made by such Act) or in regulations
				issued thereto.
								AMarket
				relief
									IRating
				requirements
										2911.DefinitionsIn this part:
											(1)Adopting
				stateThe term adopting State means a State that,
				with respect to the small group market, has enacted small group rating rules
				that meet the minimum standards set forth in section 2912(a)(1) or, as
				applicable, transitional small group rating rules set forth in section
				2912(b).
											(2)Applicable
				State authorityThe term applicable State authority
				means, with respect to a health insurance issuer in a State, the State
				insurance commissioner or official or officials designated by the State to
				enforce the insurance laws of such State.
											(3)Base premium
				rateThe term base premium rate means, for each
				class of business with respect to a rating period, the lowest premium rate
				charged or that could have been charged under a rating system for that class of
				business by the small employer carrier to small employers with similar case
				characteristics for health benefit plans with the same or similar
				coverage
											(4)Eligible
				insurerThe term eligible insurer means a health
				insurance issuer that is licensed in a State and that—
												(A)notifies the
				Secretary, not later than 30 days prior to the offering of coverage described
				in this subparagraph, that the issuer intends to offer health insurance
				coverage consistent with the Model Small Group Rating Rules or, as applicable,
				transitional small group rating rules in a State;
												(B)notifies the
				insurance department of a nonadopting State (or other State agency), not later
				than 30 days prior to the offering of coverage described in this subparagraph,
				that the issuer intends to offer small group health insurance coverage in that
				State consistent with the Model Small Group Rating Rules, and provides with
				such notice a copy of any insurance policy that it intends to offer in the
				State, its most recent annual and quarterly financial reports, and any other
				information required to be filed with the insurance department of the State (or
				other State agency); and
												(C)includes in the
				terms of the health insurance coverage offered in nonadopting States (including
				in the terms of any individual certificates that may be offered to individuals
				in connection with such group health coverage) and filed with the State
				pursuant to subparagraph (B), a description in the insurer's contract of the
				Model Small Group Rating Rules and an affirmation that such Rules are included
				in the terms of such contract.
												(5)Health
				insurance coverageThe term health insurance
				coverage means any coverage issued in the small group health insurance
				market, except that such term shall not include excepted benefits (as defined
				in section 2791(c)).
											(6)Index
				rateThe term index rate means for each class of
				business with respect to the rating period for small employers with similar
				case characteristics, the arithmetic average of the applicable base premium
				rate and the corresponding highest premium rate.
											(7) Model Small
				Group Rating RulesThe term  Model Small Group Rating
				Rules means the rules set forth in section 2912(a)(2).
											(8)Nonadopting
				stateThe term nonadopting State means a State that
				is not an adopting State.
											(9)Small group
				insurance marketThe term small group insurance
				market shall have the meaning given the term small group
				market in section 2791(e)(5).
											(10)State
				lawThe term State law means all laws, decisions,
				rules, regulations, or other State actions (including actions by a State
				agency) having the effect of law, of any State.
											(11)Variation
				limits
												(A)Composite
				variation limit
													(i)In
				generalThe term composite variation limit means the
				total variation in premium rates charged by a health insurance issuer in the
				small group market as permitted under applicable State law based on the
				following factors or case characteristics:
														(I)Age.
														(II)Duration of
				coverage.
														(III)Claims
				experience.
														(IV)Health
				status.
														(ii)Use of
				factorsWith respect to the use of the factors described in
				clause (i) in setting premium rates, a health insurance issuer shall use one or
				both of the factors described in subclauses (I) or (IV) of such clause and may
				use the factors described in subclauses (II) or (III) of such clause.
													(B)Total variation
				limitThe term total variation limit means the total
				variation in premium rates charged by a health insurance issuer in the small
				group market as permitted under applicable State law based on all factors and
				case characteristics (as described in section 2912(a)(1)).
												2912.Rating
				rules
											(a)Establishment
				of minimum standards for premium variations and model small group rating
				rulesNot later than 6 months after the date of enactment of this
				title, the Secretary shall promulgate regulations establishing the following
				Minimum Standards and Model Small Group Rating Rules:
												(1)Minimum
				standards for premium variations
													(A)Composite
				variation limitThe composite variation limit shall not be less
				than 3:1.
													(B)Total variation
				limitThe total variation limit shall not be less than
				5:1.
													(C)Prohibition on
				use of certain case characteristicsFor purposes of this
				paragraph, in calculating the total variation limit, the State shall not use
				case characteristics other than those used in calculating the composite
				variation limit and industry, geographic area, group size, participation rate,
				class of business, and participation in wellness programs.
													(2)Model Small
				Group Rating RulesThe following apply to an eligible insurer in
				a non-adopting State:
													(A)Premium
				ratesPremium rates for small group health benefit plans to which
				this title applies shall comply with the following provisions relating to
				premiums, except as provided for under subsection (b):
														(i)Variation in
				premium ratesThe plan may not vary premium rates by more than
				the minimum standards provided for under paragraph (1).
														(ii)Index
				rateThe index rate for a rating period for any class of business
				shall not exceed the index rate for any other class of business by more than 20
				percent, excluding those classes of business related to association groups
				under this title.
														(iii)Class of
				businessesWith respect to a class of business, the premium rates
				charged during a rating period to small employers with similar case
				characteristics for the same or similar coverage or the rates that could be
				charged to such employers under the rating system for that class of business,
				shall not vary from the index rate by more than 25 percent of the index rate
				under clause (ii).
														(iv)Increases for
				new rating periodsThe percentage increase in the premium rate
				charged to a small employer for a new rating period may not exceed the sum of
				the following:
															(I)The percentage
				change in the new business premium rate measured from the first day of the
				prior rating period to the first day of the new rating period. In the case of a
				health benefit plan into which the small employer carrier is no longer
				enrolling new small employers, the small employer carrier shall use the
				percentage change in the base premium rate, except that such change shall not
				exceed, on a percentage basis, the change in the new business premium rate for
				the most similar health benefit plan into which the small employer carrier is
				actively enrolling new small employers.
															(II)Any adjustment,
				not to exceed 15 percent annually and adjusted pro rata for rating periods of
				less then 1 year, due to the claim experience, health status or duration of
				coverage of the employees or dependents of the small employer as determined
				from the small employer carrier's rate manual for the class of business
				involved.
															(III)Any adjustment
				due to change in coverage or change in the case characteristics of the small
				employer as determined from the small employer carrier's rate manual for the
				class of business.
															(v)Uniform
				application of adjustmentsAdjustments in premium rates for claim
				experience, health status, or duration of coverage shall not be charged to
				individual employees or dependents. Any such adjustment shall be applied
				uniformly to the rates charged for all employees and dependents of the small
				employer.
														(vi)Prohibition on
				use of certain case characteristicA small employer carrier shall
				not utilize case characteristics, other than those permitted under paragraph
				(1)(C), without the prior approval of the applicable State authority.
														(vii)Consistent
				application of factorsSmall employer carriers shall apply rating
				factors, including case characteristics, consistently with respect to all small
				employers in a class of business. Rating factors shall produce premiums for
				identical groups which differ only by the amounts attributable to plan design
				and do not reflect differences due to the nature of the groups assumed to
				select particular health benefit plans.
														(viii)Treatment of
				plans as having same rating periodA small employer carrier shall
				treat all health benefit plans issued or renewed in the same calendar month as
				having the same rating period.
														(ix)Require
				compliancePremium rates for small business health benefit plans
				shall comply with the requirements of this subsection notwithstanding any
				assessments paid or payable by a small employer carrier as required by a
				State's small employer carrier reinsurance program.
														(B)Establishment
				of separate class of businessSubject to subparagraph (C), a
				small employer carrier may establish a separate class of business only to
				reflect substantial differences in expected claims experience or administrative
				costs related to the following:
														(i)The small
				employer carrier uses more than one type of system for the marketing and sale
				of health benefit plans to small employers.
														(ii)The small
				employer carrier has acquired a class of business from another small employer
				carrier.
														(iii)The small
				employer carrier provides coverage to one or more association groups that meet
				the requirements of this title.
														(C)LimitationA
				small employer carrier may establish up to 9 separate classes of business under
				subparagraph (B), excluding those classes of business related to association
				groups under this title.
													(D)Limitation on
				transfersA small employer carrier shall not transfer a small
				employer involuntarily into or out of a class of business. A small employer
				carrier shall not offer to transfer a small employer into or out of a class of
				business unless such offer is made to transfer all small employers in the class
				of business without regard to case characteristics, claim experience, health
				status or duration of coverage since issue.
													(b)Transitional
				Model Small Group Rating Rules
												(1)In
				generalNot later than 6 months after the date of enactment of
				this title and to the extent necessary to provide for a graduated transition to
				the minimum standards for premium variation as provided for in subsection
				(a)(1), the Secretary, in consultation with the National Association of
				Insurance Commissioners (NAIC), shall promulgate State-specific transitional
				small group rating rules in accordance with this subsection, which shall be
				applicable with respect to non-adopting States and eligible insurers operating
				in such States for a period of not to exceed 3 years from the date of the
				promulgation of the minimum standards for premium variation pursuant to
				subsection (a).
												(2)Compliance with
				transitional model small group rating rulesDuring the transition
				period described in paragraph (1), a State that, on the date of enactment of
				this title, has in effect a small group rating rules methodology that allows
				for a variation that is less than the variation provided for under subsection
				(a)(1) (concerning minimum standards for premium variation), shall be deemed to
				be an adopting State if the State complies with the transitional small group
				rating rules as promulgated by the Secretary pursuant to paragraph (1).
												(3)Transitioning
				of old business
													(A)In
				generalIn developing the transitional small group rating rules
				under paragraph (1), the Secretary shall, after consultation with the National
				Association of Insurance Commissioners and representatives of insurers
				operating in the small group health insurance market in non-adopting States,
				promulgate special transition standards with respect to independent rating
				classes for old and new business, to the extent reasonably necessary to protect
				health insurance consumers and to ensure a stable and fair transition for old
				and new market entrants.
													(B)Period for
				operation of independent rating classesIn developing the special
				transition standards pursuant to subparagraph (A), the Secretary shall permit a
				carrier in a non-adopting State, at its option, to maintain independent rating
				classes for old and new business for a period of up to 5 years, with the
				commencement of such 5-year period to begin at such time, but not later than
				the date that is 3 years after the date of enactment of this title, as the
				carrier offers a book of business meeting the minimum standards for premium
				variation provided for in subsection (a)(1) or the transitional small group
				rating rules under paragraph (1).
													(4)Other
				transitional authorityIn developing the transitional small group
				rating rules under paragraph (1), the Secretary shall provide for the
				application of the transitional small group rating rules in transition States
				as the Secretary may determine necessary for a an effective transition.
												(c)Market
				re-entry
												(1)In
				generalNotwithstanding any other provision of law, a health
				insurance issuer that has voluntarily withdrawn from providing coverage in the
				small group market prior to the date of enactment of the
				Health Insurance Marketplace Modernization
				and Affordability Act of 2007 shall not be excluded from
				re-entering such market on a date that is more than 180 days after such date of
				enactment.
												(2)TerminationThe
				provision of this subsection shall terminate on the date that is 24 months
				after the date of enactment of the Health
				Insurance Marketplace Modernization and Affordability Act of
				2007.
												2913.Application
				and preemption
											(a)Superseding of
				state law
												(1)In
				generalThis part shall supersede any and all State laws of a
				non-adopting State insofar as such State laws (whether enacted prior to or
				after the date of enactment of this subtitle) relate to rating in the small
				group insurance market as applied to an eligible insurer, or small group health
				insurance coverage issued by an eligible insurer, including with respect to
				coverage issued to a small employer through a small business health plan, in a
				State.
												(2)Nonadopting
				statesThis part shall supersede any and all State laws of a
				nonadopting State insofar as such State laws (whether enacted prior to or after
				the date of enactment of this subtitle)—
													(A)prohibit an
				eligible insurer from offering, marketing, or implementing small group health
				insurance coverage consistent with the Model Small Group Rating Rules or
				transitional model small group rating rules; or
													(B)have the effect
				of retaliating against or otherwise punishing in any respect an eligible
				insurer for offering, marketing, or implementing small group health insurance
				coverage consistent with the Model Small Group Rating Rules or transitional
				model small group rating rules.
													(b)Savings clause
				and construction
												(1)Nonapplication
				to adopting statesSubsection (a) shall not apply with respect to
				adopting states.
												(2)Nonapplication
				to certain insurersSubsection (a) shall not apply with respect
				to insurers that do not qualify as eligible insurers that offer small group
				health insurance coverage in a nonadopting State.
												(3)Nonapplication
				where obtaining relief under state lawSubsection (a)(1) shall
				not supercede any State law in a nonadopting State to the extent necessary to
				permit individuals or the insurance department of the State (or other State
				agency) to obtain relief under State law to require an eligible insurer to
				comply with the Model Small Group Rating Rules or transitional model small
				group rating rules.
												(4)No effect on
				preemptionIn no case shall this part be construed to limit or
				affect in any manner the preemptive scope of sections 502 and 514 of the
				Employee Retirement Income Security Act of 1974. In no case shall this part be
				construed to create any cause of action under Federal or State law or enlarge
				or affect any remedy available under the Employee Retirement Income Security
				Act of 1974.
												(5)Preemption
				limited to ratingSubsection (a) shall not preempt any State law
				that does not have a reference to or a connection with State rating rules that
				would otherwise apply to eligible insurers.
												(c)Effective
				dateThis section shall apply, at the election of the eligible
				insurer, beginning in the first plan year or the first calendar year following
				the issuance of the final rules by the Secretary under the Model Small Group
				Rating Rules or, as applicable, the Transitional Model Small Group Rating
				Rules, but in no event earlier than the date that is 12 months after the date
				of enactment of this title.
											2914.Civil actions
				and jurisdiction
											(a)In
				generalThe courts of the United States shall have exclusive
				jurisdiction over civil actions involving the interpretation of this
				part.
											(b)ActionsAn
				eligible insurer may bring an action in the district courts of the United
				States for injunctive or other equitable relief against any officials or agents
				of a nonadopting State in connection with any conduct or action, or proposed
				conduct or action, by such officials or agents which violates, or which would
				if undertaken violate, section 2913.
											(c)Direct filing
				in Court of AppealsAt the election of the eligible insurer, an
				action may be brought under subsection (b) directly in the United States Court
				of Appeals for the circuit in which the nonadopting State is located by the
				filing of a petition for review in such Court.
											(d)Expedited
				review
												(1)District
				courtIn the case of an action brought in a district court of the
				United States under subsection (b), such court shall complete such action,
				including the issuance of a judgment, prior to the end of the 120-day period
				beginning on the date on which such action is filed, unless all parties to such
				proceeding agree to an extension of such period.
												(2)Court of
				AppealsIn the case of an action brought directly in a United
				States Court of Appeal under subsection (c), or in the case of an appeal of an
				action brought in a district court under subsection (b), such Court shall
				complete all action on the petition, including the issuance of a judgment,
				prior to the end of the 60-day period beginning on the date on which such
				petition is filed with the Court, unless all parties to such proceeding agree
				to an extension of such period.
												(e)Standard of
				reviewA court in an action filed under this section, shall
				render a judgment based on a review of the merits of all questions presented in
				such action and shall not defer to any conduct or action, or proposed conduct
				or action, of a nonadopting State.
											2915.Ongoing
				reviewNot later than 5 years
				after the date on which the Model Small Group Rating Rules are issued under
				this part, and every 5 years thereafter, the Secretary, in consultation with
				the National Association of Insurance Commissioners, shall prepare and submit
				to the appropriate committees of Congress a report that assesses the effect of
				the Model Small Group Rating Rules on access, cost, and market functioning in
				the small group market. Such report may, if the Secretary, in consultation with
				the National Association of Insurance Commissioners, determines such is
				appropriate for improving access, costs, and market functioning, contain
				legislative proposals for recommended modification to such Model Small Group
				Rating Rules.
										IIAffordable
				plans
										2921.DefinitionsIn this part:
											(1)Adopting
				stateThe term adopting State means a State that has
				enacted a law providing that small group, individual, and large group health
				insurers in such State may offer and sell products in accordance with the List
				of Required Benefits and the Terms of Application as provided for in section
				2922(b)
											(2)Eligible
				insurerThe term eligible insurer means a health
				insurance issuer that is licensed in a nonadopting State and that—
												(A)notifies the
				Secretary, not later than 30 days prior to the offering of coverage described
				in this subparagraph, that the issuer intends to offer health insurance
				coverage consistent with the List of Required Benefits and Terms of Application
				in a nonadopting State;
												(B)notifies the
				insurance department of a nonadopting State (or other applicable State agency),
				not later than 30 days prior to the offering of coverage described in this
				subparagraph, that the issuer intends to offer health insurance coverage in
				that State consistent with the List of Required Benefits and Terms of
				Application, and provides with such notice a copy of any insurance policy that
				it intends to offer in the State, its most recent annual and quarterly
				financial reports, and any other information required to be filed with the
				insurance department of the State (or other State agency) by the Secretary in
				regulations; and
												(C)includes in the
				terms of the health insurance coverage offered in nonadopting States (including
				in the terms of any individual certificates that may be offered to individuals
				in connection with such group health coverage) and filed with the State
				pursuant to subparagraph (B), a description in the insurer's contract of the
				List of Required Benefits and a description of the Terms of Application,
				including a description of the benefits to be provided, and that adherence to
				such standards is included as a term of such contract.
												(3)Health
				insurance coverageThe term health insurance
				coverage means any coverage issued in the small group, individual, or
				large group health insurance markets, including with respect to small business
				health plans, except that such term shall not include excepted benefits (as
				defined in section 2791(c)).
											(4)List of
				Required BenefitsThe term List of Required Benefits
				means the List issued under section 2922(a).
											(5)Nonadopting
				stateThe term nonadopting State means a State that
				is not an adopting State.
											(6)State
				lawThe term State law means all laws, decisions,
				rules, regulations, or other State actions (including actions by a State
				agency) having the effect of law, of any State.
											(7)State Provider
				Freedom of Choice LawThe term State Provider Freedom of
				Choice Law means a State law requiring that a health insurance issuer,
				with respect to health insurance coverage, not discriminate with respect to
				participation, reimbursement, or indemnification as to any provider who is
				acting within the scope of the provider's license or certification under
				applicable State law.
											(8)Terms of
				ApplicationThe term Terms of Application means
				terms provided under section 2922(a).
											2922.Offering affordable
				plans
											(a)List of
				Required BenefitsNot later than 3 months after the date of
				enactment of this title, the Secretary, in consultation with the National
				Association of Insurance Commissioners, shall issue by interim final rule a
				list (to be known as the List of Required Benefits) of covered
				benefits, services, or categories of providers that are required to be provided
				by health insurance issuers, in each of the small group, individual, and large
				group markets, in at least 26 States as a result of the application of State
				covered benefit, service, and category of provider mandate laws. With respect
				to plans sold to or through small business health plans, the List of Required
				Benefits applicable to the small group market shall apply.
											(b)Terms of
				Application
												(1)State with
				mandatesWith respect to a State that has a covered benefit,
				service, or category of provider mandate in effect that is covered under the
				List of Required Benefits under subsection (a), such State mandate shall,
				subject to paragraph (3) (concerning uniform application), apply to a coverage
				plan or plan in, as applicable, the small group, individual, or large group
				market or through a small business health plan in such State.
												(2)States without
				mandatesWith respect to a State that does not have a covered
				benefit, service, or category of provider mandate in effect that is covered
				under the List of Required Benefits under subsection (a), such mandate shall
				not apply, as applicable, to a coverage plan or plan in the small group,
				individual, or large group market or through a small business health plan in
				such State.
												(3)Uniform
				application of laws
													(A)In
				generalWith respect to a State described in paragraph (1), in
				applying a covered benefit, service, or category of provider mandate that is on
				the List of Required Benefits under subsection (a) the State shall permit a
				coverage plan or plan offered in the small group, individual, or large group
				market or through a small business health plan in such State to apply such
				benefit, service, or category of provider coverage in a manner consistent with
				the manner in which such coverage is applied under one of the three most
				heavily subscribed national health plans offered under the Federal Employee
				Health Benefits Program under chapter 89 of title 5, United States Code (as
				determined by the Secretary in consultation with the Director of the Office of
				Personnel Management), and consistent with the Publication of Benefit
				Applications under subsection (c). In the event a covered benefit, service, or
				category of provider appearing in the List of Required Benefits is not offered
				in one of the three most heavily subscribed national health plans offered under
				the Federal Employees Health Benefits Program, such covered benefit, service,
				or category of provider requirement shall be applied in a manner consistent
				with the manner in which such coverage is offered in the remaining most heavily
				subscribed plan of the remaining Federal Employees Health Benefits Program
				plans, as determined by the Secretary, in consultation with the Director of the
				Office of Personnel Management.
													(B)Exception
				regarding State provider freedom of choice lawsNotwithstanding
				subparagraph (A), in the event a category of provider mandate is included in
				the List of Covered Benefits, any State Provider Freedom of Choice Law (as
				defined in section 2921(7)) that is in effect in any State in which such
				category of provider mandate is in effect shall not be preempted, with respect
				to that category of provider, by this part.
													(c)Publication of
				benefit applicationsNot later than 3 months after the date of
				enactment of this title, and on the first day of every calendar year
				thereafter, the Secretary, in consultation with the Director of the Office of
				Personnel Management, shall publish in the Federal Register a description of
				such covered benefits, services, and categories of providers covered in that
				calendar year by each of the three most heavily subscribed nationally available
				Federal Employee Health Benefits Plan options which are also included on the
				List of Required Benefits.
											(d)Effective
				dates
												(1)Small business
				health plansWith respect to health insurance provided to
				participating employers of small business health plans, the requirements of
				this part (concerning lower cost plans) shall apply beginning on the date that
				is 12 months after the date of enactment of this title.
												(2)Non-association
				coverageWith respect to health insurance provided to groups or
				individuals other than participating employers of small business health plans,
				the requirements of this part shall apply beginning on the date that is 15
				months after the date of enactment of this title.
												(e)Updating of
				list of required benefitsNot later than 2 years after the date
				on which the list of required benefits is issued under subsection (a), and
				every 2 years thereafter, the Secretary, in consultation with the National
				Association of Insurance Commissioners, shall update the list based on changes
				in the laws and regulations of the States. The Secretary shall issue the
				updated list by regulation, and such updated list shall be effective upon the
				first plan year following the issuance of such regulation.
											2923.Application
				and preemption
											(a)Superceding of
				state law
												(1)In
				generalThis part shall supersede any and all State laws insofar
				as such laws relate to mandates relating to covered benefits, services, or
				categories of provider in the health insurance market as applied to an eligible
				insurer, or health insurance coverage issued by an eligible insurer, including
				with respect to coverage issued to a small business health plan, in a
				nonadopting State.
												(2)Nonadopting
				statesThis part shall supersede any and all State laws of a
				nonadopting State (whether enacted prior to or after the date of enactment of
				this title) insofar as such laws—
													(A)prohibit an
				eligible insurer from offering, marketing, or implementing health insurance
				coverage consistent with the Benefit Choice Standards, as provided for in
				section 2922(a); or
													(B)have the effect
				of retaliating against or otherwise punishing in any respect an eligible
				insurer for offering, marketing, or implementing health insurance coverage
				consistent with the Benefit Choice Standards.
													(b)Savings clause
				and construction
												(1)Nonapplication
				to adopting statesSubsection (a) shall not apply with respect to
				adopting States.
												(2)Nonapplication
				to certain insurersSubsection (a) shall not apply with respect
				to insurers that do not qualify as eligible insurers who offer health insurance
				coverage in a nonadopting State.
												(3)Nonapplication
				where obtaining relief under state lawSubsection (a)(1) shall
				not supercede any State law of a nonadopting State to the extent necessary to
				permit individuals or the insurance department of the State (or other State
				agency) to obtain relief under State law to require an eligible insurer to
				comply with the Benefit Choice Standards.
												(4)No effect on
				preemptionIn no case shall this part be construed to limit or
				affect in any manner the preemptive scope of sections 502 and 514 of the
				Employee Retirement Income Security Act of 1974. In no case shall this part be
				construed to create any cause of action under Federal or State law or enlarge
				or affect any remedy available under the Employee Retirement Income Security
				Act of 1974.
												(5)Preemption
				limited to benefitsSubsection (a) shall not preempt any State
				law that does not have a reference to or a connection with State mandates
				regarding covered benefits, services, or categories of providers that would
				otherwise apply to eligible insurers.
												2924.Civil actions
				and jurisdiction
											(a)In
				generalThe courts of the United States shall have exclusive
				jurisdiction over civil actions involving the interpretation of this
				part.
											(b)ActionsAn
				eligible insurer may bring an action in the district courts of the United
				States for injunctive or other equitable relief against any officials or agents
				of a nonadopting State in connection with any conduct or action, or proposed
				conduct or action, by such officials or agents which violates, or which would
				if undertaken violate, section 2923.
											(c)Direct filing
				in Court of AppealsAt the election of the eligible insurer, an
				action may be brought under subsection (b) directly in the United States Court
				of Appeals for the circuit in which the nonadopting State is located by the
				filing of a petition for review in such Court.
											(d)Expedited
				review
												(1)District
				courtIn the case of an action brought in a district court of the
				United States under subsection (b), such court shall complete such action,
				including the issuance of a judgment, prior to the end of the 120-day period
				beginning on the date on which such action is filed, unless all parties to such
				proceeding agree to an extension of such period.
												(2)Court of
				AppealsIn the case of an action brought directly in a United
				States Court of Appeal under subsection (c), or in the case of an appeal of an
				action brought in a district court under subsection (b), such Court shall
				complete all action on the petition, including the issuance of a judgment,
				prior to the end of the 60-day period beginning on the date on which such
				petition is filed with the Court, unless all parties to such proceeding agree
				to an extension of such period.
												(e)Standard of
				reviewA court in an action filed under this section, shall
				render a judgment based on a review of the merits of all questions presented in
				such action and shall not defer to any conduct or action, or proposed conduct
				or action, of a nonadopting State.
											2925.Rules of
				construction
											(a)In
				generalNotwithstanding any
				other provision of Federal or State law, a health insurance issuer in an
				adopting State or an eligible insurer in a non-adopting State may amend its
				existing policies to be consistent with the terms of this subtitle (concerning
				rating and benefits).
											(b)Health savings
				accountsNothing in this
				subtitle shall be construed to create any mandates for coverage of benefits for
				HSA-qualified health plans that would require reimbursements in violation of
				section 223(c)(2) of the Internal Revenue Code of
				1986.
											.
					IIIHarmonization
			 of health insurance standards
					261.Health
			 Insurance Standards HarmonizationTitle XXIX of the Public Health Service Act
			 (as added by section 201) is amended by adding at the end the following:
						
							BStandards
				harmonization
								2931.DefinitionsIn this subtitle:
									(1)Adopting
				stateThe term adopting State means a State that has
				enacted the harmonized standards adopted under this subtitle in their entirety
				and as the exclusive laws of the State that relate to the harmonized
				standards.
									(2)Eligible
				insurerThe term eligible insurer means a health
				insurance issuer that is licensed in a nonadopting State and that—
										(A)notifies the
				Secretary, not later than 30 days prior to the offering of coverage described
				in this subparagraph, that the issuer intends to offer health insurance
				coverage consistent with the harmonized standards in a nonadopting
				State;
										(B)notifies the
				insurance department of a nonadopting State (or other State agency), not later
				than 30 days prior to the offering of coverage described in this subparagraph,
				that the issuer intends to offer health insurance coverage in that State
				consistent with the harmonized standards published pursuant to section 2933(d),
				and provides with such notice a copy of any insurance policy that it intends to
				offer in the State, its most recent annual and quarterly financial reports, and
				any other information required to be filed with the insurance department of the
				State (or other State agency) by the Secretary in regulations; and
										(C)includes in the
				terms of the health insurance coverage offered in nonadopting States (including
				in the terms of any individual certificates that may be offered to individuals
				in connection with such health coverage) and filed with the State pursuant to
				subparagraph (B), a description of the harmonized standards published pursuant
				to section 2933(g)(2) and an affirmation that such standards are a term of the
				contract.
										(3)Harmonized
				standardsThe term harmonized standards means the
				standards certified by the Secretary under section 2933(d).
									(4)Health
				insurance coverageThe term health insurance
				coverage means any coverage issued in the health insurance market,
				except that such term shall not include excepted benefits (as defined in
				section 2791(c).
									(5)Nonadopting
				stateThe term nonadopting State means a State that
				fails to enact, within 18 months of the date on which the Secretary certifies
				the harmonized standards under this subtitle, the harmonized standards in their
				entirety and as the exclusive laws of the State that relate to the harmonized
				standards.
									(6)State
				lawThe term State law means all laws, decisions,
				rules, regulations, or other State actions (including actions by a State
				agency) having the effect of law, of any State.
									2932.Harmonized
				standards
									(a)Board
										(1)EstablishmentNot
				later than 3 months after the date of enactment of this title, the Secretary,
				in consultation with the NAIC, shall establish the Health Insurance Consensus
				Standards Board (referred to in this subtitle as the Board) to
				develop recommendations that harmonize inconsistent State health insurance laws
				in accordance with the procedures described in subsection (b).
										(2)Composition
											(A)In
				generalThe Board shall be composed of the following voting
				members to be appointed by the Secretary after considering the recommendations
				of professional organizations representing the entities and constituencies
				described in this paragraph:
												(i)Four State
				insurance commissioners as recommended by the National Association of Insurance
				Commissioners, of which 2 shall be Democrats and 2 shall be Republicans, and of
				which one shall be designated as the chairperson and one shall be designated as
				the vice chairperson.
												(ii)Four
				representatives of State government, two of which shall be governors of States
				and two of which shall be State legislators, and two of which shall be
				Democrats and two of which shall be Republicans.
												(iii)Four
				representatives of health insurers, of which one shall represent insurers that
				offer coverage in the small group market, one shall represent insurers that
				offer coverage in the large group market, one shall represent insurers that
				offer coverage in the individual market, and one shall represent carriers
				operating in a regional market.
												(iv)Two
				representatives of insurance agents and brokers.
												(v)Two independent
				representatives of the American Academy of Actuaries who have familiarity with
				the actuarial methods applicable to health insurance.
												(B)Ex officio
				memberA representative of the Secretary shall serve as an ex
				officio member of the Board.
											(3)Advisory
				panelThe Secretary shall establish an advisory panel to provide
				advice to the Board, and shall appoint its members after considering the
				recommendations of professional organizations representing the entities and
				constituencies identified in this paragraph:
											(A)Two
				representatives of small business health plans.
											(B)Two
				representatives of employers, of which one shall represent small employers and
				one shall represent large employers.
											(C)Two
				representatives of consumer organizations.
											(D)Two
				representatives of health care providers.
											(4)QualificationsThe
				membership of the Board shall include individuals with national recognition for
				their expertise in health finance and economics, actuarial science, health
				plans, providers of health services, and other related fields, who provide a
				mix of different professionals, broad geographic representation, and a balance
				between urban and rural representatives.
										(5)Ethical
				disclosureThe Secretary shall establish a system for public
				disclosure by members of the Board of financial and other potential conflicts
				of interest relating to such members. Members of the Board shall be treated as
				employees of Congress for purposes of applying title I of the Ethics in
				Government Act of 1978 (Public Law 95–521).
										(6)Director and
				staffSubject to such review as the Secretary deems necessary to
				assure the efficient administration of the Board, the chair and vice-chair of
				the Board may—
											(A)employ and fix
				the compensation of an Executive Director (subject to the approval of the
				Comptroller General) and such other personnel as may be necessary to carry out
				its duties (without regard to the provisions of title 5, United States Code,
				governing appointments in the competitive service);
											(B)seek such
				assistance and support as may be required in the performance of its duties from
				appropriate Federal departments and agencies;
											(C)enter into
				contracts or make other arrangements, as may be necessary for the conduct of
				the work of the Board (without regard to section 3709 of the Revised Statutes
				(41 U.S.C. 5));
											(D)make advance,
				progress, and other payments which relate to the work of the Board;
											(E)provide
				transportation and subsistence for persons serving without compensation;
				and
											(F)prescribe such
				rules as it deems necessary with respect to the internal organization and
				operation of the Board.
											(7)TermsThe
				members of the Board shall serve for the duration of the Board. Vacancies in
				the Board shall be filled as needed in a manner consistent with the composition
				described in paragraph (2).
										(b)Development of
				harmonized standards
										(1)In
				generalIn accordance with the process described in subsection
				(c), the Board shall identify and recommend nationally harmonized standards for
				each of the following process categories:
											(A)Form filing and
				rate filingForm and rate filing standards shall be established
				which promote speed to market and include the following defined areas for
				States that require such filings:
												(i)Procedures for
				form and rate filing pursuant to a streamlined administrative filing
				process.
												(ii)Timeframes for
				filings to be reviewed by a State if review is required before they are deemed
				approved.
												(iii)Timeframes for
				an eligible insurer to respond to State requests following its review.
												(iv)A process for an
				eligible insurer to self-certify.
												(v)State development
				of form and rate filing templates that include only non-preempted State law and
				Federal law requirements for eligible insurers with timely updates.
												(vi)Procedures for
				the resubmission of forms and rates.
												(vii)Disapproval
				rationale of a form or rate filing based on material omissions or violations of
				non-preempted State law or Federal law with violations cited and
				explained.
												(viii)For States
				that may require a hearing, a rationale for hearings based on violations of
				non-preempted State law or insurer requests.
												(B)Market conduct
				reviewMarket conduct review standards shall be developed which
				provide for the following:
												(i)Mandatory
				participation in national databases.
												(ii)The
				confidentiality of examination materials.
												(iii)The
				identification of the State agency with primary responsibility for
				examinations.
												(iv)Consultation and
				verification of complaint data with the eligible insurer prior to State
				actions.
												(v)Consistency of
				reporting requirements with the recordkeeping and administrative practices of
				the eligible insurer.
												(vi)Examinations
				that seek to correct material errors and harmful business practices rather than
				infrequent errors.
												(vii)Transparency
				and publishing of the State's examination standards.
												(viii)Coordination
				of market conduct analysis.
												(ix)Coordination and
				nonduplication between State examinations of the same eligible insurer.
												(x)Rationale and
				protocols to be met before a full examination is conducted.
												(xi)Requirements on
				examiners prior to beginning examinations such as budget planning and work
				plans.
												(xii)Consideration
				of methods to limit examiners' fees such as caps, competitive bidding, or other
				alternatives.
												(xiii)Reasonable
				fines and penalties for material errors and harmful business practices.
												(C)Prompt payment
				of claimsThe Board shall establish prompt payment standards for
				eligible insurers based on standards similar to those applicable to the Social
				Security Act as set forth in section 1842(c)(2) of such Act (42 U.S.C.
				1395u(c)(2)). Such prompt payment standards shall be consistent with the timing
				and notice requirements of the claims procedure rules to be specified under
				subparagraph (D), and shall include appropriate exceptions such as for fraud,
				nonpayment of premiums, or late submission of claims.
											(D)Internal
				reviewThe Board shall establish standards for claims procedures
				for eligible insurers that are consistent with the requirements relating to
				initial claims for benefits and appeals of claims for benefits under the
				Employee Retirement Income Security Act of 1974 as set forth in section 503 of
				such Act (29 U.S.C. 1133) and the regulations thereunder.
											(2)RecommendationsThe
				Board shall recommend harmonized standards for each element of the categories
				described in subparagraph (A) through (D) of paragraph (1) within each such
				market. Notwithstanding the previous sentence, the Board shall not recommend
				any harmonized standards that disrupt, expand, or duplicate the benefit,
				service, or provider mandate standards provided in the Benefit Choice Standards
				pursuant to section 2922(a).
										(c)Process for
				identifying harmonized standards
										(1)In
				generalThe Board shall develop recommendations to harmonize
				inconsistent State insurance laws with respect to each of the process
				categories described in subparagraphs (A) through (D) of subsection
				(b)(1).
										(2)RequirementsIn
				adopting standards under this section, the Board shall consider the
				following:
											(A)Any model acts or
				regulations of the National Association of Insurance Commissioners in each of
				the process categories described in subparagraphs (A) through (D) of subsection
				(b)(1).
											(B)Substantially
				similar standards followed by a plurality of States, as reflected in existing
				State laws, relating to the specific process categories described in
				subparagraphs (A) through (D) of subsection (b)(1).
											(C)Any Federal law
				requirement related to specific process categories described in subparagraphs
				(A) through (D) of subsection (b)(1).
											(D)In the case of
				the adoption of any standard that differs substantially from those referred to
				in subparagraphs (A), (B), or (C), the Board shall provide evidence to the
				Secretary that such standard is necessary to protect health insurance consumers
				or promote speed to market or administrative efficiency.
											(E)The criteria
				specified in clauses (i) through (iii) of subsection (d)(2)(B).
											(d)Recommendations
				and certification by Secretary
										(1)RecommendationsNot
				later than 18 months after the date on which all members of the Board are
				selected under subsection (a), the Board shall recommend to the Secretary the
				certification of the harmonized standards identified pursuant to subsection
				(c).
										(2)Certification
											(A)In
				generalNot later than 120 days after receipt of the Board's
				recommendations under paragraph (1), the Secretary shall certify the
				recommended harmonized standards as provided for in subparagraph (B), and issue
				such standards in the form of an interim final regulation.
											(B)Certification
				processThe Secretary shall establish a process for certifying
				the recommended harmonized standard, by category, as recommended by the Board
				under this section. Such process shall—
												(i)ensure that the
				certified standards for a particular process area achieve regulatory
				harmonization with respect to health plans on a national basis;
												(ii)ensure that the
				approved standards are the minimum necessary, with regard to substance and
				quantity of requirements, to protect health insurance consumers and maintain a
				competitive regulatory environment; and
												(iii)ensure that the
				approved standards will not limit the range of group health plan designs and
				insurance products, such as catastrophic coverage only plans, health savings
				accounts, and health maintenance organizations, that might otherwise be
				available to consumers.
												(3)Application and
				effective dateThe standards certified by the Secretary under
				paragraph (2) shall apply and become effective on the date that is 18 months
				after the date on which the Secretary certifies the harmonized
				standards.
										(e)TerminationThe
				Board shall terminate and be dissolved after making the recommendations to the
				Secretary pursuant to subsection (d)(1).
									(f)Ongoing
				reviewNot earlier than 3 years after the termination of the
				Board under subsection (e), and not earlier than every 3 years thereafter, the
				Secretary, in consultation with the National Association of Insurance
				Commissioners and the entities and constituencies represented on the Board and
				the Advisory Panel, shall prepare and submit to the appropriate committees of
				Congress a report that assesses the effect of the harmonized standards applied
				under this section on access, cost, and health insurance market functioning.
				The Secretary may, based on such report and applying the process established
				for certification under subsection (d)(2)(B), in consultation with the National
				Association of Insurance Commissioners and the entities and constituencies
				represented on the Board and the Advisory Panel, update the harmonized
				standards through notice and comment rulemaking.
									(g)Publication
										(1)ListingThe
				Secretary shall maintain an up to date listing of all harmonized standards
				certified under this section on the Internet website of the Department of
				Health and Human Services.
										(2)Sample contract
				languageThe Secretary shall publish on the Internet website of
				the Department of Health and Human Services sample contract language that
				incorporates the harmonized standards certified under this section, which may
				be used by insurers seeking to qualify as an eligible insurer. The types of
				harmonized standards that shall be included in sample contract language are the
				standards that are relevant to the contractual bargain between the insurer and
				insured.
										(h)State adoption
				and enforcementNot later than 18 months after the certification
				by the Secretary of harmonized standards under this section, the States may
				adopt such harmonized standards (and become an adopting State) and, in which
				case, shall enforce the harmonized standards pursuant to State law.
									2933.Application
				and preemption
									(a)Superceding of
				state law
										(1)In
				generalThe harmonized standards certified under this subtitle
				and applied as provided for in section 2933(d)(3), shall supersede any and all
				State laws of a non-adopting State insofar as such State laws relate to the
				areas of harmonized standards as applied to an eligible insurer, or health
				insurance coverage issued by a eligible insurer, including with respect to
				coverage issued to a small business health plan, in a nonadopting State.
										(2)Nonadopting
				statesThis subtitle shall supersede any and all State laws of a
				nonadopting State (whether enacted prior to or after the date of enactment of
				this title) insofar as they may—
											(A)prohibit an
				eligible insurer from offering, marketing, or implementing health insurance
				coverage consistent with the harmonized standards; or
											(B)have the effect
				of retaliating against or otherwise punishing in any respect an eligible
				insurer for offering, marketing, or implementing health insurance coverage
				consistent with the harmonized standards under this subtitle.
											(b)Savings clause
				and construction
										(1)Nonapplication
				to adopting statesSubsection (a) shall not apply with respect to
				adopting States.
										(2)Nonapplication
				to certain insurersSubsection (a) shall not apply with respect
				to insurers that do not qualify as eligible insurers who offer health insurance
				coverage in a nonadopting State.
										(3)Nonapplication
				where obtaining relief under state lawSubsection (a)(1) shall
				not supercede any State law of a nonadopting State to the extent necessary to
				permit individuals or the insurance department of the State (or other State
				agency) to obtain relief under State law to require an eligible insurer to
				comply with the harmonized standards under this subtitle.
										(4)No effect on
				preemptionIn no case shall this subtitle be construed to limit
				or affect in any manner the preemptive scope of sections 502 and 514 of the
				Employee Retirement Income Security Act of 1974. In no case shall this subtitle
				be construed to create any cause of action under Federal or State law or
				enlarge or affect any remedy available under the Employee Retirement Income
				Security Act of 1974.
										(c)Effective
				dateThis section shall apply beginning on the date that is 18
				months after the date on harmonized standards are certified by the Secretary
				under this subtitle.
									2934.Civil actions
				and jurisdiction
									(a)In
				generalThe district courts of the United States shall have
				exclusive jurisdiction over civil actions involving the interpretation of this
				subtitle.
									(b)ActionsAn
				eligible insurer may bring an action in the district courts of the United
				States for injunctive or other equitable relief against any officials or agents
				of a nonadopting State in connection with any conduct or action, or proposed
				conduct or action, by such officials or agents which violates, or which would
				if undertaken violate, section 2933.
									(c)Direct filing
				in Court of AppealsAt the election of the eligible insurer, an
				action may be brought under subsection (b) directly in the United States Court
				of Appeals for the circuit in which the nonadopting State is located by the
				filing of a petition for review in such Court.
									(d)Expedited
				review
										(1)District
				courtIn the case of an action brought in a district court of the
				United States under subsection (b), such court shall complete such action,
				including the issuance of a judgment, prior to the end of the 120-day period
				beginning on the date on which such action is filed, unless all parties to such
				proceeding agree to an extension of such period.
										(2)Court of
				AppealsIn the case of an action brought directly in a United
				States Court of Appeal under subsection (c), or in the case of an appeal of an
				action brought in a district court under subsection (b), such Court shall
				complete all action on the petition, including the issuance of a judgment,
				prior to the end of the 60-day period beginning on the date on which such
				petition is filed with the Court, unless all parties to such proceeding agree
				to an extension of such period.
										(e)Standard of
				reviewA court in an action filed under this section, shall
				render a judgment based on a review of the merits of all questions presented in
				such action and shall not defer to any conduct or action, or proposed conduct
				or action, of a nonadopting State.
									2935.Authorization of
				appropriations; rule of construction
									(a)Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as may be necessary to carry out this
				subtitle.
									(b)Health savings
				accountsNothing in this subtitle shall be construed to create
				any mandates for coverage of any benefits below the deductible levels set for
				any health savings account-qualified health plan pursuant to section 223 of the
				Internal Revenue Code of
				1986.
									.
					IIIAffordable
			 Access to Health Care for All Americans
			AImproving the
			 Quality of Health Care by More Effectively Using Health Information
			 Technology
				300.Short
			 titleThis subtitle may be
			 cited as the Wired for Health Care
			 Quality Act.
				IHealth
			 information technology
					AImproving the
			 interoperability of health information technology
						301.Improving
			 health care quality, safety, and efficiencyThe Public Health Service Act (42 U.S.C. 201
			 et seq.) is amended by adding at the end the following:
							
								XXXHealth
				information technology and quality
									3001.Definitions;
				reference
										(a)In
				generalIn this title:
											(1)CommunityThe term Community means the
				American Health Information Community established under section 3004.
											(2)Health care
				providerThe term health care provider means a
				hospital, skilled nursing facility, home health entity, health care clinic,
				federally qualified health center, group practice (as defined in section
				1877(h)(4) of the Social Security Act), a pharmacist, a pharmacy, a laboratory,
				a physician (as defined in section 1861(r) of the Social Security Act), a
				practitioner (as defined in section 1842(b)(18)(CC) of the Social Security
				Act), a health facility operated by or pursuant to a contract with the Indian
				Health Service, a rural health clinic, and any other category of facility or
				clinician determined appropriate by the Secretary.
											(3)Health
				informationThe term health information has the
				meaning given such term in section 1171(4) of the Social Security Act.
											(4)Health
				insurance plan
												(A)In
				generalThe term health insurance plan means—
													(i)a
				health insurance issuer (as defined in section 2791(b)(2));
													(ii)a group health
				plan (as defined in section 2791(a)(1)); and
													(iii)a health
				maintenance organization (as defined in section 2791(b)(3)); or
													(iv)a safety net
				health plan.
													(B)Safety net
				health planThe term safety net health plan means a
				managed care organization, as defined in section 1932(a)(1)(B)(i) of the Social
				Security Act—
													(i)that is exempt
				from or not subject to Federal income tax, or that is owned by an entity or
				entities exempt from or not subject to Federal income tax; and
													(ii)for which not
				less than 75 percent of the enrolled population receives benefits under a
				Federal health care program (as defined in section 1128B(f)(1) of the Social
				Security Act) or a health care plan or program which is funded, in whole or in
				part, by a State (other than a program for government employees).
													(C)ReferencesAll
				references in this title to health plan shall be deemed to be
				references to health insurance plan.
												(5)Individually
				identifiable health informationThe term individually
				identifiable health information has the meaning given such term in
				section 1171 of the Social Security Act.
											(6)LaboratoryThe
				term laboratory has the meaning given such term in section
				353.
											(7)National
				CoordinatorThe term National Coordinator means the
				National Coordinator of Health Information Technology appointed pursuant to
				section 3002.
											(8)PartnershipThe
				term Partnership means the Partnership for Health Care Improvement
				established under section 3003.
											(9)Qualified
				health information technologyThe term qualified health
				information technology means a computerized system (including hardware
				and software) that—
												(A)protects the
				privacy and security of health information;
												(B)maintains and
				provides permitted access to health information in an electronic format;
												(C)with respect to
				individually identifiable health information maintained in a designated record
				set, preserves an audit trail of each individual that has gained access to such
				record set;
												(D)incorporates
				decision support to reduce medical errors and enhance health care
				quality;
												(E)complies with the
				standards adopted by the Federal Government under section 3003;
												(F)has the ability
				to transmit and exchange information to other health information technology
				systems and, to the extent feasible, public health information technology
				systems; and
												(G)allows for the
				reporting of quality measures adopted under section 3010.
												(10)StateThe
				term State means each of the several States, the District of
				Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, and the
				Northern Mariana Islands.
											(b)References to
				Social Security ActAny reference in this section to the Social
				Security Act shall be deemed to be a reference to such Act as in effect on the
				date of enactment of this title.
										3002.Office of the
				National Coordinator for Health Information Technology
										(a)EstablishmentThere
				is established within the office of the Secretary, the Office of the National
				Coordinator of Health Information Technology. The National Coordinator shall be
				appointed by the Secretary in consultation with the President, and shall report
				directly to the Secretary.
										(b)PurposeThe
				Office of the National Coordinator shall be responsible for—
											(1)ensuring that key
				health information technology initiatives are coordinated across programs of
				the Department of Health and Human Services;
											(2)ensuring that
				health information technology policies and programs of the Department of Health
				and Human Services are coordinated with such policies and programs of other
				relevant Federal agencies (including Federal commissions and advisory
				committees) with a goal of avoiding duplication of efforts and of helping to
				ensure that each agency undertakes activities primarily within the areas of its
				greatest expertise and technical capability;
											(3)reviewing Federal
				health information technology investments to ensure that Federal health
				information technology programs are meeting the objectives of the strategic
				plan published by the Office of the National Coordinator of Health Information
				Technology to establish a nationwide interoperable health information
				technology infrastructure;
											(4)providing
				comments and advice regarding specific Federal health information technology
				programs, at the request of Office of Management and Budget; and
											(5)enhancing the use
				of health information technology to improve the quality of health care in the
				prevention and management of chronic disease and to address population
				health.
											(c)Role with
				Community and the partnershipThe Office of the National
				Coordinator shall—
											(1)serve as an ex
				officio member of the Community, and act as a liaison between the Federal
				Government and the Community;
											(2)serve as an ex
				officio member of the Partnership and act as a liaison between the Federal
				Government and the Partnership; and
											(3)serve as a
				liaison between the Partnership and the Community.
											(d)Reports and
				websiteThe Office of the National Coordinator shall—
											(1)develop and
				publish a strategic plan for implementing a nationwide interoperable health
				information technology infrastructure;
											(2)maintain and
				frequently update an Internet website that—
												(A)publishes the
				schedule for the assessment of standards for significant use cases;
												(B)publishes the
				recommendations of the Community;
												(C)publishes the
				recommendations of the Partnership;
												(D)publishes quality
				measures;
												(E)identifies
				sources of funds that will be made available to facilitate the purchase of, or
				enhance the utilization of, health information technology systems, either
				through grants or technical assistance; and
												(F)publishes a plan
				for a transition of any functions of the Office of the National Coordinator
				that should be continued after September 30, 2014;
												(3)prepare a report
				on the lessons learned from major public and private health care systems that
				have implemented health information technology systems, including an
				explanation of whether the systems and practices developed by such systems may
				be applicable to and usable in whole or in part by other health care providers;
				and
											(4)assess the impact
				of health information technology in communities with health disparities and
				identify practices to increase the adoption of such technology by health care
				providers in such communities.
											(e)Rule of
				constructionNothing in this section shall be construed as
				requiring the duplication of Federal efforts with respect to the establishment
				of the Office of the National Coordinator for Health Information Technology,
				regardless of whether such efforts are carried out before or after the date of
				the enactment of this title.
										(f)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $5,000,000 for each of fiscal years 2008 and 2009.
										(g)SunsetThe
				provisions of this section shall not apply after September 30, 2014.
										3003.Partnership
				for health care improvement-standards and technology
										(a)Establishment
											(1)In
				generalThere is established a public-private Partnership for
				Health Care Improvement to—
												(A)provide advice to
				the Secretary and the Nation and recommend specific actions to achieve a
				nationwide interoperable health information technology infrastructure;
												(B)make
				recommendations concerning standards, implementation specifications, and
				certification criteria for the electronic exchange of health information
				(including for the reporting of quality data under section 3010) for adoption
				by the Federal Government and voluntary adoption by private entities;
												(C)serve as a forum
				for the participation of a broad range of stakeholders with specific technical
				expertise in the development of standards, implementation specifications, and
				certification criteria to provide input on the effective implementation of
				health information technology systems; and
												(D)develop and
				maintain an Internet website that—
													(i)publishes
				established governance rules (including a subsequent appointment
				process);
													(ii)publishes a
				business plan;
													(iii)publishes
				meeting notices at least 14 days prior to each meeting;
													(iv)publishes
				meeting agendas at least 7 days prior to each meeting; and
													(v)publishes meeting
				materials at least 3 days prior to each meeting.
													(2)LimitationThe
				Partnership shall not meet or take any action until an advisory committee
				charter has been filed with the Secretary and with the appropriate committees
				of the Senate and House of Representatives for the Community described in
				section 3004.
											(b)Membership
											(1)Appointments
												(A)In
				generalThe Partnership shall be composed of members to be
				appointed as follows:
													(i)2
				members shall be appointed by the Secretary.
													(ii)1 member shall
				be appointed by the majority leader of the Senate.
													(iii)1 member shall
				be appointed by the minority leader of the Senate.
													(iv)1 member shall
				be appointed by the Speaker of the House of Representatives.
													(v)1
				member shall be appointed by the minority leader of the House of
				Representatives.
													(vi)Seven members
				shall be appointed by the Comptroller General of whom—
														(I)one member shall
				be a representative of consumer or patient organizations;
														(II)one member shall
				be a representative of organizations with expertise in privacy;
														(III)one member
				shall be a representative of organizations with expertise in security;
														(IV)one member shall
				be a representative of health care providers;
														(V)one member shall
				be a representative of health plans or other third party payers;
														(VI)one member shall
				be a representative of information technology vendors; and
														(VII)one member
				shall be a representative of purchasers or employers.
														(B)National
				CoordinatorThe National Coordinator shall be a member of the
				Partnership and act as a liaison among the Partnership, the community, and the
				Federal Government.
												(2)Chairperson and
				vice chairpersonThe Partnership shall designate one member to
				serve as the chairperson and one member to serve as the vice chairperson of the
				Partnership.
											(3)ParticipationIn
				appointing members under paragraph (1)(A), and in developing the procedures for
				conducting the activities of the Partnership, the Partnership shall ensure a
				balance among various sectors of the health care system so that no single
				sector unduly influences the recommendations of the Partnership.
											(4)TermsMembers
				appointed under paragraph (1)(A) shall serve for 3 year terms, except that any
				member appointed to fill a vacancy for an unexpired term shall be appointed for
				the remainder of such term. A member may serve for not to exceed 180 days after
				the expiration of such member's term or until a successor has been
				appointed.
											(5)Outside
				involvementThe Partnership shall ensure an adequate opportunity
				for the participation of outside advisors, including individuals with expertise
				in—
												(A)health
				information privacy;
												(B)health
				information security;
												(C)health care
				quality and patient safety, including individuals with expertise in utilizing
				health information technology to improve health care quality and patient
				safety;
												(D)medical and
				clinical research data exchange; and
												(E)developing health
				information technology standards and new health information technology.
												(6)QuorumTwo-thirds
				of the members of the Partnership shall constitute a quorum for the purpose of
				conducting votes.
											(c)Standards and
				implementation specifications
											(1)ScheduleNot
				later than 90 days after the date of enactment of this title, the Partnership
				shall develop a schedule for the assessment of standards and implementation
				specifications under this section. The Partnership shall update such schedule
				annually. The Secretary shall publish such schedule in the Federal Register and
				on the Internet website of the Department of Health and Human Services.
											(2)First year
				recommendationsConsistent with the schedule published under
				paragraph (1) and not later than 1 year after date of enactment of this title,
				the Partnership shall recommend, and the Secretary shall review, such standards
				and implementation specifications.
											(3)Ongoing
				recommendationsThe Partnership shall review and modify, as
				appropriate but at least annually, adopted standards and implementation
				specifications and continue to recommend additional standards and
				implementation specifications, consistent with the schedule published pursuant
				to paragraph (1). The Secretary shall review such modifications and
				recommendations.
											(4)Recognition of
				private entitiesThe Partnership, in consultation with the
				Secretary, may recognize a private entity or entities for the purpose of
				developing and updating standards and implementation specifications to achieve
				uniform and consistent implementation of the standards adopted by the President
				under this title. Such entity or entities shall make recommendations to the
				Partnership consistent with this section.
											(5)PublicationAll
				recommendations made by the Partnership pursuant to this section shall be
				published in the Federal Register and on the Internet website of the Office of
				the National Coordinator.
											(6)Pilot
				testingThe Secretary may conduct, or recognize a private entity
				or entities to conduct, a pilot project to test the standards and
				implementation specifications developed under this section in order to provide
				for the efficient implementation of the standards and implementation
				specifications described in this subsection prior to issuing such
				recommendations.
											(7)Public
				inputThe Partnership shall conduct open public meetings and
				develop a process to allow for public comment on the schedule and
				recommendations described in this section. Such process shall ensure that such
				comments will be submitted within 30 days of the publication of a
				recommendation under this section.
											(8)Federal
				actionNot later than 90 days after the issuance of a
				recommendation from the Partnership under this subsection, the Secretary, the
				Secretary of Veterans Affairs, and the Secretary of Defense, in collaboration
				with representatives of other relevant Federal agencies as determined
				appropriate by the President, shall jointly review such recommendation. If
				appropriate, the President shall provide for the adoption by the Federal
				Government of any standard or implementation specification contained in such
				recommendation. Such determination shall be published in the Federal Register
				and on the Internet website of the Office of the National Coordinator within 30
				days after such determination is made.
											(9)ConsistencyThe
				standards and implementation specifications described in this subsection shall
				be consistent with the standards for information transactions and data elements
				developed pursuant to the regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability Act of 1996.
											(d)Certification
											(1)Developing
				criteriaThe Partnership, in consultation with the Secretary, may
				recognize a private entity or entities for the purpose of developing and
				recommending to the Partnership criteria to certify that appropriate categories
				of health information technology products that claim to be in compliance with
				applicable standards and implementation specifications adopted under this title
				have established such compliance.
											(2)Adoption of
				criteriaThe Secretary, based upon the recommendations of the
				Partnership, shall review, and if appropriate, adopt such criteria.
											(3)Conducting
				certificationThe Secretary may recognize a private entity or
				entities to conduct the certifications described under paragraph (1) using the
				criteria adopted by the Secretary under this subsection.
											(e)Rule of
				constructionNothing in this section shall be construed as
				disrupting existing activities described in subsection (c) or (d).
										(f)Requirement To
				consider recommendationsIn carrying out the activities described
				in subsections (c) and (d), the Partnership shall adopt and integrate the
				recommendations of the Community that are adopted by the Secretary.
										(g)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section, $2,000,000 for each of the fiscal years 2008 and
				2009.
										3004.American
				Health Information Community—policies
										(a)EstablishmentThere
				is established a committee to be known as the American Health Information
				Community. The Community shall—
											(1)provide advice to
				the Secretary and the heads of any relevant Federal agencies concerning the
				policy considerations related to health information technology;
											(2)not later than 1
				year after the date of enactment of this title, and annually thereafter, make
				recommendations concerning a policy framework for the development and adoption
				of a nationwide interoperable health information technology
				infrastructure;
											(3)not later than 1
				year after the date of enactment of this title, and annually thereafter, make
				recommendation concerning national policies for adoption by the Federal
				Government, and voluntary adoption by private entities, to support the
				widespread adoption of health information technology, including—
												(A)the protection of
				individually identifiable health information, including policies concerning the
				individual's ability to control the acquisition, uses, and disclosures of
				individually identifiable health information;
												(B)methods to
				protect individually identifiable health information from improper use and
				disclosures and methods to notify patients if their individually identifiable
				health information is wrongfully disclosed;
												(C)methods to
				facilitate secure access to such individual's individually identifiable health
				information;
												(D)the appropriate
				uses of a nationwide health information network including—
													(i)the collection of
				quality data and public reporting;
													(ii)biosurveillance
				and public health;
													(iii)medical and
				clinical research; and
													(iv)drug
				safety;
													(E)fostering the
				public understanding of health information technology;
												(F)strategies to
				enhance the use of health information technology in preventing and managing
				chronic disease;
												(G)policies to
				incorporate the input of employees of health care providers in the design and
				implementation of health information technology systems; and
												(H)other policies
				determined to be necessary by the Community; and
												(4)serve as a forum
				for the participation of a broad range of stakeholders to provide input on
				improving the effective implementation of health information technology
				systems.
											(b)PublicationAll
				recommendations made by the Community pursuant to this section shall be
				published in the Federal Register and on the Internet website of the National
				Coordinator. The Secretary shall review all recommendations and determine which
				recommendations shall be endorsed by the Federal Government and such
				determination shall be published on the Internet website of the Office of the
				National Coordinator within 30 days after the date on which such endorsement is
				made.
										(c)Membership
											(1)In
				generalThe Community shall be composed of members to be
				appointed as follows:
												(A)3 members shall
				be appointed by the Secretary, 1 of whom shall be a representative from the
				Department of Health and Human Services.
												(B)1 member shall be
				appointed by the Secretary of Veterans Affairs who shall represent the
				Department of Veterans Affairs.
												(C)1 member shall be
				appointed by the Secretary of Defense who shall represent the Department of
				Defense.
												(D)1 member shall be
				appointed by the majority leader of the Senate.
												(E)1 member shall be
				appointed by the minority leader of the Senate.
												(F)1 member shall be
				appointed by the Speaker of the House of Representatives.
												(G)1 member shall be
				appointed by the minority leader of the House of Representatives.
												(H)Nine members
				shall be appointed by the Comptroller General of whom—
													(i)one member shall
				be advocates for patients or consumers;
													(ii)one member shall
				represent health care providers;
													(iii)one member
				shall be from a labor organization representing health care workers;
													(iv)one member shall
				have expertise in privacy and security;
													(v)one member shall
				have expertise in improving the health of vulnerable populations;
													(vi)one member shall
				represent health plans or other third party payers;
													(vii)one member
				shall represent information technology vendors;
													(viii)one member
				shall represent purchasers or employers; and
													(ix)one member shall
				have expertise in health care quality measurement and reporting.
													(2)Chairperson and
				vice chairpersonThe Community shall designate one member to
				serve as the chairperson and one member to serve as the vice chairperson of the
				Community.
											(3)National
				CoordinatorThe National Coordinator shall be a member of the
				Community and act as a liaison among the Community, the partnership, and the
				Federal Government.
											(4)ParticipationThe
				members of the Community appointed under paragraph (1) shall represent a
				balance among various sectors of the health care system so that no single
				sector unduly influences the recommendations of the Community.
											(5)Terms
												(A)In
				generalThe terms of members of the Community shall be for 3
				years except that the Comptroller General shall designate staggered terms for
				the members first appointed.
												(B)VacanciesAny
				member appointed to fill a vacancy in the membership of the Community that
				occurs prior to the expiration of the term for which the member’s predecessor
				was appointed shall be appointed only for the remainder of that term. A member
				may serve after the expiration of that member’s term until a successor has been
				appointed. A vacancy in the Community shall be filled in the manner in which
				the original appointment was made.
												(6)Outside
				involvementThe Community shall ensure an adequate opportunity
				for the participation of outside advisors, including individuals with expertise
				in—
												(A)health
				information privacy and security;
												(B)improving the
				health of vulnerable populations;
												(C)health care
				quality and patient safety, including individuals with expertise in measurement
				and the use of health information technology to capture data to improve health
				care quality and patient safety;
												(D)ethics;
												(E)medical and
				clinical research data exchange; and
												(F)developing health
				information technology standards and new health information technology.
												(7)QuorumTen
				members of the Community shall constitute a quorum for purposes of voting, but
				a lesser number of members may meet and hold hearings.
											(d)Federal
				agencies
											(1)Staff of other
				Federal agenciesUpon the request of the Community, the head of
				any Federal agency may detail, without reimbursement, any of the personnel of
				such agency to the Community to assist in carrying out the duties of the
				Community. Any such detail shall not interrupt or otherwise affect the civil
				service status or privileges of the Federal employee involved.
											(2)Technical
				assistanceUpon the request of the Community, the head of a
				Federal agency shall provide such technical assistance to the Community as the
				Community determines to be necessary to carry out its duties.
											(3)Other
				resourcesThe Community shall have reasonable access to
				materials, resources, statistical data, and other information from the Library
				of Congress and agencies and elected representatives of the executive and
				legislative branches of the Federal Government. The chairperson or vice
				chairperson of the Community shall make requests for such access in writing
				when necessary.
											(e)Application of
				FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall
				apply to the Community, except that the term provided for under section
				14(a)(2) of such Act shall be not longer than 7 years.
										(f)SunsetThe
				provisions of this section shall not apply after September 20, 2014.
										(g)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $2,000,000 for each of fiscal years 2008 and 2009.
										3005.Federal
				purchasing and data collection
										(a)Coordination of
				Federal spending
											(1)In
				generalNot later than 1 year after the adoption by the President
				of a recommendation under section 3003(c)(6), a Federal agency shall not expend
				Federal funds for the purchase of any new health information technology or
				health information technology system for clinical care or for the electronic
				retrieval, storage, or exchange of health information if such technology or
				system is not consistent with applicable standards adopted by the Federal
				Government under section 3003.
											(2)Rule of
				constructionNothing in paragraph (1) shall be construed to
				restrict the purchase of minor (as determined by the Secretary) hardware or
				software components in order to modify, correct a deficiency in, or extend the
				life of existing hardware or software.
											(b)Voluntary
				adoption
											(1)In
				generalAny standards and implementation specifications adopted
				by the Federal Government under section 303(c)(6) shall be voluntary with
				respect to private entities.
											(2)RequirementPrivate
				entities that enter into a contract with the Federal Government shall adopt the
				standards and implementation specifications adopted by the Federal Government
				under this section for the purpose of activities under such Federal
				contract.
											(3)Rule of
				constructionNothing in this section shall be construed to
				require that a private entity that enters into a contract with the Federal
				Government adopt the standards and implementation specifications adopted by the
				Federal Government under this section with respect to activities not related to
				the contract.
											(c)Coordination of
				Federal data collectionNot later than 3 years after the adoption
				by the Federal Government of a recommendation as provided for in section
				303(c)(6), all Federal agencies collecting health data in an electronic format
				for the purposes of quality reporting, surveillance, epidemiology, adverse
				event reporting, research, or for other purposes determined appropriate by the
				Secretary, shall comply with the standards and implementation specifications
				adopted under such subsection.
										3006.Quality and
				efficiency reports
										(a)PurposeThe purpose of this section is to provide
				for the development of reports based on Federal health care data and private
				data that is publicly available or is provided by the entity making the request
				for the report in order to—
											(1)improve the
				quality and efficiency of health care and advance health care research;
											(2)enhance the
				education and awareness of consumers for evaluating health care services;
				and
											(3)provide the
				public with reports on national, regional, and provider- and supplier-specific
				performance, which may be in a provider- or supplier-identifiable
				format.
											(b)Procedures for
				the development of reports
											(1)In
				generalNotwithstanding section 552(b)(6) or 552a(b) of title 5,
				United States Code, not later than 12 months after the date of enactment of
				this section, the Secretary, in accordance with the purpose described in
				subsection (a), shall establish and implement procedures under which an entity
				may submit a request to a Quality Reporting Organization for the Organization
				to develop a report based on—
												(A)Federal health
				care data disclosed to the Organization under subsection (c); and
												(B)private data that
				is publicly available or is provided to the Organization by the entity making
				the request for the report.
												(2)DefinitionsIn
				this section:
												(A)Federal health
				care dataThe term ‘Federal health care data’ means —
													(i)deidentified
				patient enrollment data, reimbursement claims, and survey data maintained by
				the Secretary or entities under programs, contracts, grants, or memoranda of
				understanding administered by the Secretary; and
													(ii)where feasible,
				other deidentified patient enrollment data, reimbursement claims, and survey
				data maintained by the Federal Government or entities under contract with the
				Federal Government.
													(B)Quality
				Reporting OrganizationThe term Quality Reporting
				Organization means an entity with a contract under subsection
				(d).
												(c)Access to
				Federal health care data
											(1)In
				generalThe procedures established under subsection (b)(1) shall
				provide for the secure disclosure of Federal health care data to each Quality
				Reporting Organization.
											(2)Update of
				informationNot less than every 6 months, the Secretary shall
				update the information disclosed under paragraph (1) to Quality Reporting
				Organizations.
											(d)Quality
				Reporting Organizations
											(1)In
				general
												(A)Three
				contractsSubject to subparagraph (B), the Secretary shall enter
				into a contract with 3 private entities to serve as Quality Reporting
				Organizations under which an entity shall—
													(i)store the Federal
				health care data that is to be disclosed under subsection (c); and
													(ii)develop and
				release reports pursuant to subsection (e).
													(B)Additional
				contractsIf the Secretary determines that reports are not being
				developed and released within 6 months of the receipt of the request for the
				report, the Secretary shall enter into contracts with additional private
				entities in order to ensure that such reports are developed and released in a
				timely manner.
												(2)QualificationsThe
				Secretary shall enter into a contract with an entity under paragraph (1) only
				if the Secretary determines that the entity—
												(A)has the research
				capability to conduct and complete reports under this section;
												(B)has in
				place–
													(i)an information
				technology infrastructure to support the database of Federal health care data
				that is to be disclosed to the entity; and
													(ii)operational
				standards to provide security for such database;
													(C)has experience
				with, and expertise on, the development of reports on health care quality and
				efficiency; and
												(D)has a significant
				business presence in the United States.
												(3)Contract
				requirementsEach contract with an entity under paragraph (1)
				shall contain the following requirements:
												(A)Ensuring
				beneficiary privacy
													(i)HIPAAThe
				entity shall meet the requirements imposed on a covered entity for purposes of
				applying part C of title XI and all regulatory provisions promulgated
				thereunder, including regulations (relating to privacy) adopted pursuant to the
				authority of the Secretary under section 264(c) of the Health Insurance
				Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note).
													(ii)PrivacyThe
				entity shall provide assurances that the entity will not use the Federal health
				care data disclosed under subsection (c) in a manner that violates sections 552
				or 552a of title 5, United States Code, with regard to the privacy of and
				individual's individually identifiable health information.
													(B)Proprietary
				informationThe entity shall provide assurances that the entity
				will not disclose any negotiated price concessions, such as discounts, direct
				or indirect subsidies, rebates, and direct or indirect remunerations, obtained
				by health care providers or suppliers or health care plans, or any other
				proprietary cost information.
												(C)DisclosureThe
				entity shall disclose—
													(i)any financial,
				reporting, or contractual relationship between the entity and any health care
				provider or supplier or health care plan; and
													(ii)if applicable,
				the fact that the entity is managed, controlled, or operated by any health care
				provider or supplier or health care plan.
													(D)Component of
				another organizationIf the entity is a component of another
				organization—
													(i)the entity shall
				maintain Federal health care data and reports separately from the rest of the
				organization and establish appropriate security measures to maintain the
				confidentiality and privacy of the Federal health care data and reports;
				and
													(ii)the entity shall
				not make an unauthorized disclosure to the rest of the organization of Federal
				health care data or reports in breach of such confidentiality and privacy
				requirement.
													(E)Termination or
				nonrenewalIf a contract under this section is terminated or not
				renewed, the following requirements shall apply:
													(i)Confidentiality
				and privacy protectionsThe entity shall continue to comply with
				the confidentiality and privacy requirements under this section with respect to
				all Federal health care data disclosed to the entity and each report developed
				by the entity.
													(ii)Disposition of
				data and reportsThe entity shall—
														(I)return to the
				Secretary all Federal health care data disclosed to the entity and each report
				developed by the entity; or
														(II)if returning the
				Federal health care data and reports is not practicable, destroy the reports
				and Federal health care data.
														(4)Competitive
				proceduresCompetitive procedures (as defined in section 4(5) of
				the Federal Procurement Policy Act) shall be used to enter into contracts under
				paragraph (1).
											(5)Review of
				contract in the event of a merger or acquisitionThe Secretary
				shall review the contract with a Quality Reporting Organization under this
				section in the event of a merger or acquisition of the Organization in order to
				ensure that the requirements under this section will continue to be met.
											(e)Development and
				release of reports based on requests
											(1)Request for a
				report
												(A)Request
													(i)In
				generalThe procedures established under subsection (b)(1) shall
				include a process for an entity to submit a request to a Quality Reporting
				Organization for a report based on Federal health care data and private data
				that is publicly available or is provided by the entity making the request for
				the report. Such request shall comply with the purpose described in subsection
				(a).
													(ii)Request for
				specific methodologyThe process described in clause (i) shall
				permit an entity making a request for a report to request that a specific
				methodology, including appropriate risk adjustment, be used by the Quality
				Reporting Organization in developing the report. The Organization shall work
				with the entity making the request to finalize the methodology to be
				used.
													(iii)Request for a
				specific QROThe process described in clause (i) shall permit an
				entity to submit the request for a report to any Quality Reporting
				Organization.
													(B)Release to
				publicThe procedures established under subsection (b)(1) shall
				provide that at the time a request for a report is finalized under subparagraph
				(A) by a Quality Reporting Organization, the Organization shall make available
				to the public, through the Internet website of the Department of Health and
				Human Services and other appropriate means, a brief description of both the
				requested report and the methodology to be used to develop such report.
												(2)Development and
				release of report
												(A)Development
													(i)In
				generalIf the request for a report complies with the purpose
				described in subsection (a), the Quality Reporting Organization may develop the
				report based on the request.
													(ii)RequirementA
				report developed under clause (i) shall include a detailed description of the
				standards, methodologies, and measures of quality used in developing the
				report.
													(B)Review of
				report by Secretary to ensure compliance with privacy
				requirementPrior to a Quality Reporting Organization releasing a
				report under subparagraph (C), the Secretary shall review the report to ensure
				that the report complies with the Federal regulations (concerning the privacy
				of individually identifiable beneficiary health information) promulgated under
				section 264(c) of the Health Insurance
				Portability and Accountability Act of 1996 and sections 552 or 552a
				of title 5, United States Code, with regard to the privacy of individually
				identifiable beneficiary health information. The Secretary shall act within 30
				business days of receiving such report.
												(C)Release of
				report
													(i)Release to
				entity making requestIf the Secretary finds that the report
				complies with the provisions described in subparagraph (B), the Quality
				Reporting Organization shall release the report to the entity that made the
				request for the report.
													(ii)Release to
				publicThe procedures established under subsection (b)(1) shall
				provide for the following:
														(I)Updated
				descriptionAt the time of the release of a report by a Quality
				Reporting Organization under clause (i), the entity shall make available to the
				public, through the Internet website of the Department of Health and Human
				Services and other appropriate means, an updated brief description of both the
				requested report and the methodology used to develop such report.
														(II)Complete
				reportNot later than 1 year after the date of the release of a
				report under clause (i), the report shall be made available to the public
				through the Internet website of the Department of Health and Human Services and
				other appropriate means.
														(f)Annual review
				of reports and termination of contracts
											(1)Annual review
				of reportsThe Comptroller General of the United States shall
				review reports released under subsection (e)(2)(C) to ensure that such reports
				comply with the purpose described in subsection (a) and annually submit a
				report to the Secretary on such review.
											(2)Termination of
				contractsThe Secretary may terminate a contract with a Quality
				Reporting Organization if the Secretary determines that there is a pattern of
				reports being released by the Organization that do not comply with the purpose
				described in subsection (a).
											(g)Fees
											(1)Fees for
				SecretaryThe Secretary shall charge a Quality Reporting
				Organization a fee for—
												(A)disclosing the
				data under subsection (c); and
												(B)conducting the
				review under subsection (e)(2)(B).
												The
				Secretary shall ensure that such fees are sufficient to cover the costs of the
				activities described in subparagraph (A) and (B).(2)Fees for
				QRO
												(A)In
				generalSubject to subparagraphs (A) and (B), a Quality Reporting
				Organization may charge an entity making a request for a report a reasonable
				fee for the development and release of the report.
												(B)Discount for
				small entitiesIn the case of an entity making a request for a
				report (including a not-for-profit) that has annual revenue that does not
				exceed $10,000,000, the Quality Reporting Organization shall reduce the
				reasonable fee charged to such entity under subparagraph (A) by an amount equal
				to 10 percent of such fee.
												(C)Increase for
				large entities that do not agree to release reports within 6
				monthsIn the case of an entity making a request for a report
				that is not described in subparagraph (B) and that does not agree to the report
				being released to the public under clause (ii)(II) of subsection (e)(2)(C)
				within 6 months of the date of the release of the report to the entity under
				clause (i) of such subsection, the Quality Reporting Organization shall
				increase the reasonable fee charged to such entity under subparagraph (A) by an
				amount equal to 10 percent of such fee.
												(D)Rule of
				constructionNothing in this paragraph shall be construed to
				effect the requirement that a report be released to the public under clause
				(ii)(II) of subsection (e)(2)(C)(ii)(II) by not later than 1 year after the
				date of the release of the report to the requesting entity under clause (i) of
				such subsection.
												(h)CoordinationNot
				later than 1 year after the date of enactment of this title, the Secretary
				shall submit a report (including recommendations) to the appropriate committees
				of Congress concerning the coordination of existing Federal health care quality
				initiatives.
										(i)RegulationsNot
				later than 6 months after the date of enactment of this section, the Secretary
				shall prescribe regulations to carry out this section.
										3007.Research
				access to health care data and reporting on performanceThe Secretary shall permit researchers that
				meet criteria used to evaluate the appropriateness of the release data for
				research purpose (as established by the Secretary) to—
										(1)have access to all Federal health care data
				(as defined in section 3006(b)(2)(A)); and
										(2)report on the
				performance of health care providers and suppliers, including reporting in a
				provider- or supplier-identifiable
				format.
										.
						BFacilitating the
			 widespread adoption of interoperable health information technology
						305.Facilitating
			 the widespread adoption of interoperable health information
			 technologyTitle XXX of the
			 Public Health Service Act, as added by section 301, is amended by adding at the
			 end the following:
							
								3008.Facilitating
				the widespread adoption of interoperable health information technology
									(a)Competitive
				grants for adoption of technology
										(1)In
				generalThe Secretary may award competitive grants to eligible
				entities to facilitate the purchase and enhance the utilization of qualified
				health information technology systems to improve the quality and efficiency of
				health care.
										(2)EligibilityTo
				be eligible to receive a grant under paragraph (1) an entity shall—
											(A)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require;
											(B)submit to the
				Secretary a strategic plan for the implementation of data sharing and
				interoperability measures;
											(C)adopt the
				standards adopted by the Federal Government under section 3005;
											(D)implement the
				measures adopted under section 3010 and report to the Secretary on such
				measures;
											(E)agree to notify
				individuals if their individually identifiable health information is wrongfully
				disclosed;
											(F)take into account
				the input of employees and staff who are directly involved in patient care of
				such health care providers in the design, implementation, and use of qualified
				health information technology systems;
											(G)demonstrate
				significant financial need;
											(H)provide matching
				funds in accordance with paragraph (4); and
											(I)be a—
												(i)public or not for
				profit hospital;
												(ii)federally
				qualified health center (as defined in section 1861(aa)(4) of the Social
				Security Act);
												(iii)individual or
				group practice (or a consortium thereof); or
												(iv)another health
				care provider not described in clause (i) or (ii);
												that
				serves medically underserved communities.(3)Use of
				fundsAmounts received under a grant under this subsection shall
				be used to—
											(A)facilitate the
				purchase of qualified health information technology systems;
											(B)train personnel
				in the use of such systems;
											(C)enhance the
				utilization of qualified health information technology systems (which may
				include activities to increase the awareness among consumers of health care
				privacy protections); or
											(D)improve the
				prevention and management of chronic disease.
											(4)Matching
				requirementTo be eligible for a grant under this subsection an
				entity shall contribute non-Federal contributions to the costs of carrying out
				the activities for which the grant is awarded in an amount equal to $1 for each
				$3 of Federal funds provided under the grant.
										(5)Preference in
				awarding grantsIn awarding grants under this subsection the
				Secretary shall give preference to—
											(A)eligible entities
				that will improve the degree to which such entity will link the qualified
				health information system to local or regional health information plan or
				plans; and
											(B)with respect to
				awards made for the purpose of providing care in an outpatient medical setting,
				entities that organize their practices as a patient-centered medical
				home.
											(b)Competitive
				grants for the development of State loan programs To facilitate the widespread
				adoption of health information technology
										(1)In
				generalThe Secretary may award competitive grants to States for
				the establishment of State programs for loans to health care providers to
				facilitate the purchase and enhance the utilization of qualified health
				information technology.
										(2)Establishment
				of fundTo be eligible to receive a competitive grant under this
				subsection, a State shall establish a qualified health information technology
				loan fund (referred to in this subsection as a State loan fund)
				and comply with the other requirements contained in this subsection. Amounts
				received under a grant under this subsection shall be deposited in the State
				loan fund established by the State. No funds authorized by other provisions of
				this title to be used for other purposes specified in this title shall be
				deposited in any such State loan fund.
										(3)EligibilityTo
				be eligible to receive a grant under paragraph (1) a State shall—
											(A)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require;
											(B)submit to the
				Secretary a strategic plan in accordance with paragraph (4);
											(C)establish a
				qualified health information technology loan fund in accordance with paragraph
				(2);
											(D)require that
				health care providers receiving loans under the grant—
												(i)link, to the
				extent practicable, the qualified health information system to a local or
				regional health information network;
												(ii)consult, as
				needed, with the Health Information Technology Resource Center established in
				section 914(d) to access the knowledge and experience of existing initiatives
				regarding the successful implementation and effective use of health information
				technology;
												(iii)agree to notify
				individuals if their individually identifiable health information is wrongfully
				disclosed; and
												(iv)take into
				account the input of employees and staff who are directly involved in patient
				care of such health care providers in the design and implementation and use of
				qualified health information technology systems;
												(E)require that
				health care providers receiving loans under the grant adopt the standards
				adopted by the Federal Government under section 3005;
											(F)require that
				health care providers receiving loans under the grant implement the measures
				adopted under section 3010 and report to the Secretary on such measures;
				and
											(G)provide matching
				funds in accordance with paragraph (8).
											(4)Strategic
				plan
											(A)In
				generalA State that receives a grant under this subsection shall
				annually prepare a strategic plan that identifies the intended uses of amounts
				available to the State loan fund of the State.
											(B)ContentsA
				strategic plan under subparagraph (A) shall include—
												(i)a
				list of the projects to be assisted through the State loan fund in the first
				fiscal year that begins after the date on which the plan is submitted;
												(ii)a description of
				the criteria and methods established for the distribution of funds from the
				State loan fund;
												(iii)a description
				of the financial status of the State loan fund and the short-term and long-term
				goals of the State loan fund; and
												(iv)a description of
				the strategies the State will use to address challenges in the adoption of
				health information technology due to limited broadband access.
												(5)Use of
				funds
											(A)In
				generalAmounts deposited in a State loan fund, including loan
				repayments and interest earned on such amounts, shall be used only for awarding
				loans or loan guarantees, or as a source of reserve and security for leveraged
				loans, the proceeds of which are deposited in the State loan fund established
				under paragraph (1). Loans under this section may be used by a health care
				provider to—
												(i)facilitate the
				purchase of qualified health information technology systems;
												(ii)enhance the
				utilization of qualified health information technology systems (which may
				include activities to increase the awareness among consumers of health care of
				privacy protections and privacy rights); or
												(iii)train personnel
				in the use of such systems.
												(B)LimitationAmounts
				received by a State under this subsection may not be used—
												(i)for the purchase
				or other acquisition of any health information technology system that is not a
				qualified health information technology system;
												(ii)to conduct
				activities for which Federal funds are expended under this title, or the
				amendments made by the Wired for Health Care
				Quality Act; or
												(iii)for any purpose
				other than making loans to eligible entities under this section.
												(6)Types of
				assistanceExcept as otherwise limited by applicable State law,
				amounts deposited into a State loan fund under this subsection may only be used
				for the following:
											(A)To award loans
				that comply with the following:
												(i)The interest rate
				for each loan shall be less than or equal to the market interest rate.
												(ii)The principal
				and interest payments on each loan shall commence not later than 1 year after
				the date on which the loan was awarded, and each loan shall be fully amortized
				not later than 10 years after such date.
												(iii)The State loan
				fund shall be credited with all payments of principal and interest on each loan
				awarded from the fund.
												(B)To guarantee, or
				purchase insurance for, a local obligation (all of the proceeds of which
				finance a project eligible for assistance under this subsection) if the
				guarantee or purchase would improve credit market access or reduce the interest
				rate applicable to the obligation involved.
											(C)As a source of
				revenue or security for the payment of principal and interest on revenue or
				general obligation bonds issued by the State if the proceeds of the sale of the
				bonds will be deposited into the State loan fund.
											(D)To earn interest
				on the amounts deposited into the State loan fund.
											(7)Administration
				of State loan funds
											(A)Combined
				financial administrationA State may (as a convenience and to
				avoid unnecessary administrative costs) combine, in accordance with State law,
				the financial administration of a State loan fund established under this
				subsection with the financial administration of any other revolving fund
				established by the State if not otherwise prohibited by the law under which the
				State loan fund was established.
											(B)Cost of
				administering fundEach State may annually use not to exceed 4
				percent of the funds provided to the State under a grant under this subsection
				to pay the reasonable costs of the administration of the programs under this
				section, including the recovery of reasonable costs expended to establish a
				State loan fund which are incurred after the date of enactment of this
				title.
											(C)Guidance and
				regulationsThe Secretary shall publish guidance and promulgate
				regulations as may be necessary to carry out the provisions of this subsection,
				including—
												(i)provisions to
				ensure that each State commits and expends funds allotted to the State under
				this subsection as efficiently as possible in accordance with this title and
				applicable State laws; and
												(ii)guidance to
				prevent waste, fraud, and abuse.
												(D)Private sector
				contributions
												(i)In
				generalA State loan fund established under this subsection may
				accept contributions from private sector entities, except that such entities
				may not specify the recipient or recipients of any loan issued under this
				subsection.
												(ii)Availability
				of informationA State shall make publicly available the identity
				of, and amount contributed by, any private sector entity under clause (i) and
				may issue letters of commendation or make other awards (that have no financial
				value) to any such entity.
												(8)Matching
				requirements
											(A)In
				generalThe Secretary may not make a grant under paragraph (1) to
				a State unless the State agrees to make available (directly or through
				donations from public or private entities) non-Federal contributions in cash
				toward the costs of the State program to be implemented under the grant in an
				amount equal to not less than $1 for each $1 of Federal funds provided under
				the grant.
											(B)Determination
				of amount of non-Federal contributionIn determining the amount
				of non-Federal contributions that a State has provided pursuant to subparagraph
				(A), the Secretary may not include any amounts provided to the State by the
				Federal Government.
											(9)Preference in
				awarding grantsThe Secretary may give a preference in awarding
				grants under this subsection to States that adopt value-based purchasing
				programs to improve health care quality.
										(10)ReportsThe
				Secretary shall annually submit to the Committee on Health, Education, Labor,
				and Pensions and the Committee on Finance of the Senate, and the Committee on
				Energy and Commerce and the Committee on Ways and Means of the House of
				Representatives, a report summarizing the reports received by the Secretary
				from each State that receives a grant under this subsection.
										(c)Competitive
				grants for the implementation of regional or local health information
				technology plans
										(1)In
				generalThe Secretary may award competitive grants to eligible
				entities to implement regional or local health information plans to improve
				health care quality and efficiency through the electronic exchange of health
				information pursuant to the standards, implementation specifications and
				certification criteria, and other requirements adopted by the Secretary under
				section 3010.
										(2)EligibilityTo
				be eligible to receive a grant under paragraph (1) an entity shall—
											(A)demonstrate
				financial need to the Secretary;
											(B)demonstrate that
				one of its principal missions or purposes is to use information technology to
				improve health care quality and efficiency;
											(C)adopt bylaws,
				memoranda of understanding, or other charter documents that demonstrate that
				the governance structure and decisionmaking processes of such entity allow for
				participation on an ongoing basis by multiple stakeholders within a community,
				including—
												(i)health care
				providers (including health care providers that provide services to low income
				and underserved populations);
												(ii)pharmacists or
				pharmacies;
												(iii)health
				plans;
												(iv)health centers
				(as defined in section 330(b)) and federally qualified health centers (as
				defined in section 1861(aa)(4) of the Social Security Act) and rural health
				clinics (as defined in section 1861(aa) of the Social Security Act), if such
				centers or clinics are present in the community served by the entity;
												(v)patient or
				consumer organizations;
												(vi)organizations
				dedicated to improving the health of vulnerable populations;
												(vii)employers;
												(viii)State or local
				health departments; and
												(ix)any other health
				care providers or other entities, as determined appropriate by the
				Secretary;
												(D)demonstrate the
				participation, to the extent practicable, of stakeholders in the electronic
				exchange of health information within the local or regional plan pursuant to
				subparagraph (C);
											(E)adopt
				nondiscrimination and conflict of interest policies that demonstrate a
				commitment to open, fair, and nondiscriminatory participation in the health
				information plan by all stakeholders;
											(F)adopt the
				standards adopted by the Secretary under section 3005;
											(G)require that
				health care providers receiving such grants—
												(i)implement the
				measures adopted under section 3010 and report to the Secretary on such
				measures; and
												(ii)take into
				account the input of employees and staff who are directly involved in patient
				care of such health care providers in the design, implementation, and use of
				health information technology systems;
												(H)agree to notify
				individuals if their individually identifiable health information is wrongfully
				disclosed;
											(I)facilitate the
				electronic exchange of health information within the local or regional area and
				among local and regional areas;
											(J)prepare and
				submit to the Secretary an application in accordance with paragraph (3);
											(K)agree to provide
				matching funds in accordance with paragraph (5); and
											(L)reduce barriers
				to the implementation of health information technology by providers.
											(3)Application
											(A)In
				generalTo be eligible to receive a grant under paragraph (1), an
				entity shall submit to the Secretary an application at such time, in such
				manner, and containing such information as the Secretary may require.
											(B)Required
				informationAt a minimum, an application submitted under this
				paragraph shall include—
												(i)clearly
				identified short-term and long-term objectives of the regional or local health
				information plan;
												(ii)a technology
				plan that complies with the standards, implementation specifications, and
				certification criteria adopted under section 3003(c)(6) and that includes a
				descriptive and reasoned estimate of costs of the hardware, software, training,
				and consulting services necessary to implement the regional or local health
				information plan;
												(iii)a strategy that
				includes initiatives to improve health care quality and efficiency, including
				the use and reporting of health care quality measures adopted under section
				3010;
												(iv)a plan that
				describes provisions to encourage the implementation of the electronic exchange
				of health information by all health care providers participating in the health
				information plan;
												(v)a
				plan to ensure the privacy and security of individually identifiable health
				information that is consistent with Federal and State law;
												(vi)a governance
				plan that defines the manner in which the stakeholders shall jointly make
				policy and operational decisions on an ongoing basis;
												(vii)a financial or
				business plan that describes—
													(I)the
				sustainability of the plan;
													(II)the financial
				costs and benefits of the plan; and
													(III)the entities to
				which such costs and benefits will accrue;
													(viii)a description
				of whether the State in which the entity resides has received a grant under
				section 319D, alone or as a part of a consortium, and if the State has received
				such a grant, how the entity will coordinate the activities funded under such
				section 319D with the system under this section; and
												(ix)in the case of
				an applicant entity that is unable to demonstrate the participation of all
				stakeholders pursuant to paragraph (2)(C), the justification from the entity
				for any such nonparticipation.
												(4)Use of
				fundsAmounts received under a grant under paragraph (1) shall be
				used to establish and implement a regional or local health information plan in
				accordance with this subsection.
										(5)Matching
				requirement
											(A)In
				generalThe Secretary may not make a grant under this subsection
				to an entity unless the entity agrees that, with respect to the costs to be
				incurred by the entity in carrying out the infrastructure program for which the
				grant was awarded, the entity will make available (directly or through
				donations from public or private entities) non-Federal contributions toward
				such costs in an amount equal to not less than 50 percent of such costs ($1 for
				each $2 of Federal funds provided under the grant).
											(B)Determination
				of amount contributedNon-Federal contributions required under
				subparagraph (A) may be in cash or in kind, fairly evaluated, including
				equipment, technology, or services. Amounts provided by the Federal Government,
				or services assisted or subsidized to any significant extent by the Federal
				Government, may not be included in determining the amount of such non-Federal
				contributions.
											(d)ReportsNot
				later than 1 year after the date on which the first grant is awarded under this
				section, and annually thereafter during the grant period, an entity that
				receives a grant under this section shall submit to the Secretary a report on
				the activities carried out under the grant involved. Each such report shall
				include—
										(1)a description of
				the financial costs and benefits of the project involved and of the entities to
				which such costs and benefits accrue;
										(2)an analysis of
				the impact of the project on health care quality and safety;
										(3)a description of
				any reduction in duplicative or unnecessary care as a result of the project
				involved; and
										(4)other information
				as required by the Secretary.
										(e)Authorization
				of appropriations
										(1)In
				generalFor the purpose of carrying out this section, there is
				authorized to be appropriated $139,000,000 for fiscal year 2008 and
				$139,000,000 for fiscal year 2009.
										(2)AvailabilityAmounts
				appropriated under paragraph (1) shall remain available through fiscal year
				2012.
										3009.Demonstration
				program to integrate information technology into clinical education
									(a)In
				generalThe Secretary may award grants to eligible entities or
				consortia under this section to carry out demonstration projects to develop
				academic curricula integrating qualified health information technology systems
				in the clinical education of health professionals or analyze clinical data sets
				to discover quality measures. Such awards shall be made on a competitive basis
				and pursuant to peer review.
									(b)EligibilityTo
				be eligible to receive a grant under subsection (a), an entity or consortium
				shall—
										(1)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require;
										(2)be or
				include—
											(A)a health
				professions school;
											(B)a school of
				nursing; or
											(C)an institution
				with a graduate medical education program;
											(3)provide for the
				collection of data regarding the effectiveness of the demonstration project to
				be funded under the grant in improving the safety of patients and the
				efficiency of health care delivery; and
										(4)provide matching
				funds in accordance with subsection (d).
										(c)Use of
				funds
										(1)In
				generalWith respect to a grant under subsection (a), an eligible
				entity or consortium shall use amounts received under the grant in
				collaboration with 2 or more disciplines.
										(2)LimitationAn
				eligible entity or consortium shall not award a grant under subsection (a) to
				purchase hardware, software, or services.
										(d)Matching
				funds
										(1)In
				generalThe Secretary may award a grant to an entity under or
				consortium this section only if the entity of consortium agrees to make
				available non-Federal contributions toward the costs of the program to be
				funded under the grant in an amount that is not less than $1 for each $2 of
				Federal funds provided under the grant.
										(2)Determination
				of amount contributedNon-Federal contributions under paragraph
				(1) may be in cash or in kind, fairly evaluated, including equipment or
				services. Amounts provided by the Federal Government, or services assisted or
				subsidized to any significant extent by the Federal Government, may not be
				included in determining the amount of such contributions.
										(e)EvaluationThe
				Secretary shall take such action as may be necessary to evaluate the projects
				funded under this section and publish, make available, and disseminate the
				results of such evaluations on as wide a basis as is practicable.
									(f)ReportsNot
				later than 1 year after the date of enactment of this title, and annually
				thereafter, the Secretary shall submit to the Committee on Health, Education,
				Labor, and Pensions and the Committee on Finance of the Senate, and the
				Committee on Energy and Commerce and the Committee on Ways and Means of the
				House of Representatives a report that—
										(1)describes the
				specific projects established under this section; and
										(2)contains
				recommendations for Congress based on the evaluation conducted under subsection
				(e).
										(g)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section, $2,000,000 for each of fiscal years 2008 and 2009.
									(h)SunsetThis
				provisions of this section shall not apply after September 30,
				2012.
									.
						CImproving the
			 quality of health care
						311.Consensus
			 process for the adoption of quality measures for use in the nationwide
			 interoperable health information technology infrastructureTitle XXX of the Public Health Service Act,
			 as amended by section 305, is further amended by adding at the end the
			 following:
							
								3010.Fostering
				development and use of health care quality measures
									(a)In
				generalThe Secretary shall provide for the development and use
				of health care quality measures (referred to in this title as quality
				measures) for the purpose of measuring the quality and efficiency of
				health care that patients receive.
									(b)Designation of,
				and arrangement with, organization
										(1)In
				generalNot later than 90 days after the date of enactment of
				this title, the Secretary shall designate, and have in effect an arrangement
				with, a single organization that meets the requirements of subsection (c) under
				which such organization shall promote the development of quality measures and
				provide the Secretary with advice and recommendations on the key elements and
				priorities of a national system for healthcare performance measurement.
										(2)ResponsibilitiesThe
				responsibilities to be performed by the organization designated under paragraph
				(1) (in this title referred to as the designated organization)
				shall include—
											(A)establishing and
				managing an integrated national strategy and process for setting priorities and
				goals in establishing quality measures;
											(B)coordinating and
				harmonizing the development and testing of such measures;
											(C)establishing
				standards for the development and testing of such measures;
											(D)endorsing
				national consensus quality measures;
											(E)recommending, in
				collaboration with multi-stakeholder groups, quality measures to the Secretary
				for adoption and use;
											(F)promoting the
				development and use of electronic health records that contain the functionality
				for automated collection, aggregation, and transmission of performance
				measurement information; and
											(G)providing
				recommendations and advice to the Partnership regarding the integration of
				quality measures into the certification process outlined under section 3003 and
				the Community regarding national policies outlined under section 3004.
											(c)Requirements
				describedThe requirements described in this subsection are the
				following:
										(1)Private
				entityThe organization shall be a private nonprofit entity that
				is governed by a board of directors and an individual who is designated as
				president and chief executive officer.
										(2)Board
				membershipThe members of the board of directors of the entity
				shall include representatives of—
											(A)health care
				providers or groups representing providers;
											(B)health plans or
				groups representing health plans;
											(C)patients or
				consumers enrolled in such plans or groups representing individuals enrolled in
				such plans;
											(D)health care
				purchasers and employers or groups representing purchasers or employers;
				and
											(E)organizations
				that develop health information technology standards and new health information
				technology.
											(3)Other
				membership requirementsThe membership of the board of directors
				of the entity shall be representative of individuals with experience
				with—
											(A)urban health care
				issues;
											(B)safety net health
				care issues;
											(C)rural or frontier
				health care issues;
											(D)quality and
				safety issues;
											(E)State or local
				health programs;
											(F)individuals or
				entities skilled in the conduct and interpretation of biomedical, health
				services, and health economics research and with expertise in outcomes and
				effectiveness research and technology assessment; and
											(G)individuals or
				entities involved in the development and establishment of standards and
				certification for health information technology systems and clinical
				data.
											(4)Open and
				transparentWith respect to matters related to the arrangement
				with the Secretary under subsection (a)(1), the organization shall conduct its
				business in an open and transparent manner, and provide the opportunity for
				public comment and ensure a balance among disparate stakeholders, so that no
				member organization unduly influences the work of the organization.
										(5)Voluntary
				consensus standards setting organizationsThe organization shall
				operate as a voluntary consensus standards setting organization as defined for
				purposes of section 12(d) of the National Technology Transfer and Advancement
				Act of 1995 (Public Law 104–113) and Office of Management and Budget Revised
				Circular A-119 (published in the Federal Register on February 10, 1998).
										(6)ParticipationIf
				the organization requires a fee for membership, the organization shall ensure
				that such fee is not a substantial barrier to participation in the entity’s
				activities related to the arrangement with the Secretary.
										(d)Requirements
				for measuresThe quality measures developed under this title
				shall comply with the following:
										(1)MeasuresThe
				designated organization, in promoting the development of quality measures under
				this title, shall ensure that such measures—
											(A)are
				evidence-based, reliable, and valid;
											(B)include—
												(i)measures of
				clinical processes and outcomes, patient experience, efficiency, and equity;
				and
												(ii)measures to
				assess effectiveness, timeliness, patient self-management, patient
				centeredness, and safety; and
												(C)include measures
				of underuse and overuse.
											(2)PrioritiesIn
				carrying out its responsibilities under this section, the designated
				organization shall ensure that priority is given to—
											(A)measures with the
				greatest potential impact for improving the performance and efficiency of
				care;
											(B)measures that may
				be rapidly implemented by group health plans, health insurance issuers,
				physicians, hospitals, nursing homes, long-term care providers, and other
				providers;
											(C)measures which
				may inform health care decisions made by consumers and patients;
											(D)measures that
				apply to multiple services furnished by different providers during an episode
				of care;
											(E)measures that can
				be integrated into certification process described in section 3003; and
											(F)measures that may
				be integrated into the decision support function of qualified health
				information technology as defined by this title.
											(3)Risk
				adjustmentThe designated organization, in consultation with
				performance measure developers and other stakeholders, shall establish
				procedures to ensure that quality measures take into account differences in
				patient health status, patient characteristics, and geographic location, as
				appropriate.
										(4)MaintenanceThe
				designated organization, in consultation with owners and developers of quality
				measures, shall require the owners or developers of quality measures to update
				and enhance such measures, including the development of more accurate and
				precise specifications, and retire existing outdated measures. Such updating
				shall occur not more often than once during each 12-month period, except in the
				case of emergency circumstances requiring a more immediate update to a
				measure.
										(e)Grants for
				performance measure developmentThe Secretary, acting through the Agency
				for Healthcare Research and Quality, may award grants, in amounts not to exceed
				$50,000 each, to organizations to support the development and testing of
				quality measures that meet the standards established by the designated
				organization.
									3011.Adoption and
				use of quality measures; reporting
									(a)In
				generalFor purposes of carrying out activities authorized or
				required by this title to ensure the use of quality measures and to foster
				uniformity between health care quality measures utilized by private entities,
				the Secretary shall—
										(1)select quality
				measures for adoption and use, from quality measures recommended by
				multi-stakeholder groups and endorsed by the designated organization;
				and
										(2)ensure that
				standards adopted under section 3005 integrate the quality measures endorsed,
				adopted, and utilized under this section.
										(b)Relationship
				with programs under the Social Security ActThe Secretary shall
				ensure that the quality measures adopted under this section—
										(1)complement
				quality measures developed by the Secretary under programs administered by the
				Secretary under the Social Security Act, including programs under titles XVIII,
				XIX, and XXI of such Act; and
										(2)do not conflict
				with the needs and priorities of the programs under titles XVIII, XIX, and XXI
				of such Act, as set forth by the Administrator of the Centers for Medicare
				& Medicaid Services.
										(c)ReportingThe
				Secretary shall implement procedures, consistent with generally accepted
				standards, to enable the Department of Health and Human Services to accept the
				electronic submission of data for purposes of performance measurement,
				including at the provider level, using the quality measures developed,
				endorsed, and adopted pursuant to this title.
									(d)Dissemination
				of informationIn order to
				make comparative performance information available to health care consumers,
				health professionals, public health officials, oversight organizations,
				researchers, and other appropriate individuals and entities, after consultation
				with multi-stakeholder groups, the Secretary shall promulgate regulations to
				provide for the dissemination, aggregation, and analysis of quality measures
				collected pursuant to this
				title.
									.
						DPrivacy and
			 security
						321.Privacy and
			 securityTitle XXX of the
			 Public Health Service Act, as amended by section 311, is further amended by
			 adding at the end the following:
							
								3013.Ensuring
				privacy and security
									(a)Privacy
				protections apply to health information electronic databasesAn
				operator of a health information electronic database shall be deemed to be a
				covered entity for purposes of sections 1171 through 1179 of the
				Social Security Act and the regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d-2
				note) (referred to in this section as the HIPAA privacy
				regulations.
									(b)Health
				information electronic database definedIn this section, the term
				operator of a health information electronic database means an
				entity that—
										(1)is constituted,
				organized, or chartered for the primary purpose of maintaining or transmitting
				protected health information in a designated record set or sets;
										(2)receives valuable
				consideration for maintaining or transmitting protected health information in a
				designated record set or sets; and
										(3)is not a health
				plan, healthcare clearinghouse, or healthcare provider who transmits any health
				information in electronic form in connection with a transaction referred to in
				section 1173(a)(1) of the Social Security Act.
										(c)Right of
				individuals To inspect their medical records maintained in electronic
				formatTo the extent provided for under the HIPAA privacy
				regulations with respect to protected health information, an individual shall
				have a right of access to inspect and obtain a copy of protected health
				information about the individual stored in electronic format.
									(d)Rights of
				individuals who are victims of medical fraudTo the extent
				provided for under the HIPAA privacy regulations and under the conditions
				specified in such regulations, with respect to protected health information, an
				individual who is a victim of medical fraud or who believes that there is an
				error in their protected health information stored in an electronic format
				shall have the right—
										(1)to have access to
				inspect and obtain a copy of protected health information about the individual,
				including the information fraudulently entered, in a designated record set;
				and
										(2)to have a covered
				entity amend protected health information or a record about the individual,
				including information fraudulently entered, in a designated electronic record
				set for as long as the protected health information is maintained in the
				designated electronic record set to ensure that fraudulent and inaccurate
				health information is not shared or re-reported.
										(e)Rule of
				constructionNothing in this section shall be construed to
				supercede or otherwise limit the provisions of any contract that provides for
				the application of privacy protections that are greater than the privacy
				protections provided for under the regulations promulgated under section 264 of
				the Health Insurance Portability and Accountability Act of
				1996.
									.
						EMiscellaneous
			 provisions
						331.GAO
			 studyNot later than 12 months
			 after the date of enactment of this Act, the Comptroller General of the United
			 States shall submit to Congress a report on the circumstances in which it is
			 necessary and workable to require health plans (as defined in section 1171 of
			 the Social Security Act (42 U.S.C. 1320d)), health care clearinghouses (as
			 defined in such section 1171), and health care providers (as defined in such
			 section 1171) who transmit health information in electronic form, to notify
			 individuals if their individually identifiable health information (as defined
			 in such section 1171) is wrongfully disclosed.
						332.Health
			 information technology resource centerSection 914 of the Public Health Service Act
			 (42 U.S.C. 299b–3) is amended by adding at the end the following:
							
								(d)Health
				Information Technology Resource Center
									(1)In
				generalThe Secretary, acting through the Director, shall develop
				a Health Information Technology Resource Center (referred to in this subsection
				as the Center) to provide technical assistance and develop best
				practices to support and accelerate efforts to adopt, implement, and
				effectively use interoperable health information technology in compliance with
				sections 3003 and 3010.
									(2)PurposesThe
				purposes of the Center are to—
										(A)provide a forum
				for the exchange of knowledge and experience;
										(B)accelerate the
				transfer of lessons learned from existing public and private sector
				initiatives, including those currently receiving Federal financial
				support;
										(C)assemble,
				analyze, and widely disseminate evidence and experience related to the
				adoption, implementation, and effective use of interoperable health information
				technology;
										(D)provide for the
				establishment of regional and local health information networks to facilitate
				the development of interoperability across health care settings and improve the
				quality of health care;
										(E)provide for the
				development of solutions to barriers to the exchange of electronic health
				information; and
										(F)conduct other
				activities identified by the States, local, or regional health information
				networks, or health care stakeholders as a focus for developing and sharing
				best practices.
										(3)Support for
				activitiesTo provide support for the activities of the Center,
				the Director shall modify the requirements, if necessary, that apply to the
				National Resource Center for Health Information Technology to provide the
				necessary infrastructure to support the duties and activities of the Center and
				facilitate information exchange across the public and private sectors.
									(4)Rule of
				constructionNothing in this subsection shall be construed to
				require the duplication of Federal efforts with respect to the establishment of
				the Center, regardless of whether such efforts were carried out prior to or
				after the enactment of this subsection.
									(e)Authorization
				of appropriationsThere is authorized to be appropriated, such
				sums as may be necessary for each of fiscal years 2008 and 2009 to carry out
				this
				section.
								.
						333.Facilitating
			 the provision of telehealth services across State linesSection 330L of the Public Health Service
			 Act (42 U.S.C. 254c–18) is amended to read as follows:
							
								330L.Telemedicine;
				incentive grants regarding coordination among States
									(a)Facilitating
				the provision of telehealth services across State linesThe
				Secretary may make grants to States that have adopted regional State
				reciprocity agreements for practitioner licensure, in order to expedite the
				provision of telehealth services across State lines.
									(b)Authorization
				of appropriationsFor the purpose of carrying out subsection (a),
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2008 and
				2009.
									.
						IIMaking health
			 care more accessible for all Americans
					341.Reauthorization
			 of certain telehealth programs
						(a)Telehealth
			 network and telehealth resource centers grant programsSection
			 330I(s) of the Public Health Service Act (42 U.S.C. 254c-14(s)) is
			 amended—
							(1)in paragraph (1),
			 by striking 2006 and inserting 2012; and
							(2)in paragraph (2),
			 by striking 2006 and inserting 2012.
							(b)Rural emergency
			 medical service training and equipment assistance programSection
			 330J(g)(1) of the Public Health Service Act (42 U.S.C. 254c–15(g)(1)) is
			 amended by striking 2006 and inserting
			 2012.
						(c)Mental health
			 services delivered via telehealthSection 330K(g) of the Public
			 Health Service Act (42 U.S.C. 254c–16(g)) is amended by striking
			 2006 and inserting 2012.
						342.Quality
			 improvement activitiesSection
			 1154(a) of the Social Security Act (42 U.S.C. 1320c–3(a)) is amended by adding
			 at the end the following new paragraph:
						
							(18)The organization
				shall offer quality improvement assistance to providers, practitioners,
				Medicare Advantage organizations offering Medicare Advantage plans under part C
				of title XVIII, and prescription drug sponsors offering prescription drug plans
				under part D of such title, including the following:
								(A)Education on
				quality improvement initiatives, strategies, and techniques.
								(B)Instruction on
				how to collect, submit, aggregate, and interpret data on measures that may be
				used for quality improvement, public reporting, and payment.
								(C)Technical
				assistance for providers and practitioners in beneficiary education to
				facilitate patient self-management.
								(D)Guidance on
				redesigning clinical processes, including the adoption and effective use of
				health information technology, to improve the coordination, effectiveness, and
				safety of care.
								(E)Assistance in improving the quality of care
				delivered in rural and frontier areas, including efforts to prevent or address
				any inconsistencies or delays in the rate of adoption of health information
				technology and in the effective use of such technology among entities that
				furnish such services in rural areas.
								(F)Assistance in
				improving coordination of care as patients transition between providers and
				practitioners, including developing the capacity to securely exchange
				electronic health information and helping providers and practitioners to
				effectively use secure electronic health information to improve
				quality.
								.
					343.Sense of the
			 senate regarding physician payments under medicareIt
			 is the sense of the Senate that modifications to the Medicare fee schedule for
			 physicians’ services under section 1848 of the Social Security Act (42 U.S.C.
			 1395w–4) should include provisions based on the reporting of quality measures
			 pursuant to those adopted in section 3010 of the Public Health Service Act (as
			 added by section 305) and the overall improvement of health care quality
			 through the use of the electronic exchange of health information pursuant to
			 the standards adopted under section 3003 of such Act (as added by section
			 301.
					BIncreasing Access
			 to Physicians and Nurses 
				351.Reauthorization
			 of programs and miscellaneous amendments
					(a)Health
			 professions education programsPart F of title VII of the Public
			 Health Service Act (42 U.S.C. 295j et seq.) is amended by adding at the end the
			 following:
						
							799C.General
				authorization of appropriations
								(a)In
				generalNotwithstanding any other provision of this title,
				beginning with fiscal year 2008, there is authorized to be appropriated to
				carry out this title, such sums as may be necessary for each of fiscal years
				2008 through 2012.
								(b)ReferencesAny
				reference in this title to a provision of this title providing for an
				authorization of appropriation for a fiscal year beginning with fiscal year
				2008, shall be deemed to be a reference to subsection
				(a).
								.
					(b)Nursing
			 workforce development programsPart A of title VIII of the Public
			 Health Service Act (42 U.S.C. 296 et seq.) is amended by adding at the end the
			 following:
						
							809.General
				authorization of appropriations
								(a)In
				generalNotwithstanding any other provision of this title,
				beginning with fiscal year 2008, there is authorized to be appropriated to
				carry out this title, such sums as may be necessary for each of fiscal years
				2008 through 2012.
								(b)ReferencesAny
				reference in this title to a provision of this title providing for an
				authorization of appropriation for a fiscal year beginning with fiscal year
				2008, shall be deemed to be a reference to subsection
				(a).
								.
					(c)Development of
			 metrics to measure effectiveness
						(1)Health
			 professions programsPart F of title VII of the Public Health
			 Service Act (42 U.S.C. 295j et seq.), as amended by subsection (a), is further
			 amended by adding at the end the following:
							
								799D.Development
				of measures of effectivenessThe Secretary shall develop and publish in
				the Federal Register measures of effectiveness for each of the programs carried
				out under this title. The Secretary shall use such measures to annually submit
				to the Committee on Health, Education, Labor, and Pension of the Senate and the
				Committee on Energy and Commerce of the House of Representatives a report
				concerning the effectiveness of such
				programs.
								.
						(2)Nursing
			 workforce developmentPart A of title VIII of the Public Health
			 Service Act (42 U.S.C. 296 et seq.), as amended by subsection (b), is further
			 amended by adding at the end the following:
							
								810.Development of
				measures of effectivenessThe
				Secretary shall develop and publish in the Federal Register measures of
				effectiveness for each of the programs carried out under this title. The
				Secretary shall use such measures to annually submit to the Committee on
				Health, Education, Labor, and Pension of the Senate and the Committee on Energy
				and Commerce of the House of Representatives a report concerning the
				effectiveness of such
				programs.
								.
						(d)Provision of
			 information to studentsSection 726 of the Public Health Service
			 Act (42 U.S.C. 292v) is amended by adding at the end the following:
						
							(c)Provision of
				information to incoming studentsEach school shall provide to
				each student, at the time the school provides such student with a letter of
				acceptance to attend the school, a statement of the amount of the average
				aggregate amount of debt incurred by graduating students during their period of
				attendance at the school and the national average for such debt at all schools
				for the previous year (as determined by the
				Secretary).
							.
					(e)Enhanced
			 competitivenessSection 738(b)(2) of the Public Health Service
			 Act (42 U.S.C. 293b(b)(2)) is amended—
						(1)by striking
			 that— and all that follows through amounts in
			 subparagraph (A), and inserting that amounts;
						(2)in subparagraph
			 (A), by striking ; and and inserting a period; and
						(3)by striking
			 subparagraph (B).
						352.Nurse
			 workforce enhancement
					(a)Reauthorization
			 of practice and retention grant programSection 831(h) of the
			 Public Health Service Act (42 U.S.C. 296p(h)) is amended by striking
			 2003 through 2007 and inserting 2008 through
			 2012.
					(b)State
			 Demonstration Projects To provide incentives for Nurses to Reenter the
			 WorkforcePart D of title VIII of the Public Health Service Act
			 (42 U.S.C. 296p et seq.) is amended by adding at the end the following:
						
							832.State
				Demonstration Projects to provide incentives for Nurses to Reenter the
				Workforce
								(a)In
				generalThe Secretary shall award not to exceed 15 grants to
				States for the conduct of demonstration projects to evaluate incentives to
				encourage nurses to reenter the nursing profession at positions in healthcare
				facilities. For purposes of projects under this section, a nurse shall be
				deemed to have reentered the workforce if such nurse is licensed and had not
				practiced nursing for the 3-year period prior to their return to the workforce
				under a project under this section.
								(b)ApplicationTo
				be eligible to receive a grant under subsection (a), a State shall submit to
				the Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require, including—
									(1)a description of
				the activities to be conducted under the grant, including—
										(A)how retraining
				will be encouraged to update skills;
										(B)how license
				renewal will be encouraged;
										(C)how loan
				repayment under programs under this title will be monitored;
										(D)how healthcare
				facilities with a critical shortage of nurses will be identified and the
				shortage will be alleviated by the program;
										(E)how the
				performance of reentry nurses will be monitored and evaluated; and
										(F)how part-time
				positions will be created to utilize nurses reentering the profession;
										(2)an assurance that
				the State will provide matching funds in accordance with subsection (c);
									(3)an assurance that
				the State will conduct an evaluation in accordance with subsection (d);
				and
									(4)any other
				assurances required by the Secretary.
									(c)Matching
				requirementThe Secretary may not make grants to a State under
				this section unless the State involved agrees, with respect to the costs of
				carrying out the program under the grant, to make available non-Federal
				contributions (in cash or in kind) toward such costs in an amount equal to not
				less than $1 for each $1 of Federal funds provided under the grant.
								(d)EvaluationsA
				State that receives a grant under this section shall reserve 5 percent of the
				amount received under this grant to carry out activities to evaluate the
				project carried out under the grant. A State shall report to the Secretary the
				results of such evaluation, including the number of nurses reentering the
				profession in the State in years prior to the project and the number reentering
				such profession after the initiation of the project, and the number of such
				reentering nurses that serve in areas deemed underserved.
								(e)Amount and
				length of grantsA grant under this section shall not exceed
				$2,000,000 for each fiscal year for up to 5 years. Grants may be extended for
				an additional 5-year period.
								(f)DefinitionsIn
				this section:
									(1)Healthcare
				facilityThe term healthcare facility means those
				facilities that regularly dispense healthcare, including hospitals, public
				health departments, nursing homes, community health centers, rural health
				clinics, and Indian health service centers.
									(2)NurseThe
				term nurse includes Registered Nurses.
									(3)PositionThe
				term position means a full-time or part-time position that
				includes teaching or delivery of health care to patients.
									(g)Authorization
				of appropriationsThere is authorized to be appropriated such
				sums as may be necessary to carry out this
				section.
								.
					353.Visas for
			 registered nursesParagraph
			 (4) of section 212(m) of the Immigration and Nationality Act (8 U.S.C. 1182(m))
			 is amended in the matter preceding subparagraph (A) by striking
			 500 and inserting 600.
				354.MedPAC study
			 and report on the impact of payment caps for IME and GME
					(a)StudyThe
			 Medicare Payment Advisory Commission shall conduct a study—
						(1)to analyze the
			 impact that the limitation on the number of residents in allopathic and
			 osteopathic medicine under subsections (d)(5)(B)(v) and (h)(4)(F) of section
			 1886 of the Social Security Act (42 U.S.C. 1395ww) has had with respect
			 to—
							(A)the national
			 supply of general practitioners and specialty healthcare providers;
							(B)the development
			 of new teaching hospitals and medical schools;
							(C)the ability to
			 support residents in institutions (such as children’s hospitals and advanced
			 practice nurse training facilities) that are not eligible for payments for
			 indirect medical education costs and direct graduate medical education costs
			 under the Medicare program under title XVIII of the Social Security Act (42
			 U.S.C. 1395 et seq.);
							(D)the recruitment
			 and retention of healthcare providers in areas designated as health
			 professional shortage areas (as defined in section 332(a)(1) of the Public
			 Health Service Act) or in areas designated as medically underserved areas, with
			 particular focus on States that do not have a medical school located in the
			 State; and
							(E)the practice of
			 sharing or purchasing residency positions among institutions; and
							(2)to analyze the
			 payment system for indirect medical education costs and direct graduate medical
			 education costs under the Medicare program under such title with respect
			 to—
							(A)the accuracy of
			 payments for indirect graduate medical education costs under such system
			 compared with the actual costs incurred by teaching hospitals in providing
			 indirect medical education;
							(B)the range and
			 variance in reimbursable direct graduate medical education costs and the cause
			 of such range and variance; and
							(C)the commitment of
			 healthcare payers, other than the Medicare program under such title, to
			 reimburse teaching hospitals and other healthcare facilities with qualified
			 medical education components at increased rates to offset graduate medical
			 education costs that are incurred in such settings and are not paid under such
			 program.
							(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Medicare
			 Payment Advisory Commission shall submit a report to the Secretary of Health
			 and Human Services and to Congress containing the results of the study
			 conducted under subsection (a), together with such recommendations regarding
			 alternatives and revisions to the payment system for indirect medical education
			 costs and direct graduate medical education costs under the Medicare program
			 under title XVIII of the Social Security Act as the Medicare Payment Advisory
			 Commission determines appropriate.
					CIncreasing Access
			 to Primary Care 
				361.Reauthorization
			 of the community health center programs
					(a)In
			 generalSection 330(r) of the Public Health Service Act (42
			 U.S.C. 254b(r)) is amended by striking paragraph (1) and inserting the
			 following:
						
							(1)In
				generalFor the purpose of carrying out this section, in addition
				to the amounts authorized to be appropriated under subsection (d), there are
				authorized to be appropriated—
								(A)$2,048,670 for
				fiscal year 2008;
								(B)$2,110,130 for
				fiscal year 2009;
								(C)$2,173,434 for
				fiscal year 2010;
								(D)$2,244,637 for
				fiscal year 2011; and
								(E)$2,311,976 for
				fiscal year
				2012.
								.
					(b)Medical
			 residency training programsSection 330 of the Public Health
			 Service Act (42 U.S.C. 254b) is amended—
						(1)by redesignating
			 subsections (k) through (r) as subsections (l) through (s), respectively;
			 and
						(2)by inserting
			 after subsection (j), the following:
							
								(k)Grants To
				expand medical residency training programs at community health centers
									(1)Program
				authorizedThe Secretary may make grants to community health
				centers—
										(A)to establish, at
				the centers, new or alternative-campus accredited medical residency training
				programs affiliated with a hospital or other health care facility; or
										(B)to fund new
				residency positions within existing accredited medical residency training
				programs at the centers and their affiliated partners.
										(2)Use of
				fundsAmounts awarded under a grant under this subsection shall
				be used to cover the costs of establishing or expanding a medical residency
				training program described in paragraph (1), including costs associated
				with—
										(A)curriculum
				development;
										(B)equipment
				acquisition;
										(C)recruitment,
				training, and retention of residents and faculty; and
										(D)residency
				stipends.
										(3)ApplicationsA
				community health center seeking a grant under this subsection shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
									(4)PreferenceIn
				selecting recipients for a grant under this subsection, the Secretary shall
				give preference to funding medical residency training programs focusing on
				primary health care.
									(5)DefinitionIn
				this subsection, the term accredited, as applied to a new or
				alternative-campus medical residency training program, means a program that is
				accredited by a recognized body or bodies approved for such purpose by the
				Accreditation Council for Graduate Medical Education, except that a new medical
				residency training program that, by reason of an insufficient period of
				operation, is not eligible for accreditation on or before the date of
				submission of an application under paragraph (3) shall be deemed accredited if
				the Accreditation Council for Graduate Medical Education finds, after
				consultation with the appropriate accreditation body or bodies, that there is
				reasonable assurance that the program will meet the accreditation standards of
				such body or bodies prior to the date of graduation of the first entering class
				in that
				program.
									.
						362.Reauthorization
			 of loan repayment programs of the National Health Service Corps
					(a)In
			 generalSection 338H(a) of the Public Health Service Act (42
			 U.S.C. 254q(a)) is amended to read as follows:
						
							(a)Authorization of
				appropriationsFor the
				purposes of carrying out this subpart, there are authorized to be appropriated
				$129,271,790 for fiscal year 2008, $133,150,393 for fiscal year 2009,
				$137,145,355 for fiscal year 2010, $141,260,166 for fiscal year 2011, and
				$145,498,421 for fiscal year 2012. Amounts appropriated under this subsection
				shall not be used to carry out section
				338A.
							.
					(b)State loan
			 repayment programSection 338I(i)(1) of the Public Health Service
			 Act (42 U.S.C. 254q-1(i)(1)) is amended by striking $12,000,000
			 and all that follows through the end and inserting $15,000,000 for each
			 of fiscal years 2008 through 2012..
					363.Clarification
			 of authority for convenient care clinics to participate in Medicaid and
			 SCHIP
					(a)Medicaid
						(1)State plan
			 amendmentSection 1902(a)(23)(A) of the Social Security Act (42
			 U.S.C. 1396a(a)(23)(A)) is amended—
							(A)by inserting
			 , and a convenient care clinic, as defined in section 1905(y)
			 after prepayment basis; and
							(B)by inserting
			 (other than with respect to the ability of an individual to obtain
			 medical assistance from a convenient care clinic (as so defined)) after
			 Guam.
							(2)DefinitionSection
			 1905 of the Social Security Act (42 U.S.C. 1396d) is amended by adding at the
			 end the following:
							
								(y)For purposes of
				this title, the term convenient care clinic means a health care
				facility located in a retail outlet that provides affordable and accessible,
				non-emergency health care (as defined by the Secretary) to consumers that is
				open 7 days a week, for extended hours (as so defined) and is primarily staffed
				by advanced practice nurses (including nurse practitioners), as well as by
				physician assistants or physicians, who have advanced education in providing
				quality health care for common episodic ailments (as so
				defined).
								.
						(b)SCHIPSection
			 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is
			 amended—
						(1)by redesignating
			 subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively;
			 and
						(2)by inserting
			 after subparagraph (A), the following:
							
								(B)Section
				1902(a)(23)(A) (but only with respect to the ability of an individual to obtain
				assistance from a convenient care clinic, as defined in section
				1905(y)).
								.
						(c)Effective
			 date
						(1)In
			 generalSubject to paragraph (2), the amendments made by this
			 section take effect on October 1, 2007.
						(2)Delay if state
			 legislation requiredIn the case of a State plan under title XIX
			 or XXI of the Social Security Act or a waiver of such plan under section 1115
			 of such Act which the Secretary of Health and Human Services determines
			 requires State legislation (other than legislation appropriating funds) in
			 order for the plan or waiver to meet the additional requirements imposed by the
			 amendments made by this section, the State plan or waiver shall not be regarded
			 as failing to comply with the requirements of such title solely on the basis of
			 its failure to meet such additional requirements before the first day of the
			 first calendar quarter beginning after the close of the first regular session
			 of the State legislature that begins after the date of the enactment of this
			 Act. For purposes of the previous sentence, in the case of a State that has a
			 2-year legislative session, each year of such session shall be deemed to be a
			 separate regular session of the State legislature.
						DRural health
			 care
				371.Reathorization
			 of rural health care programsSection 330A(j) of the Public Health Service
			 Act (42 U.S.C. 254c(j)) is amended by striking $40,000,000 and
			 all that follows and inserting $45,000,000 for each of fiscal years 2008
			 through 2010..
				ELong term
			 care
				381.Sense of the
			 SenateIt is the Sense of the
			 Senate that all Americans should establish an advance directive.
				382.Living
			 willsThe Secretary of Health
			 and Human Service shall provide for the development of an Internet website (at
			 www.livingwill.gov) to provide all Americans with access to information on
			 advance directives and a website on which to store and access such
			 directives.
				383.Increasing
			 Senior Choice and Access to Community-Based Long Term CarePart P of title III of the Public Health
			 Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the
			 following:
					
						399R.Increasing
				Senior Choice and Access to Community-Based Long Term Care
							(a)In
				generalThe Secretary may award one-time grants to eligible
				entities, as defined by the Secretary, for the conduct of demonstration
				projects to plan and develop the entity's transitions from institutional
				settings of skilled nursing care to residential or community-based settings of
				integrated skilled nursing care, which shall include—
								(1)the provision of
				housing units and staff meeting all Federal and State qualifications and
				licensure requirements, as applicable to the level of care to be
				provided;
								(2)eligibility and
				qualification assistance for reimbursement under applicable State Medicaid
				programs;
								(3)the provision of
				a residential or home environment which encourages independent living, privacy,
				and community engagement;
								(4)encouraging a
				sense of community by having a number of low-occupancy housing units arranged
				with similarly structured housing units specializing in long term care;
								(5)an emphasis on
				building relationships between care providers and clients by encouraging teams
				to remain with a set of patients throughout their stay;
								(6)the direct
				involvement by the clients in developing activities and structuring care needs;
				and
								(7)the formation of
				an integrated, self-managed clinical and personal care team, including
				healthcare providers, specialists and appropriate personnel, available to the
				community as needed.
								(b)ApplicationAn
				eligible entity desiring a grant under this section shall submit an application
				to the Secretary at such time, in such manner, and containing such information
				as the Secretary may reasonably require.
							(c)ReportNot
				later than 3 years after the date on which the first grant is awarded under
				this section, the Secretary shall submit to the appropriate committees of
				Congress a report concerning the efficacy of the model carried out under this
				section in improving quality of life indicators, employee satisfaction, and
				clinical outcomes.
							(d)PriorityIn
				making grants under this section, the Secretary shall give priority to entities
				providing services to a medically undeserved area.
							(e)Authorization
				of appropriationsFor the purpose of awarding grants under this
				section, there is authorized to be appropriated $5,000,000 for each of fiscal
				years 2008 through
				2013.
							.
				FFair and Reliable
			 Medical Justice
				391.Short
			 titleThis subtitle may be
			 cited as the Fair and Reliable Medical
			 Justice Act.
				392.PurposesThe purposes of this subtitle are—
					(1)to restore fairness and reliability to the
			 medical justice system by fostering alternatives to current medical tort
			 litigation that promote early disclosure of health care errors and provide
			 prompt, fair, and reasonable compensation to patients who are injured by health
			 care errors;
					(2)to promote patient safety through
			 disclosure of health care errors; and
					(3)to support and assist States in developing
			 such alternatives.
					393.State demonstration
			 programs to evaluate alternatives to current medical tort
			 litigationPart P of title III
			 of the Public Health Service Act (42
			 U.S.C. 280g et seq.) is amended by adding at the end the following:
					
						399R.State demonstration
				programs to evaluate alternatives to current medical tort litigation
							(a)In
				generalThe Secretary is
				authorized to award demonstration grants to States for the development,
				implementation, and evaluation of alternatives to current tort litigation for
				resolving disputes over injuries allegedly caused by health care providers or
				health care organizations. In awarding such grants, the Secretary shall ensure
				the diversity of the alternatives so funded.
							(b)DurationThe Secretary may award up to 10 grants
				under subsection (a) and each grant awarded under such subsection may not
				exceed a period of 5 years.
							(c)Conditions for
				demonstration grants
								(1)RequirementsEach State desiring a grant under
				subsection (a) shall—
									(A)develop an alternative to current tort
				litigation for resolving disputes over injuries allegedly caused by health care
				providers or health care organizations; and
									(B)promote a reduction of health care errors
				by allowing for patient safety data related to disputes resolved under
				subparagraph (A) to be collected and analyzed by organizations that engage in
				efforts to improve patient safety and the quality of health care.
									(2)Alternative to
				current tort litigationEach
				State desiring a grant under subsection (a) shall demonstrate how the proposed
				alternative described in paragraph (1)(A)—
									(A)makes the medical liability system more
				reliable through prompt and fair resolution of disputes;
									(B)encourages the disclosure of health care
				errors;
									(C)enhances patient safety by detecting,
				analyzing, and reducing medical errors and adverse events;
									(D)maintains access to liability insurance;
				and
									(E)provides patients
				the opportunity to opt out of or voluntarily withdraw from participating in the
				alternative.
									(3)Sources of
				compensationEach State
				desiring a grant under subsection (a) shall identify the sources from and
				methods by which compensation would be paid for claims resolved under the
				proposed alternative to current tort litigation, which may include public or
				private funding sources, or a combination of such sources. Funding methods
				shall to the extent practicable provide financial incentives for activities
				that improve patient safety.
								(4)Scope
									(A)In
				generalEach State desiring a
				grant under subsection (a) may establish a scope of jurisdiction (such as a
				designated geographic region, a designated area of health care practice, or a
				designated group of health care providers or health care organizations) for the
				proposed alternative to current tort litigation that is sufficient to evaluate
				the effects of the alternative.
									(B)Notification of
				patientsA State proposing a
				scope of jurisdiction under subparagraph (A) shall demonstrate how patients
				would be notified that they are receiving health care services that fall within
				such scope, and that they may opt out of or voluntarily withdraw from
				participating in the alternative.
									(5)Preference in
				awarding demonstration grantsIn awarding grants under subsection (a),
				the Secretary shall give preference to States—
									(A)that have developed the proposed
				alternative through substantive consultation with relevant stakeholders,
				including patient advocates, health care providers and health care
				organizations, attorneys with expertise in representing patients and health
				care providers, medical malpractice insurers, and patient safety
				experts;
									(B)that make proposals that are likely to
				enhance patient safety by detecting, analyzing, and reducing medical errors and
				adverse events; and
									(C)in which State law at the time of the
				application would not prohibit the adoption of an alternative to current tort
				litigation.
									(d)Application
								(1)In
				generalEach State desiring a
				grant under subsection (a) shall submit to the Secretary an application, at
				such time, in such manner, and containing such information as the Secretary may
				require.
								(2)Review
				panel
									(A)In
				generalIn reviewing
				applications under paragraph (1), the Secretary shall consult with a review
				panel composed of relevant experts appointed by the Comptroller General.
									(B)Composition
										(i)NominationsThe Comptroller General shall solicit
				nominations from the public for individuals to serve on the review
				panel.
										(ii)AppointmentThe Comptroller General shall appoint, at
				least 14 but not more than 19, highly qualified and knowledgeable individuals
				to serve on the review panel and shall ensure that the following entities
				receive fair representation on such panel:
											(I)Patient advocates.
											(II)Health care providers and health care
				organizations.
											(III)Attorneys with expertise in representing
				patients and health care providers.
											(IV)Medical malpractice insurers.
											(V)State officials.
											(VI)Patient safety
				experts.
											(C)ChairpersonThe Comptroller General, or an individual
				within the Government Accountability Office designated by the Comptroller
				General, shall be the chairperson of the review panel.
									(D)Availability of
				informationThe Comptroller
				General shall make available to the review panel such information, personnel,
				and administrative services and assistance as the review panel may reasonably
				require to carry out its duties.
									(E)Information
				from agenciesThe review
				panel may request directly from any department or agency of the United States
				any information that such panel considers necessary to carry out its duties. To
				the extent consistent with applicable laws and regulations, the head of such
				department or agency shall furnish the requested information to the review
				panel.
									(e)Reports
								(1)By
				StateEach State receiving a
				grant under subsection (a) shall submit to the Secretary an annual report
				evaluating the effectiveness of activities funded with grants awarded under
				such subsection.
								(2)By
				SecretaryThe Secretary shall
				submit to Congress an annual compendium of the reports submitted under
				paragraph (1).
								(f)Technical
				assistance
								(1)In
				generalThe Secretary shall
				provide technical assistance to the States applying for or awarded grants under
				subsection (a).
								(2)RequirementsTechnical assistance under paragraph (1)
				shall include—
									(A)guidance on non-economic damages, including
				the consideration of individual facts and circumstances in determining
				appropriate payment, guidance on identifying avoidable injuries, and guidance
				on disclosure to patients of health care errors and adverse events; and
									(B)the development, in consultation with
				States, of common definitions, formats, and data collection infrastructure for
				States receiving grants under this section to use in reporting to facilitate
				aggregation and analysis of data both within and between States.
									(3)Use of common
				definitions, formats, and data collection infrastructureStates not receiving grants under this
				section may also use the common definitions, formats, and data collection
				infrastructure developed under paragraph (2)(B).
								(g)Evaluation
								(1)In
				generalThe Secretary, in
				consultation with the review panel established under subsection (d)(2), shall
				enter into a contract with an appropriate research organization to conduct an
				overall evaluation of the effectiveness of grants awarded under subsection (a)
				and to annually prepare and submit a report to Congress. Such an evaluation
				shall begin not later than 18 months following the date of implementation of
				the first program funded by a grant under subsection (a).
								(2)ContentsThe evaluation under paragraph (1) shall
				include—
									(A)an analysis of the effects of the grants
				awarded under subsection (a) on the measures described in paragraph (3);
									(B)a comparison between and among the
				alternatives approved under subsection (a) of the measures described in
				paragraph (3); and
									(C)a comparison between and among States
				receiving grants approved under subsection (a) and similar States not receiving
				such grants of the measures described in paragraph (3).
									(3)MeasuresThe evaluations under paragraph (2) shall
				analyze and make comparisons on the basis of—
									(A)the nature and
				number of disputes over injuries allegedly caused by health care providers or
				health care organizations;
									(B)the nature and
				number of claims in which tort litigation was pursued despite the existence of
				an alternative under subsection (a);
									(C)the disposition
				of disputes and claims described in clauses (i) and (ii), including the length
				of time and estimated costs to all parties;
									(D)the medical
				liability environment;
									(E)health care
				quality;
									(F)patient safety in
				terms of detecting, analyzing, and reducing medical errors and adverse events;
				and
									(G)patient and
				health care provider and organization satisfaction with the alternative under
				subsection (a) and with the medical liability environment.
									(4)FundingThe
				Secretary shall reserve 5 percent of the amount appropriated in each fiscal
				year under subsection (j) to carry out this subsection.
								(h)Option To
				provide for initial planning grantsOf the funds appropriated pursuant to
				subsection (j), the Secretary may use a portion not to exceed $500,000 per
				State to provide planning grants to such States for the development of
				demonstration project applications meeting the criteria described in subsection
				(c). In selecting States to receive such planning grants, the Secretary shall
				give preference to those States in which State law at the time of the
				application would not prohibit the adoption of an alternative to current tort
				litigation.
							(i)DefinitionsIn this section:
								(1)Health care
				servicesThe term
				health care services means any services provided by a health care
				provider, or by any individual working under the supervision of a health care
				provider, that relate to—
									(A)the diagnosis, prevention, or treatment of
				any human disease or impairment; or
									(B)the assessment of the health of human
				beings.
									(2)Health care
				organizationThe term
				health care organization means any individual or entity which is
				obligated to provide, pay for, or administer health benefits under any health
				plan.
								(3)Health care
				providerThe term
				health care provider means any individual or entity—
									(A)licensed, registered, or certified under
				Federal or State laws or regulations to provide health care services; or
									(B)required to be so licensed, registered, or
				certified but that is exempted by other statute or regulation.
									(4)Net economic
				lossThe term net
				economic loss means—
									(A)reasonable expenses incurred for products,
				services, and accommodations needed for health care, training, and other
				remedial treatment and care of an injured individual;
									(B)reasonable and appropriate expenses for
				rehabilitation treatment and occupational training;
									(C)100 percent of the loss of income from work
				that an injured individual would have performed if not injured, reduced by any
				income from substitute work actually performed; and
									(D)reasonable expenses incurred in obtaining
				ordinary and necessary services to replace services an injured individual would
				have performed for the benefit of the individual or the family of such
				individual if the individual had not been injured.
									(5)Non-economic
				damagesThe term
				non-economic damages means losses for physical and emotional pain,
				suffering, inconvenience, physical impairment, mental anguish, disfigurement,
				loss of enjoyment of life, loss of society and companionship, loss of
				consortium (other than loss of domestic service), injury to reputation, and all
				other non-pecuniary losses of any kind or nature, to the extent permitted under
				State law.
								(j)Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this section such sums as may be
				necessary. Amounts appropriated pursuant to this subsection shall remain
				available until
				expended.
							.
				
